Exhibit 10.2

 

[g126271ke01i001.jpg]

 

MASTER REPURCHASE AGREEMENT

(the “Agreement”)

 

between

 

BANK OF AMERICA, N.A.

(“Buyer”)

 

and

 

HOME LOAN CENTER, INC.

(“Seller”)

 

dated as of

 

May 1, 2009

 

--------------------------------------------------------------------------------



 


TABLE OF CONTENTS


 

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

Section 1.1

Defined Terms

1

Section 1.2

Principles of Constructions

1

 

ARTICLE 2

AMOUNTS AND TERMS OF TRANSACTIONS

 

Section 2.1

Agreement to Enter into Transactions

1

Section 2.2

Transaction Limits

1

Section 2.3

Description of Purchased Assets

2

Section 2.4

Maximum Transaction Amounts

2

Section 2.5

Use of Proceeds

2

Section 2.6

Price Differential

2

Section 2.7

Transactions are “Servicing Released”

3

Section 2.8

Terms and Conditions of Transactions

3

Section 2.9

Guarantee

3

 

ARTICLE 3

PROCEDURES FOR REQUESTING AND ENTERING INTO TRANSACTIONS

 

Section 3.1

Policies and Procedures

3

Section 3.2

Request for Transaction; Asset Data Record

3

Section 3.3

Delivery of Mortgage Loan Documents

4

Section 3.4

Haircut

4

Section 3.5

Over/Under Account

4

Section 3.6

Payment of Purchase Price

6

Section 3.7

Approved Payees

7

Section 3.8

Funding Drafts

8

 

ARTICLE 4

REPURCHASE

 

Section 4.1

Repurchase Price

10

Section 4.2

Repurchase Acceleration Events

10

Section 4.3

Reduction of Asset Value as Alternative Remedy

11

Section 4.4

Designation as Noncompliant Mortgage Loan as Alternative Remedy

11

Section 4.5

Illegality or Impracticability

11

Section 4.6

Payments Pursuant to Sale to Approved Investors

11

Section 4.7

Application of Payments from Seller or Approved Investors

12

Section 4.8

Method of Payment

12

Section 4.9

Notification of Payment

13

Section 4.10

Authorization to Debit

13

Section 4.11

Book Account

13

Section 4.12

Full Recourse

13

 

ARTICLE 5

FEES

 

Section 5.1

Payment of Fees

13

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

SECURITY; SERVICING; MARGIN ACCOUNT MAINTENANCE; CUSTODY OF MORTGAGE LOAN
DOCUMENTS AND REPURCHASE TRANSACTIONS

 

Section 6.1

Precautionary Grant of Security Interest

13

Section 6.2

Servicing

14

Section 6.3

Margin Account Maintenance

17

Section 6.4

Custody of Mortgage Loan Documents

18

Section 6.5

Release of Mortgage Loan Documents

19

Section 6.6

Repurchase Transactions

19

 

ARTICLE 7

CONDITIONS PRECEDENT

 

Section 7.1

Initial Transaction

20

Section 7.2

All Transactions

21

Section 7.3

Intercreditor Agreements

22

Section 7.4

Satisfaction of Conditions

22

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

 

Section 8.1

Representations and Warranties Concerning Seller

23

Section 8.2

Representations and Warranties Concerning Purchased Assets

23

Section 8.3

Continuing Representations and Warranties

23

Section 8.4

Amendment of Representations and Warranties

23

 

ARTICLE 9

AFFIRMATIVE COVENANTS

 

Section 9.1

Financial Statements and Other Reports

23

Section 9.2

Inspection of Properties and Books

24

Section 9.3

Notice

24

Section 9.4

Additional Financing

25

Section 9.5

Servicing of Mortgage Loans

25

Section 9.6

Evidence of Purchased Assets

26

Section 9.7

Protection of Purchased Mortgage Loans

26

Section 9.8

Further Assurances

26

Section 9.9

Fidelity Bonds and Insurance

26

Section 9.10

Wet Mortgage Loans

26

 

ARTICLE 10

NEGATIVE COVENANTS

 

Section 10.1

Liabilities and Advances

27

Section 10.2

Debt and Subordinated Debt

27

Section 10.3

Loss of Eligibility

27

Section 10.4

Financial Covenants and Ratios

27

Section 10.5

Loans to Officers, Employees and Shareholders

27

Section 10.6

Liens on Purchased Mortgage Loans and Purchased Assets; Liens on Other Assets

27

Section 10.7

Transactions with Affiliates

28

Section 10.8

Consolidation, Merger, Sale of Assets and Change of Control

28

Section 10.9

Payment of Dividends and Retirement of Stock

28

Section 10.10

Purchased Assets

28

Section 10.11

Secondary Marketing, Underwriting, Third Party Origination and Interest Rate
Risk Management Practices

28

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11

DEFAULTS AND REMEDIES

 

Section 11.1

Events of Default

29

Section 11.2

Remedies

30

Section 11.3

Treatment of Custodial Account

32

Section 11.4

Sale of Purchased Assets

32

Section 11.5

No Obligation to Pursue Remedy

32

Section 11.6

Reimbursement of Costs and Expenses

32

Section 11.7

Application of Proceeds

32

Section 11.8

Rights of Set-Off

33

Section 11.9

Reasonable Assurances

33

 

ARTICLE 12

INDEMNIFICATION

 

Section 12.1

Indemnification

34

Section 12.2

Payment of Taxes

34

 

ARTICLE 13

TERM AND TERMINATION

 

Section 13.1

Term

34

Section 13.2

Termination

34

Section 13.3

Extension of Term

35

 

ARTICLE 14

GENERAL

 

Section 14.1

Integration; Servicing Provisions Integral and Non-Severable

35

Section 14.2

Amendments

36

Section 14.3

No Waiver

36

Section 14.4

Remedies Cumulative

36

Section 14.5

Assignment

36

Section 14.6

Successors and Assigns

36

Section 14.7

Participations

36

Section 14.8

Invalidity

36

Section 14.9

Additional Instruments

36

Section 14.10

Survival

37

Section 14.11

Notices

37

Section 14.12

Personal Identification Number

37

Section 14.13

Governing Law

38

Section 14.14

Counterparts

38

Section 14.15

Headings

38

Section 14.16

Joint and Several Liability of Each Seller

38

Section 14.17

Confidential Information

38

Section 14.18

Intent

39

Section 14.19

Right to Liquidate

39

Section 14.20

Insured Depository Institution

39

Section 14.21

Netting Contract

39

Section 14.22

Reimbursement of Expenses

40

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

Exhibit A:

Glossary of Defined Terms

Exhibit B:

Irrevocable Closing Instructions

Exhibit C:

Secretary’s Certificate

Exhibit D:

Corporate Resolutions

Exhibit E:

Officer’s Certificate

Exhibit F:

Assignment of Closing Protection Letter

Exhibit G:

Assignment of Fidelity Bond and Errors and Omission Policy

Exhibit H:

Form of Power of Attorney

Exhibit I:

Acknowledgement of Password Confidentiality Agreement

Exhibit J:

Wiring Instructions

Exhibit K:

Form of Servicer Notice

Exhibit L:

Representations and Warrranties

 

 

SCHEDULES

Schedule 1:

Filing Jurisdictions and Offices

 

iv

--------------------------------------------------------------------------------


 

[g126271ke01i002.jpg]

 

MASTER REPURCHASE AGREEMENT

 

THIS MASTER REPURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of May 1, 2009 by and between Bank of America, N.A., a federal savings bank
(“Buyer”), and Home Loan Center, Inc., a California corporation (“Seller”).

 


RECITALS


 

A.                                   Seller has requested Buyer to enter into
transactions with Seller whereby Seller may, from time to time, sell to Buyer
certain residential mortgage loans (including the servicing rights related
thereto) and/or other mortgage related assets and interests, against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to sell to
Seller such purchased assets at a date certain or on demand after the Purchase
Date, against the transfer of funds by Seller (each such transaction, a
“Transaction”).

 

B.                                     Buyer has agreed to consider entering
into such Transactions, subject to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual rights and obligations provided
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Seller and Buyer agree as follows:

 

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

1.1                                 Defined Terms.  As used in this Agreement,
capitalized terms shall have the meanings set forth in Exhibit A hereto, unless
the context otherwise requires.  All such defined terms shall, unless
specifically provided to the contrary, have the defined meanings set forth
herein when used in any other agreement, certificate or document made or
delivered pursuant hereto.

 

1.2           Principles of Constructions.

 

(a)                                  Accounting Terms. Accounting terms not
otherwise defined herein shall have the meanings given under GAAP.

 

(b)                                 Number.  All terms defined in this Agreement
may be used in the singular or the plural, as the context requires.

 

(c)                                  Successors and Assigns. Reference to any
party shall mean that party and its successors and assigns permitted by the
terms of this Agreement.

 

ARTICLE 2

AMOUNT AND TERMS OF TRANSACTIONS

 

2.1                                 Agreement to Enter into Transactions. 
Subject to the terms and conditions of this Agreement and provided that no Event
of Default has occurred and is continuing, Buyer agrees, from time to time
during the term of this Agreement, to consider entering into Transactions with
Seller; provided, however, that the Buyer shall be under no obligation to enter
into Transactions with Seller and the total aggregate Transactions outstanding
at any one time shall not exceed the Aggregate Transaction Limit and the
aggregate type of Transactions outstanding at any one time shall not exceed the
applicable Type Sublimit.

 

2.2                                 Transaction Limits.  The Aggregate
Transaction Limit and each Type Sublimit shall be as set forth in the
Transactions Terms Letter.  Upon an Event of Default, Buyer shall have the
right, in its sole and good faith discretion, to reduce, whether permanently or
temporarily, and without refund

 

 

1

--------------------------------------------------------------------------------


 

of any fee or other amount previously paid by Seller, the Aggregate Transaction
Limit and/or each Type Sublimit.  In the event of any reduction pursuant to this
Section 2.2, Buyer shall give Seller prior written notice thereof, which notice
shall designate (a) the effective date of any such reduction, (b) the amount of
the reduction and (c) the Transaction and/or Type Sublimit limit(s) to which
such reduction amount shall apply.  Buyer shall not be liable to Seller for any
costs, losses or damages arising from or relating to a reduction by Buyer in the
Aggregate Transaction Limit or any Type Sublimit.

 

2.3           Description of Purchased Assets.  With respect to each
Transaction, Seller shall cause to be maintained with Buyer Purchased Assets
consisting of a Purchased Mortgage Loan(s) with an Asset Value not less than, at
any date, the related Purchase Price for such Transaction.  With respect to each
Transaction, the type of Purchased Mortgage Loan shall be the type of Mortgage
Loan as specified in the Transactions Terms Letter as the Type, and in each case
shall consist of the type of mortgage loans, mortgage related securities, or
interests therein as described in Bankruptcy Code section 101(47)(A).  If there
is uncertainty as to the Type of a Purchased Mortgage Loan, Buyer, in its sole
and good faith discretion, shall determine the correct Type for such Purchased
Mortgage Loan.

 

2.4           Maximum Transaction Amounts.  Each Transaction shall not exceed
the lesser of:

 

(a)           the applicable Type Sublimit, as determined by the type of
Purchased Mortgage Loan;

 

(b)           the Aggregate Transaction Limit, minus the aggregate amount of all
other Transactions outstanding, if any; and

 

(c)           the Asset Value of the related Purchased Mortgage Loan(s).

 

2.5           Use of Proceeds. Seller shall use the Purchase Price of each
Transaction solely for the purpose of originating and/or acquiring the related
Purchased Mortgage Loan(s).

 

2.6           Price Differential.

 

(a)           Pricing Rate.  Notwithstanding that Buyer and Seller intend that
the Transactions hereunder be sales by Seller to Buyer of the Purchased Mortgage
Loans for all purposes except accounting and tax purposes, Seller shall pay
Buyer a price differential on the Purchase Price for each Purchased Mortgage
Loan from the Date of Disbursement until, but not including, the date of
repurchase, at an annual rate equal to the sum of the Applicable Pricing Rate
plus the applicable Margin; provided, however, that if a Purchased Mortgage Loan
is deemed to be a Noncompliant Mortgage Loan, thereafter, such Purchase Price
shall bear a price differential at an annual rate equal to the sum of the
Applicable Pricing Rate plus the Type Margin for a Noncompliant Mortgage Loan. 
Notwithstanding the foregoing, if the Repurchase Price for a Transaction is not
paid by Seller when due (whether at the Repurchase Date, upon acceleration or
otherwise), the Purchase Price shall bear a price differential from the date due
until paid in full at an annual rate equal to the Default Rate.

 

(b)           Time for Payment.  Accrued interest for each Purchase Price shall
be due and payable on each Payment Date which occurs prior to the date on which
the Repurchase Price is paid.  On the date that the Repurchase Price is paid,
all accrued interest not otherwise paid by Seller shall be due and payable.

 

(c)           Computations.  All computations of price differentials and fees
payable hereunder shall be based upon a year of three-hundred sixty (360) days.

 

2

--------------------------------------------------------------------------------


 

2.7           All Transactions are “Servicing Released”.  The sale of Mortgage
Loans by Seller to Buyer pursuant to Transactions under the Repurchase Agreement
includes the servicing rights related to the Mortgage Loans and all Transactions
under the Repurchase Agreement are “servicing released” purchase and sale
transactions for all intents and purposes, it being understood that the Purchase
Price paid by Buyer to Seller for each Mortgage Loan includes a premium that
compensates Seller for the servicing rights related to the Mortgage Loan and
upon payment of the Purchase Price by Buyer to Seller, Buyer becomes the owner
of the Mortgage Loan, including the servicing rights related to the Mortgage
Loan.

 

2.8           Terms and Conditions of Transactions.  The terms and conditions of
the Transactions as set forth in the Transactions Terms Letter, this Agreement
or otherwise may be changed upon an Event of Default, by Buyer at its sole and
good faith discretion by providing prior notice to Seller.

 

2.9           Guarantee.  As may be determined necessary by Buyer from time to
time in its sole and good faith discretion and as indicated in the Transactions
Terms Letter, Seller agrees to cause to be executed and delivered to Buyer such
Guarantees and/or additional security agreements as additional support for
Seller’s obligations hereunder, which Guarantees and/or additional security
agreements shall be considered “margin payments” as such term is defined in
Bankruptcy Code Section 741(5).

 

ARTICLE 3

PROCEDURES FOR REQUESTING AND ENTERING INTO TRANSACTIONS

 

3.1           Policies and Procedures.  In connection with the Transactions
contemplated hereunder, Seller shall comply with all applicable policies and
procedures of Buyer as may currently exist or as hereafter created to conform to
current legal and reasonable market requirements.  Such policies and procedures
may be in writing, published on Buyer’s website(s) or otherwise contained in the
Handbook.  Buyer shall have the right to change, revise, amend or supplement its
policies and procedures and the Handbook from time to time to conform to current
legal requirements or Buyer practices by giving advance notice via Buyer’s
website thereof to Seller.

 

3.2           Request for Transaction; Asset Data Record.

 

(a)           Request for Transaction.  Seller shall request a Transaction by
delivering to Buyer, electronically or in writing, an Asset Data Record for each
Mortgage Loan intended to be the subject of the Transaction no later than the
Transaction Request Deadline; provided, however, that if Seller intends to
request a Transaction or series of Transactions equal to or greater than ten
million ($10,000,000) dollars, Seller shall provide Buyer not fewer than one
(1) Business Day prior written notice thereof.  If Buyer decides to enter into a
Transaction, Buyer shall confirm to Seller the terms of Transactions
electronically or in writing.  Buyer reserves the right to reject any
Transaction request that Buyer determines, in its sole and good faith
discretion, fails to comply with the terms and conditions of this Agreement or
Buyer’s then current policies and procedures, which current policies and
procedures shall be available via Buyer’s website prior to any request for a
Transaction.

 

(b)           Failure to Enter into Transaction; Cancellation of Transaction. 
Other than those Transactions that Buyer declines, or a return of Repurchase
Price of a Wet Mortgage Loan as defined in Section 3.6(d) if Seller fails five
(5) times or more to enter into a particular Transaction after Seller has
requested a particular Transaction and submitted an Asset Data Record in
connection with such request, for each Transaction  requested by Seller
thereafter for which Seller fails to enter into such Transaction, Seller shall
pay Buyer the Breakage Fee and reimburse Buyer for any reasonable out-of-pocket
losses, costs and expenses incurred by Buyer in connection with such failure to
enter into the Transaction, including, without limitation, costs relating to
re-employment of funds obtained by Buyer and fees payable to terminate the
arrangements through which such funds were obtained.  In addition, if following
disbursement by Buyer of the Purchase

 

3

--------------------------------------------------------------------------------


 

Price relating to any Transaction, Seller cancels such Transaction, regardless
of the number of Transactions Seller has previously cancelled, Seller shall pay
Buyer a price differential on such Purchase Price from the Date of Disbursement
until, but not including, the date the Purchase Price is returned to Buyer.

 

(c)           Form of Asset Data Record.  Buyer shall have the right to revise
or supplement the form of the Asset Data Record from time to time by giving
reasonable prior notice thereof to Seller via Buyer’s website.

 

3.3           Delivery of Mortgage Loan Documents.

 

(a)           Dry Mortgage Loans.  Prior to any Transaction related to a Dry
Mortgage Loan, Seller shall deliver to Buyer acting as custodian or its
Custodian, or authorize and direct the Closing Agent to deliver to Buyer acting
as custodian or its Custodian, the related Mortgage Loan Documents.

 

(b)           Wet Mortgage Loans.  With respect to a Transaction the subject of
which is a Wet Mortgage Loan, Seller shall deliver to Buyer or its Custodian, or
authorize and direct the Closing Agent to deliver to Buyer or its Custodian, the
related Mortgage Loan Documents within the Wet Mortgage Loans Maximum Dwell
Time.

 

(c)           Government Mortgage Loans. If a Government Mortgage Loan is the
subject of a Transaction, Seller shall, at the request of Buyer, deliver to
Buyer acting as custodian or its Custodian, within sixty (60) calendar days
following the date of such Transaction, a mortgage insurance policy issued under
an FHA insurance program or a guaranty for the full and timely payment of
principal and interest issued by the VA, as applicable, or evidence of such
insurance or guaranty, as applicable, including proof of payment of the premium
and the case number so Buyer can access the information on the computer system
maintained by FHA or the VA.

 

(d)           Mortgage Loan Documents in Seller’s Possession.  At all times
during which the Mortgage Loan Documents related to any Purchased Mortgage Loan
are in the possession of Seller, and until such Purchased Mortgage Loan is
repurchased by Seller, Seller shall hold such Mortgage Loan Documents in trust
for the exclusive benefit of Buyer and shall act only in accordance with Buyer’s
written instructions thereto.

 

(e)           Other Mortgage Loan Documents in Seller’s Possession.  With
respect to each Purchased Mortgage Loan, until such Purchased Mortgage Loan is
repurchased by Seller, Seller shall hold in trust all mortgage loan documents
related to such Purchased Mortgage Loan and not delivered to Buyer, including,
without limitation, the Other Mortgage Loan Documents, as applicable.

 

3.4           Haircut. With respect to each Transaction, Seller shall ensure
that there are sufficient funds on deposit in the Over/Under Account such that
following the withdrawal of the Haircut by Buyer, the balance of the Over/Under
Account is equal to or greater than the minimum required balance, as set forth
in the Transactions Terms Letter.

 

3.5           Over/Under Account.

 

(a)           Minimum Balance.  Seller shall at all times maintain a margin
balance in the Over/Under Account of not than less than that amount set forth in
the Transactions Terms Letter, which account shall be used to assist in settling
the Transactions and any other obligations under this Agreement.  Buyer shall
not be required to segregate and hold funds deposited by or on behalf of Seller
in the Over/Under Account separate and apart from Buyer’s own funds or funds
deposited by or held for others.  Upon the occurrence of an Event of Default,
Buyer shall have the right, in its sole and good faith discretion, to

 

4

--------------------------------------------------------------------------------


 

increase the minimum margin balance Seller is required to maintain in the
Over/Under Account by giving notice to Seller thereof.

 

(b)           Deposits.

 

(i)            Seller.  Seller shall deposit margin in the form of funds in the
Over/Under Account in accordance with the terms of this Agreement, including,
without limitation, Section 3.4 and Section 3.5(a).

 

(ii)           Buyer.  Buyer shall credit to the Over/Under Account all amounts
in excess of those amounts due to Buyer in accordance with the Principal
Agreements on the date Buyer receives or has received both (1) a payment by
Seller or an Approved Investor pursuant to a Purchase Commitment and (2) a
Purchase Advice relating to such payment without discrepancy; provided, however,
that funds and Purchase Advices received by Buyer after that time set forth in
the Transactions Terms Letter, shall be deemed to have been received on the next
Business Day.  Buyer shall use reasonable efforts to notify Seller if there is a
discrepancy between a wire transfer and the related Purchase Advice, and
thereafter, Seller shall notify Buyer as to whether Buyer should accept such
settlement payment despite the discrepancy between the amount received and the
related Purchase Advice; provided, however, that if an Event of Default has
occurred and is continuing, Buyer is not obligated to receive approval from
Seller prior to accepting any amounts received and releasing the related
Purchased Assets.

 

(iii)          Settlement Statement.  Buyer shall deliver to Seller via
facsimile or make available to Seller via the Internet within one (1) Business
Day following settlement of an Transaction, or as soon thereafter as is
reasonably possible, a settlement statement, which includes an explanation of
all amounts credited by Buyer to the Over/Under Account to settle the
Transaction.

 

(c)           Withdrawals.

 

(i)            Seller.  If the amount credited to the Over/Under Account creates
a balance in excess of the minimum margin balance required pursuant to
Section 3.5(a) above, provided that no Event of Default has occurred and is
continuing, Seller may submit a written request to Buyer for return or payment
of such excess funds.  If any such request is received by Buyer prior to
10:00 a.m. (Pacific time) on a Business Day, Buyer shall use commercially
reasonable efforts to wire such requested excess funds to Seller by the end of
such Business Day  and in no event no later than two (2) Business Days after
Buyer’s receipt of such request.  Notwithstanding anything contained in this
Section 3.5(c)(i) to the contrary, Buyer reserves the right to reject any
request for excess funds from the Over/Under Account if Buyer determines, in its
sole and good faith discretion, that such excess funds shall be used to satisfy
Seller’s outstanding obligations under this Agreement or are subject to other
rights as provided in this Agreement.

 

(ii)           Buyer.  Buyer may, from time to time and without separate
authorization by Seller or notice to Seller, withdraw funds from the Over/Under
Account to settle amounts owed in accordance with the terms of this Agreement or
to otherwise satisfy Seller’s obligations under this Agreement, including,
without limitation:

 

(1)           with respect to any Transaction, to deliver the Haircut to the
Closing Agent;

 

(2)           to reimburse itself for any reasonable costs and expenses incurred
by Buyer as contemplated by this Agreement, and as permitted herein;

 

5

--------------------------------------------------------------------------------


 

(3)           to pay itself any price differential on a Purchase Price that is
due and owing;

 

(4)           to Seller as provided in Section 3.5(c)(i);

 

(5)           as security for the performance of Seller’s obligations hereunder;

 

(6)           without limiting the generality of Section 3.5(c)(ii)(5), as
security for a Transaction as provided in Section 6.3(a) or as repayment of a
Repurchase Price as provided in Section 6.3(b); and

 

(7)           in the exercise of Buyer’s or its Affiliates rights under
Section 6.3(d) or Section 11.8.

 

(d)           Failure to Maintain Balance.  If, at any time, Seller fails to
maintain in the Over/Under Account the minimum margin balance as required
hereunder, in addition to any other rights and remedies that Buyer may have
against Seller, and upon one (1) Business Day’s notice, Buyer shall have the
right, at its sole and good faith discretion, to immediately stop entering into
Transactions with Seller and/or to charge Seller accrued interest on that
portion of the minimum margin balance that Seller has failed to maintain, at the
Default Rate, from the time that such balance failed to be maintained until the
time that funds are deposited into or held in the Over/Account to comply with
such minimum margin balance requirements hereunder.  Without limiting the
generality of the foregoing, it is understood and agreed that should the balance
in the Over/Under Account become negative, Seller will continue to owe Buyer
accrued interest as provided herein.

 

(e)           Security Interest.  Any funds of Seller at any time deposited or
held in the Over/Under Account, whether such funds are required to be deposited
and held in the Over/Under Account pursuant to this Section 3.5 or otherwise,
are hereby pledged by Seller as security for its obligations under this
Agreement, and Seller hereby grants a security interest in such funds to Buyer.

 

3.6           Payment of Purchase Price.

 

(a)           Payment of Purchase Price.  On the Purchase Date for each
Transaction, ownership of the Purchased Mortgage Loans, including the servicing
rights related thereto, shall be transferred to Buyer against the simultaneous
transfer of the Purchase Price to Seller simultaneously with the delivery to
Buyer of the Purchased Mortgage Loans relating to each Transaction.  With
respect to the Purchased Mortgage Loans being sold by Seller on the Purchase
Date, Seller hereby sells, transfers, conveys and assigns to Buyer or its
designee without recourse, but subject to the terms of this Agreement, all the
right, title and interest of Seller in and to the Purchased Mortgage Loans,
including the servicing rights related thereto, together with all right, title
and interest in and to the proceeds of any related Purchased Assets.

 

(b)           Methods of Payment.  On the Purchase Date for each Transaction:

 

(i)            Buyer may pay the Purchase Price (A) by wire transfer in
accordance with Seller’s wire instructions in Exhibit J, (B) if Seller is
approved to receive the Purchase Price via cashiers check and has requested to
receive the Purchase Price via cashiers check, by cashiers check or (C) if
Seller is approved to present funding drafts to Buyer and Seller has requested
to receive the Purchase Price via funding draft, by funding draft, subject to
the requirements of Section 3.8.  Unless Seller is approved to receive the
Purchase Price via cashiers check or funding draft and Seller has requested that
payment be made using one of these

 

6

--------------------------------------------------------------------------------


 

methods for a particular Transaction, Buyer shall pay the Purchase Price for all
Transactions by wire transfer.  Buyer shall have no obligation to pay the
Purchase Price by cashiers check or funding draft unless and until Seller has
requested to receive payment in such manner and Seller has otherwise complied
with all applicable policies and procedures regarding such methods of payment.
 Notwithstanding the foregoing, Buyer shall not be obligated to pay the Purchase
Price under any method of payment to any Closing Agent or warehouse lender that
is not an Approved Payee.  Further, the payment of the Purchase Price by Buyer
to any Closing Agent or warehouse lender that is not an Approved Payee shall not
make such Closing Agent or warehouse lender an Approved Payee.  Any funds
disbursed by Buyer to Seller or its Approved Payee shall be subject to all
applicable federal, state and local laws, including, without limitation,
regulations and policies of the Board of Governors of the Federal Reserve System
on Reduction of Payments System Risk.  Seller acknowledges that as a result of
such applicable laws, regulations and policies, equipment malfunction, Buyer’s
approval procedures or circumstances beyond the reasonable control of Buyer, the
payment of a Purchase Price using one or more of the methods described above may
be delayed.   Further, Seller acknowledges that a funding draft may not
constitute “good funds” under certain state laws and funds will not be released
to the payee until Buyer, in its sole and good faith discretion, has reviewed
and accepted the funding draft following presentment of the draft to the payor
bank.  Buyer shall not be liable to Seller for any costs, losses or damages
arising from or relating to any such delays, or

 

(ii)           Notwithstanding the foregoing, where a Purchased Mortgage Loan is
the subject of third party financing, Buyer may pay all or any portion of the
Purchase Price directly to the warehouse or other lender that has a security
interest in the Purchased Mortgage Loan to satisfy the related indebtedness and
obtain a release of such security interest.

 

(c)           Transaction Limitations and Other Restrictions Relating to Closing
Agents. Notwithstanding that a particular Transaction request will not exceed
the Aggregate Transaction Limit or applicable Type Sublimit, if the payment of
the Purchase Price for such Transaction to the related Closing Agent will
violate Buyer’s applicable policies and procedures (as contained in the Handbook
or otherwise) regarding payments to Closing Agents, Buyer may refuse to pay the
Purchase Price to such Closing Agent.

 

(d)           Return of Purchase Price.  If a Wet Mortgage Loan subject to a
Transaction is not closed within three (3) Business Days following the payment
of the Purchase Price, Seller shall immediately return, or cause to be
immediately returned, the Purchase Price to Buyer.  If the Purchase Price was
paid by cashiers check or funding draft, Seller shall immediately void, or cause
to be immediately voided (i.e. direct the Closing Agent to immediately void) the
cashiers check or funding draft, as applicable.  Further, Seller shall pay Buyer
all fees and any price differential thereon immediately upon notification from
Buyer; provided, however, that price differential shall continue to accrue until
the Purchase Price is returned to Buyer or the voided cashiers check is received
and cancelled by Buyer, as applicable.  If a cashier’s check has been issued
with respect to any Transaction, Buyer shall not be obligated to wire funds or
issue another cashiers check to fund such Transaction until the original voided
cashiers check has been received and cancelled by Buyer.

 

3.7           Approved Payees.

 

(a)           Closing Agents. In order for a Closing Agent to be designated an
Approved Payee with respect to any Purchase Price, Seller shall submit to Buyer
the following documents:

 

7

--------------------------------------------------------------------------------


 

(i)            if the title company issuing the title policy that covers the
applicable Purchased Mortgage Loan has not issued to Buyer a blanket Closing
Protection Letter, which covers closings conducted by this Closing Agent in the
jurisdiction where this closing will take place:

 

(1)           a valid blanket Closing Protection Letter, in a form acceptable to
Buyer, issued to Seller or Buyer by the title company, which is issuing the
title insurance policy that covers the related Purchased Mortgage Loan, that
covers closings conducted by the Closing Agent in the jurisdiction where this
closing will take place and if applicable, an assignment to Buyer of such
Closing Protection Letter, substantially in the form of Exhibit F hereto; or

 

(2)           a valid Closing Protection Letter, in a form acceptable to Buyer,
issued to Seller or Buyer by the title company, which is issuing the title
insurance policy that covers the related Purchased Mortgage Loans, that covers
the closing of this specific Purchased Mortgage Loan and if applicable, an
assignment to Buyer of such Closing Protection Letter, substantially in the form
of Exhibit F hereto; or

 

(3)           if Closing Protection Letters are not available or are limited in
their applicability in the jurisdiction where the closing takes place, any other
documents Buyer may reasonably require, including without limitation an
assignment to Buyer of Seller’s rights under its fidelity bond and errors and
omissions policy, substantially in the form of Exhibit F hereto; and

 

(ii)           evidence that the Irrevocable Closing Instructions, in the
applicable form and signed by Seller and Buyer, have been delivered to such
Closing Agent.

 

(b)           Warehouse Lenders. In order for a warehouse lender to be
designated an Approved Payee with respect to any Purchase Price, Seller shall
submit to Buyer a written request, including the name and address of the
warehouse lender, demonstrating a need for such designation.  Notwithstanding
the foregoing, Buyer reserves the right to refuse to designate any warehouse
lender as an Approved Payee, or, alternatively, to require additional terms and
conditions in order for Buyer to pay a Purchase Price to the warehouse lender.

 

(c)           Approval Process. Buyer shall review the applicable documents and
notify Seller within two (2) Business Days as to whether such Closing Agent or
warehouse lender has been designated by Buyer, in its sole and good faith
discretion, to be an Approved Payee with respect to such Purchase Price.  Buyer
may withdraw its approval of any Closing Agent or warehouse lender as an
Approved Payee if Buyer becomes aware of any facts or circumstances at any time
related to such Closing Agent or warehouse lender which Buyer determines, in its
sole and good faith discretion, materially and adversely affects the Closing
Agent or warehouse lender or otherwise makes the Closing Agent or warehouse
lender unacceptable as an Approved Payee upon notification to Seller.

 

3.8           Funding Drafts.

 

(a)           Blank Funding Drafts.  If Seller is approved by Buyer to receive
Purchase Prices by funding draft, Buyer, at its discretion, shall provide Seller
with a limited number of blank drafts.  Seller shall store such blank drafts in
a secure location and employ sufficient security procedures to ensure that each
funding draft issued by Seller is authorized, authentic and complete.  As
requested by Buyer, Seller shall submit to Buyer an accounting of all blank
drafts provided to Seller, certified by Seller’s president or chief

 

8

--------------------------------------------------------------------------------


 

financial officer.  Seller shall notify Buyer immediately if it discovers that
any blank drafts are missing or otherwise not accounted for.

 

(b)           Completion of Funding Drafts.  With respect to any Purchase Price
to be paid by funding draft, Seller shall not complete a funding draft until
after it has submitted a Asset Data Record for the related Transaction to Buyer
that includes the number of the draft that is to be used for the Purchase
Price.  Seller is responsible for completing each funding draft clearly and
accurately.  Buyer shall not be obligated to accept any funding draft that
contains incorrect information, is illegible or is not signed by at least two
(2) authorized officers of Seller.  If Seller makes an error in completing a
funding draft, Seller shall void the draft and return the voided draft to Buyer
with its accounting of blank drafts.  Further, Seller shall notify Buyer
immediately in order to confirm a new draft number with respect to the Purchase
Price.  Buyer shall not have an obligation to accept any funding draft if the
draft number does not match that approved by Buyer in connection with a specific
Transaction.

 

(c)           Acceptance of Funding Drafts.  The payment of the Purchase Price
by funding draft is subject to Buyer’s acceptance of the funding draft following
presentment to the payor bank.  Buyer will accept a funding draft upon
confirmation of Seller’s compliance with the terms of this Agreement, including,
without limitation, receipt by Buyer of the Asset Data Record prior to the date
the funding draft was written, information contained on the funding draft is
consistent with that previously provided to Buyer and the payee is an Approved
Payee, as applicable.  If Buyer rejects a funding draft for any reason, the
Purchase Price for such Transaction may be paid by a new funding draft, provided
all applicable procedures are followed, or by an alternate payment method.

 

(d)           Condition Precedent.  As a condition precedent to Seller issuing a
funding draft, Seller shall have delivered to Buyer:

 

(i)            a completed signature card, in form and substance satisfactory to
the bank on which the funding drafts are drawn; and

 

(ii)           a certificate of Seller’s corporate secretary, dated as of the
current date, as to the incumbency and authenticity of the signatures of the
officers of Seller authorized to sign funding drafts and the resolutions of the
board of directors authorizing such officers to sign funding drafts on behalf of
Seller.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4

REPURCHASE

 

4.1           Repurchase Price.

 

(a)           Payment of Repurchase Price.  The Repurchase Price for each
Purchased Mortgage Loan shall be payable in full and by wire transfer in
accordance with Buyer’s wire instructions in Exhibit J upon the earliest to
occur of (i) the Repurchase Date of the Purchased Mortgage Loan, (ii) the
occurrence of any Repurchase Acceleration Event with respect to such Transaction
or (iii) the expiration or termination of this Agreement.  Such obligation to
repurchase exists without regard to any prior or intervening liquidation or
foreclosure with respect to any Purchased Mortgage Loan.  While it is
anticipated that Seller will repurchase each Purchased Mortgage Loan on its
related Repurchase Date, Seller may repurchase any Purchased Mortgage Loan
hereunder on demand without any pre-payment penalty or premium.

 

(b)           Effect of Payment of Repurchase Price.  On the Repurchase Date (or
such other date on which the Repurchase Price is paid by Seller), termination of
the related Transaction will be effected by the repurchase by Seller or its
designee of the Purchased Mortgage Loans and the simultaneous transfer of the
Repurchase Price to an account of Buyer, or transfer of additional Mortgage
Loan(s) (in each case as further described at Section 6.5), and all of Buyer’s
rights, title and interests therein shall then be conveyed to Seller or its
designee.  Seller is obligated to obtain the Mortgage Loan Documents from
Custodian at Seller’s expense on the Repurchase Date.

 

4.2           Repurchase Acceleration Events.  The occurrence of any of the
following events shall be a Repurchase Acceleration Event with respect to a
Transaction:

 

(a)           Buyer in its sole and good faith discretion has determined that
the Purchased Mortgage Loan is a Defective Mortgage Loan;

 

(b)           thirty (30) calendar days elapse from the date the Mortgage Loan
Documents relating to the Purchased Mortgage Loan were delivered to an Approved
Investor and such Approved Investor has not returned the Mortgage Loan Documents
or purchased the Purchased Mortgage Loan, unless an extension is granted by
Buyer, in its sole and good faith discretion;

 

(c)           ten (10) Business Days elapse from the date a Mortgage Loan
Document relating to the Purchased Mortgage Loan was delivered to Seller for
correction or completion, without being returned to Buyer or its designee;

 

(d)           Seller fails to deliver to Buyer the related Mortgage Loan
Documents within the Wet Mortgage Loans Maximum Dwell Time or any Mortgage Loan
Document delivered to Buyer, upon examination by Buyer, is found not to be in
compliance with the requirements of this Agreement or the related Purchase
Commitment and is not corrected within the Wet Mortgage Loans Maximum Dwell
Time;

 

(e)           Regardless of whether a Purchased Mortgage Loan is a Defective
Mortgage Loan, a foreclosure or similar type of proceeding is initiated with
respect to the Purchased Mortgage Loan; or

 

(f)            the further sale of the Purchased Mortgage Loan by Seller.

 

10

--------------------------------------------------------------------------------


 

4.3           Reduction of Asset Value as Alternative Remedy.  In Buyer’s sole
and good faith discretion, in lieu of requiring full repayment of the Repurchase
Price upon the occurrence of a Repurchase Acceleration Event, Buyer may elect to
reduce the Asset Value of the related Purchased Mortgage Loan (to as low as
zero) and accordingly require a full or partial repayment of such Repurchase
Price or the delivery of other funds or collateral, which additional assets
shall be “margin payments” or “settlement payments” as such terms are defined in
Bankruptcy Code Section 741(5) and (8), respectively.

 

4.4           Designation as Noncompliant Mortgage Loan as Alternative Remedy. 
In Buyer’s sole and good faith discretion, in lieu of requiring full repayment
of the Repurchase Price upon the occurrence of a Repurchase Acceleration Event,
Buyer may elect to deem the related Purchased Mortgage Loan a Noncompliant
Mortgage Loan, provided that (a) after such Purchased Mortgage Loan is deemed to
be a Noncompliant Mortgage Loan, the aggregate original Asset Value of all
Noncompliant Mortgage Loans does not exceed the Type Sublimit for Noncompliant
Mortgage Loans; (b) the Asset Value of the Noncompliant Mortgage Loan is greater
than the Repurchase Price or Seller provides additional Purchased Assets or
repays part of the Repurchase Price as provided in Section 6.3 in each case as a
“margin payment” as such term is defined in Bankruptcy Code Section 741(5); and
(c) Seller delivers to Buyer all documentation relating to the Purchased
Mortgage Loan reasonably requested by Buyer.

 

4.5           Illegality or Impracticability.  Notwithstanding anything to the
contrary in this Agreement, if Buyer determines in its sole and good faith
discretion that any law, regulation, treaty or directive or any change therein
or in the interpretation or application thereof, or any circumstance materially
and adversely affecting the London interbank market, the repurchase market for
mortgage loans or mortgage-backed securities or the source or cost of Buyer’s
funds, shall make it unlawful,  impractical, or commercially unreasonable for
Buyer to enter into or maintain Transactions as contemplated by this Agreement
(a) the commitment of Buyer hereunder to enter into or to continue to maintain
Transactions shall be cancelled and (b) the Repurchase Price for each
Transaction then outstanding shall be immediately due and payable upon the
earlier to occur of (i) the related scheduled Repurchase Date, (ii) within five
(5) Business Days after the date required by any financial institution providing
funds to Buyer, (iii) sale of the Purchased Mortgage Loan in accordance with the
terms of this Agreement, (iv) the date as of which Buyer determines that such
Transactions are unlawful or (v) within five (5) Business Days after the date
Buyer determines that the payment of the Repurchase Price on its scheduled
Repurchase Date will be impractical or commercially unreasonable because of the
severe nature of the material and adverse change affecting the London interbank
market, the repurchase market for mortgage loans or mortgage-backed securities
or the source or cost of Buyer’s funds.  For the avoidance of doubt, it is
understood and agreed that a material and adverse change affecting the London
interbank market, the repurchase market for mortgage loans or mortgage-backed
securities or the source or cost of Buyer’s funds shall not automatically
require Seller to pay the Repurchase Price for any Transaction then outstanding
before its related scheduled Repurchase Date unless Buyer has made an additional
determination that such change is severe, in which case, Seller shall have the
time specified in subsection (v) in which to pay the Repurchase Price for each
such Transaction.  Buyer shall not be liable to Seller for any costs, losses or
damages arising from or relating from any actions taken by Buyer pursuant to
this Section 4.5.

 

4.6           Payments Pursuant to Sale to Approved Investors.  Seller shall
direct each Approved Investor purchasing a Purchased Mortgage Loan to pay
directly to Buyer, by wire transfer of immediately available funds, the full
purchase price, without set-off, as set forth in the applicable Purchase
Commitment.  In addition, Seller shall provide Buyer with a Purchase Advice
relating to such payment.  Seller shall not direct the Approved Investor to pay
to Buyer an amount less than the full purchase price set forth in the applicable
Purchase Commitment or modify or otherwise change the wire instructions for
payment of the purchase price provided to Approved Investor by Buyer.  Buyer
shall apply all amounts received for the account of Seller in accordance with
Section 4.7 below and credit all amounts due Seller to the Over/Under Account in
accordance with Section 3.5(b)(ii) above.  Buyer may reject any amount received
from an Approved Investor

 

11

--------------------------------------------------------------------------------


 

and not release the related Purchased Mortgage Loan if (a) Buyer does not
receive a Purchase Advice in respect of any wire transfer, or (b) Buyer does not
receive the full purchase price, without set-off, as set forth in the applicable
Purchase Commitment or (c) the amount received is not sufficient to pay the
Repurchase Price.  Alternatively, in lieu of rejecting an amount received by
Buyer from an Approved Investor, at Buyer’s sole option and discretion, if the
amount received from the Approved Investor does not equal or exceed the
Repurchase Price, Buyer may accept the amount received from the Approved
Investor and deduct the remaining amounts owed by Seller from the Over/Under
Account or demand payment of such remaining amount from Seller.  If Seller
receives any funds intended for Buyer, Seller shall segregate and hold such
funds in trust for Buyer and immediately pay to Buyer all such amounts by wire
transfer of immediately available funds together with providing Buyer with a
settlement statement for the transaction.

 

4.7           Application of Payments from Seller or Approved Investors.  Unless
Buyer determines otherwise in its sole and good faith discretion, payments made
directly by Seller or an Approved Investor to Buyer shall be applied in the
following order of priority:

 

(a)           first, in the exercise of Buyer’s rights under Section 6.3(d) or
Buyer’ or its Affiliates’ rights under Section 11.8.

 

(b)           second, to all costs, expenses and fees incurred or charged by
Buyer under this Agreement that are not related to a specific Transaction;

 

(c)           third, to any amounts due and owing to Buyer pursuant to
Section 6.3;

 

(d)           fourth, to all costs, expenses and fees incurred or charged by
Buyer under this Agreement that are related to the Transaction in connection
with which the payment is made;

 

(e)           fifth, to the price differential due and owing on the Purchase
Price in connection with which the payment is made;

 

(f)            sixth, to the price differentials on any Purchase Prices related
to any other Transactions that are outstanding, due and owing, applied first to
the Transaction with the earliest date;

 

(g)           seventh, to the amount of the Repurchase Price for the Transaction
in connection with which the payment is made; and

 

(h)           eighth, to the amount of any Repurchase Prices related to any
other Transactions that are outstanding, due and owing, applied first to the
Transaction with the earliest date.

 

Buyer and Seller intend and agree that all such payments shall be “settlement
payments” as such term is defined in Bankruptcy Code Section 741(8).  After the
settlement payments have been applied as set forth above, Buyer shall deposit in
the Over/Under Account any amounts that remain.

 

4.8           Method of Payment.  Except as otherwise specifically provided
herein, all payments hereunder must be received by Buyer on the date when due
and shall be made in United States dollars by wire transfer of immediately
available funds to such account designated by Buyer from time to time. Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and with respect to payments of the Purchase Price, the price
differential thereon shall be payable at the Applicable Pricing Rate during such
extension.  All payments made by or on behalf of Seller with respect to any
Transaction shall be applied to Seller’s account in accordance with
Section 3.5(b)(ii) and Section 4.7 above and shall be made in such amounts as
may be necessary in order that all such payments after withholding for or on
account of any present or future taxes, levies, imports, duties or other similar
charges of whatsoever nature imposed by any

 

12

--------------------------------------------------------------------------------


 

government or any political subdivision or taxing authority hereof, other than
any taxes on or measured by the net income of Buyer pursuant to the state,
federal and local tax laws of the jurisdiction where Buyer’s principal office or
offices or lending office or offices are located, compensate Buyer for any
additional cost or reduced amount receivable of making or maintaining
Transactions as a result of such taxes, imports, duties or other charges. All
payments to be made by or on behalf of Seller with respect to any Transaction
shall be made without set-off, counterclaim or other defense.

 

4.9           Notification of Payment.  Seller shall provide Buyer not fewer
than one (1) Business Day prior written notice if Seller or an Approved Investor
intends to remit a payment to Buyer equal to or greater than ten million
($10,000,000) dollars.

 

4.10         Authorization to Debit.  In addition to any other authorizations to
and rights of Buyer hereunder, Seller hereby expressly authorizes Buyer to debit
any account maintained by Seller with any depository institution into which any
funds related to the Purchased Mortgage Loans or related Purchased Assets have
been deposited, including without limitation, any operating, settlement or
custodial account, for the deposited amounts related to the Purchased Mortgage
Loans due Buyer hereunder.  For the avoidance of doubt, the foregoing debit
rights of Buyer shall not apply to Purchased Mortgage Loans which have been
repurchased by Seller pursuant to Section 6.5.

 

4.11         Book Account.  Buyer and Seller shall maintain an account on their
respective books of all Transactions entered into between Buyer and Seller and
for which the Repurchase Price has not yet been paid.  As a courtesy to Seller,
Buyer shall provide such information to Seller via the Internet or by telephone
or facsimile, if Seller is unable to access the information via the Internet. 
Notwithstanding the foregoing, Seller shall be responsible for maintaining its
own book account and records of Transactions entered into with Buyer, amounts
due to Buyer in connection with such Transactions and for paying such amounts
when due.  Failure of Buyer to provide Seller with information regarding any
Transaction shall not excuse Seller’s timely performance of all obligations
under this Agreement, including, without limitation, payment obligations under
this Agreement.

 

4.12         Full Recourse.  The obligations of Seller from time to time to pay
the Repurchase Price, Margin Deficit payments, settlement payments and all other
amounts due under this Agreement shall be full recourse obligations of Seller.

 

ARTICLE 5

FEES

 

5.1           Payment of Fees.  Seller shall pay to Buyer those fees set forth
in this Agreement or the Transactions Terms Letter when they become due and
owing.  Without limiting the generality of the foregoing, the initial Facility
Fee shall be paid on or before the Effective Date and if this Agreement is
renewed, thereafter on or before the anniversary of the Effective Date. 
Further, the Unused Facility Fee shall be paid quarterly in arrears, on the
first day of the months of January, April, July and October, for each preceding
calendar quarter.  Buyer shall be entitled to withdraw from the Over/Under
Account or retain from payments made by Seller or an Approved Investor, subject
to Section 4.6, any fees permitted under this Agreement that are due and owing. 
If such amounts on deposit in the Over/Under Account or payments received in
connection with a Transaction are not sufficient to pay Buyer all fees owed,
Buyer shall notify Seller and Seller shall pay to Buyer, within one (1) Business
Day, all unpaid fees.

 

ARTICLE 6

SECURITY; SERVICING; MARGIN ACCOUNT MAINTENANCE; CUSTODY OF

MORTGAGE LOAN DOCUMENTS AND REPURCHASE TRANSACTIONS

 

6.1           Precautionary Grant of Security Interest.  Although the parties
intend that all Transactions hereunder be sales and purchases (other than for
accounting and tax purposes) and not loans,

 

13

--------------------------------------------------------------------------------


 

and without prejudice to the provisions of Section 6.6 and the expressed intent
of the parties, if any Transactions are deemed to be loans, as security for the
performance of all of Seller’s obligations hereunder, or if any determination is
made that the servicing rights related to the Purchased Mortgage Loans were not
sold by Seller to Buyer or that the servicing rights are not an interest in a
Purchased Mortgage Loan and are severable from the Purchased Mortgage Loan
despite Buyer’s and Seller’s express intent herein to treat them as included in
the purchase and sale transaction, Seller hereby pledges, assigns and grants to
Buyer a continuing first priority security interest in and lien upon the
Purchased Assets, including, without limitation, the servicing rights related to
the Purchased Mortgage Loans, and Buyer shall have all the rights and remedies
of a “secured party” under the Uniform Commercial Code.  Possession of any
promissory notes, instruments or documents by the Custodian shall constitute
possession on behalf of Buyer.  At any time and from time to time, upon the
written request of Buyer, and at the sole expense of Seller, Seller will
promptly and duly execute and deliver, or will promptly cause to be executed and
delivered, such further instruments and documents and take such further action
as Buyer may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the Purchased Assets and the liens created hereby.  Seller also
hereby authorizes Buyer to file any such financing or continuation statement in
a manner consistent with this Agreement to the extent permitted by applicable
law.  A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement for filing in any jurisdiction.  This
Agreement shall constitute a security agreement.

 


6.2           SERVICING.


 


(A)           SERVICING RIGHTS OWNED BY BUYER; BUYER’S RIGHT TO APPOINT
SERVICER.  IN RECOGNITION THAT EACH PURCHASED MORTGAGE LOAN IS SOLD BY SELLER TO
BUYER ON A SERVICING RELEASED BASIS AND BUYER IS THE OWNER OF THE SERVICING
RIGHTS RELATED TO EACH PURCHASED MORTGAGE LOAN, BUYER SHALL HAVE THE SOLE RIGHT
TO APPOINT THE SERVICER FOR EACH PURCHASED MORTGAGE LOAN.


 


(B)           APPOINTMENT OF SERVICER.  SUBJECT TO BUYER’S RIGHT TO APPOINT A
SUCCESSOR SERVICER AT ITS SOLE DISCRETION, BUYER HEREBY APPOINTS SELLER OR THE
SERVICER, AS APPLICABLE, TO SUBSERVICE THE PURCHASED MORTGAGE LOANS ON BEHALF OF
BUYER AS AGENT FOR BUYER FOR THE PERIOD BETWEEN THE PURCHASE DATE AND THE
REPURCHASE DATE OF THE PURCHASED MORTGAGE LOANS.  THE RIGHT OF SELLER OR THE
SERVICER, AS APPLICABLE, TO SERVICE THE PURCHASED MORTGAGE LOANS IS ON AN
INTERIM BASIS ONLY AND DOES NOT PROVIDE OR CONFER A CONTRACTUAL, OWNERSHIP OR
OTHER RIGHT FOR SELLER OR THE SERVICER, AS APPLICABLE, TO SERVICE THE PURCHASED
MORTGAGE LOANS, IT BEING UNDERSTOOD THAT UPON PAYMENT OF THE PURCHASE PRICE,
BUYER OWNS THE SERVICING RIGHTS AND MAY ASSUME SERVICING OR APPOINT A SUCCESSOR
SERVICER AT ANY TIME.  FURTHER, THE FACT THAT SELLER OR THE SERVICER MAY BE
ENTITLED TO A SERVICING FEE FOR INTERIM SERVICING OF THE PURCHASED MORTGAGE
LOANS OR THAT BUYER MAY PROVIDE A SEPARATE NOTICE OF DEFAULT TO SELLER OR THE
SERVICER REGARDING THE SERVICING OF THE PURCHASED MORTGAGE LOANS SHALL NOT
AFFECT OR OTHERWISE CHANGE BUYER’S OWNERSHIP OF THE SERVICING RIGHTS RELATED TO
THE PURCHASED MORTGAGE LOANS.


 

(c)           Interim Servicing Period; No Servicing Fee or Income.  Seller’s or
the Servicer’s, as applicable, right to interim service a Purchased Mortgage
Loan shall commence on the related Purchase Date and shall automatically
terminate without notice on the earlier of (i) sixty (60) days after the related
Purchase Date or (ii) the actual date Seller repurchases the Purchased Mortgage
Loan.  If the interim servicing period expires with respect to any Purchased
Mortgage Loan for any reason other than Seller repurchasing the Mortgage Loan,
then upon mutual written agreement of Buyer and Seller or the Servicer, as
applicable, Seller or the Servicer, as applicable, shall continue to interim
service the Purchased Mortgage Loan for a thirty (30) day extension period. 
Such extension period shall automatically expire without notice unless Buyer and
Seller mutually agree in writing

 

14

--------------------------------------------------------------------------------


 

to one or more additional thirty (30) day extension period(s), provided,
however, that absent mutual written agreement to extend, or continue to extend,
the interim servicing period, Seller or the Servicer, as applicable, shall
transfer servicing of the Mortgage Loan to Buyer or its designee in accordance
with the instructions of Buyer and any other applicable requirements of this
Repurchase Agreement.  For the avoidance of doubt, upon expiration of the
interim servicing period (including the expiration of any extension period) with
respect to any Purchased Mortgage Loan, Seller shall have no right to service
the related Purchased Mortgage Loan nor shall Buyer have any obligation to
extend the interim servicing period (or continue to extend the interim servicing
period), it being understood that upon such expiration, Seller shall promptly
transfer the servicing of the related Purchased Mortgage Loan to Buyer or its
designee in accordance with the instructions of Buyer and any other applicable
requirements of this Repurchase Agreement.  Buyer shall have no obligation to
pay Seller or the Servicer, as applicable, nor shall Seller or the Servicer, as
applicable, has any right to deduct or retain, any servicing fee or similar
compensation in connection with the interim servicing of a Purchased Mortgage
Loan.

 


(D)           SERVICING AGREEMENT.  IF THERE IS A SERVICER OF THE PURCHASED
MORTGAGE LOANS, SELLER SHALL ENTER INTO A SERVICING AGREEMENT WITH THE SERVICER
ON BEHALF OF BUYER, WHICH SUCH SERVICING AGREEMENT SHALL BE ON TERMS AGREED TO
BY BUYER, AND WHICH SHALL INCLUDE, AT A MINIMUM, (I) A RECOGNITION BY THE
SERVICER OF BUYER’S INTERESTS AND RIGHTS TO THE PURCHASED MORTGAGE LOANS AS
PROVIDED UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BUYER’S OWNERSHIP
OF THE SERVICING RIGHTS RELATED TO THE PURCHASED MORTGAGE LOANS; (II) AN
OBLIGATION FOR THE SERVICER TO SUBSERVICE THE PURCHASED MORTGAGE LOANS
CONSISTENT WITH THE DEGREE OF SKILL AND CARE THAT THE SERVICER CUSTOMARILY
REQUIRES WITH RESPECT TO SIMILAR MORTGAGE LOANS OWNED OR MANAGED BY IT BUT IN NO
EVENT NO LESS THAN IN ACCORDANCE WITH ACCEPTED SERVICING PRACTICES; (III) AN
OBLIGATION TO COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND
REGULATIONS; (IV) AN OBLIGATION TO MAINTAIN ALL STATE AND FEDERAL LICENSES
NECESSARY FOR IT TO PERFORM ITS SUBSERVICING RESPONSIBILITIES; (V) AN OBLIGATION
NOT TO IMPAIR THE RIGHTS OF BUYER IN ANY PURCHASED MORTGAGE LOANS OR ANY PAYMENT
THERETO AND (VI) AN OBLIGATION TO COLLECT ALL SUMS PAYABLE IN RESPECT OF THE
PURCHASED MORTGAGE LOANS ON BEHALF OF BUYER, IN TRUST, IN SEGREGATED CUSTODIAL
ACCOUNTS.  FURTHER, SUCH SERVICING AGREEMENT SHALL CONTAIN EXPRESS REPORTING
REQUIREMENTS AND OTHER RIGHTS TO ALLOW BUYER TO INSPECT THE RECORDS OF THE
SERVICER WITH RESPECT TO THE PURCHASED MORTGAGE LOANS.  BUYER MAY TERMINATE THE
SUBSERVICING OF ANY PURCHASED MORTGAGE LOAN WITH THE THEN EXISTING SERVICER IN
ACCORDANCE WITH EITHER SECTION 6.2(F) OR SECTION 6.2(M).


 

(e)           Servicing Obligations of Seller.  To the extent Seller shall
subservice any Purchased Mortgage Loan on behalf of Buyer, Seller shall:

 

(i)            Subservice and administer the Purchased Mortgage Loans on behalf
of Buyer in accordance with prudent mortgage loan servicing standards and
procedures generally accepted in the mortgage banking industry and in accordance
with the degree of care and servicing standards generally prevailing in the
industry, including all applicable requirements of any Agency, and the
requirements of any applicable Purchase Commitment and the Approved Investor, so
that the eligibility of the Purchased Mortgage Loan for purchase under such
Purchase Commitment is not voided or reduced by such servicing and
administration;

 

(ii)           Subject to Subsection 6.2(f), and to the extent not otherwise
held by the Custodian, Seller shall at all times maintain and safeguard the
Mortgage Loan File for the Purchased Mortgage Loan, and in any event shall
maintain and safeguard photocopies of the documents delivered to Buyer pursuant
to Section 3.3, and accurate and complete records of its servicing of the
Purchased Mortgage Loan; Seller’s possession of such Mortgage Loan File is for
the sole

 

15

--------------------------------------------------------------------------------


 

purpose of subservicing such Purchased Mortgage Loan and such retention and
possession by Seller is in a custodial capacity only;

 

(iii)          Buyer may, at any time during Seller’s business hours on
reasonable notice, examine and make copies of such documents and records, or
require delivery of the originals of such documents and records to Buyer or its
designee;

 

(iv)          At Buyer’s request, Seller shall promptly deliver to Buyer reports
regarding the status of any Purchased Mortgage Loan being subserviced by it,
which reports shall include, but shall not be limited to, a description of any
default thereunder for more than thirty (30) days or such other circumstances
that could cause a Material Adverse Change on such Purchased Mortgage Loan,
Buyer’s title to such Purchased Mortgage Loan or the collateral securing such
Purchased Mortgage Loan; Seller is required to deliver such reports until the
repurchase of the Purchased Mortgage Loan by Seller; and

 

(v)           Seller shall immediately notify Buyer if Seller becomes aware of
any payment default that occurs under a Purchased Mortgage Loan.

 

(f)            Sale or Transfer of Servicing Rights by Buyer.  Buyer may sell or
transfer any rights to service a Purchased Mortgage Loan without the prior
written consent of Seller or any Servicer.

 


(G)           RELEASE OF MORTGAGE LOAN FILES.  SELLER SHALL RELEASE ITS CUSTODY
OF THE CONTENTS OF ANY MORTGAGE LOAN FILE ONLY IN ACCORDANCE WITH THE WRITTEN
INSTRUCTIONS OF BUYER, EXCEPT WHEN SUCH RELEASE IS REQUIRED AS INCIDENTAL TO
SELLER’S SUBSERVICING OF THE PURCHASED MORTGAGE LOAN, IS REQUIRED TO COMPLETE
THE PURCHASE COMMITMENT, OR AS REQUIRED BY LAW.


 


(H)           RIGHT TO APPOINT SUCCESSOR SERVICER.  BUYER RESERVES THE RIGHT, IN
ITS SOLE DISCRETION, TO APPOINT A SUCCESSOR SERVICER TO SUBSERVICE ANY PURCHASED
MORTGAGE LOAN (EACH A “SUCCESSOR SERVICER”).  IN THE EVENT OF SUCH AN
APPOINTMENT, SELLER OR THE SERVICER, AS APPLICABLE, SHALL PERFORM ALL ACTS AND
TAKE ALL ACTION SO THAT ANY PART OF THE MORTGAGE LOAN FILE AND RELATED SERVICING
RECORDS HELD BY SELLER OR THE SERVICER, TOGETHER WITH ALL FUNDS IN THE CUSTODIAL
ACCOUNT AND OTHER RECEIPTS RELATING TO SUCH PURCHASED MORTGAGE LOAN, ARE
PROMPTLY DELIVERED TO THE SUCCESSOR SERVICER.  SELLER SHALL HAVE NO CLAIM FOR
SERVICING FEES, LOST PROFITS OR OTHER DAMAGES IF BUYER APPOINTS A SUCCESSOR
SERVICER HEREUNDER.


 


(I)            RESERVED


 

(j)            Reserved

 

(k)           Reserved

 

(l)            Servicer Notice.  Seller shall provide promptly to Buyer (i) a
Servicer Notice addressed to and agreed to by the Servicer, advising the
Servicer of such matters as Buyer may reasonably request, including, without
limitation, recognition by the Servicer of Buyer’s interest in such Purchased
Mortgage Loans and ownership of the servicing rights related thereto and the
Servicer’s agreement that upon receipt of notice of an Event of Default from
Buyer, it will follow the instructions of Buyer with respect to the subservicing
of the Purchased Mortgage Loans.

 

(m)          Notification of Servicer Defaults.  If Seller should discover that,
for any reason whatsoever, any entity responsible to Seller by contract for
managing or servicing any such Purchased Mortgage Loan has failed to perform
fully Seller’s obligations under this

 

16

--------------------------------------------------------------------------------


 

Agreement or any of the obligations of such entities with respect to the
Purchased Mortgage Loans, Seller shall promptly notify Buyer.

 

(n)           Termination.  Buyer shall have the right at any time and for any
reason to immediately terminate the Seller’s or the Servicer’s right, as
applicable, to subservice the Purchased Mortgage Loans without payment of any
penalty or termination fee.  Seller shall cooperate, or cause the Servicer to
cooperate, in transferring the servicing of the Purchased Mortgage Loans to a
successor subservicer appointed by Buyer in its sole and good faith discretion.

 

(o)           Buyer’s Right to Service.  Buyer or its designee, at the Buyer’s
sole discretion, shall be entitled to service some or all of the Purchased
Mortgage Loans, including, without limitation, receiving and collecting all sums
payable in respect of same.  Upon Buyer’s exercising of a valid right to service
under this Agreement, and written notice to Seller or the Servicer, as
applicable, that Buyer desires to service some or all of the Purchased Mortgage
Loans, Seller shall promptly cooperate, or shall cause the Servicer to promptly
cooperate, with all instructions of Buyer and do or accomplish all acts or
things necessary to effect the transfer of the servicing to Buyer or its
designee, at Seller’s sole expense.  Upon Buyer’s or its designee’s servicing of
the Purchased Mortgage Loans, (i) Buyer may, in its own name or in the name of
Seller or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for the Purchased
Mortgage Loan(s), but shall be under no obligation to do so; (ii) Seller shall,
if Buyer so requests, pay to Buyer all amounts received by Seller upon or in
respect of the Purchased Mortgage Loan(s) or other Purchased Assets, advising
Buyer as to the source of such funds; and (iii) all amounts so received and
collected by Buyer shall be held by it as part of the Purchased Assets or
applied against any outstanding Repurchase Price owed Buyer.

 

6.3           Margin Account Maintenance.

 

(a)           Asset Value.  Buyer shall have the right to determine the Asset
Value of each Purchased Mortgage Loan on a daily basis.

 

(b)           Margin Deficit and Margin Call.  If Buyer shall determine at any
time that (A) the Asset Value of a Purchased Mortgage Loan subject to a
Transaction is less than the related Repurchase Price or (B) the aggregate Asset
Value of all Purchased Mortgage Loans for all such Transactions is less than the
aggregate Repurchase Price (in either case, a “Margin Deficit”), then Buyer may,
at its sole option and by notice to Seller (as such notice is more particularly
set forth below, a “Margin Call”), require Seller to either:

 

(i)            transfer to Buyer or its designee cash or eligible Mortgage Loans
approved by Buyer in its sole and good faith discretion (“Additional Purchased
Mortgage Loans”) so that the individual Asset Value of the Purchased Mortgage
Loan or the aggregate Asset Value of the Purchased Mortgage Loans, including any
such cash or Additional Purchased Mortgage Loans, will not be less than the
individual Repurchase Price for the Transaction or the aggregate Repurchase
Price for all Transactions by more than fifty thousand ($50,000) dollars; or

 

(ii)           pay one or more Repurchase Prices in an amount sufficient to
reduce the outstanding Repurchase Prices to an amount at least fifty thousand
dollars ($50,000) greater than the Asset Value of the Purchased Mortgage
Loan(s).

 

If Buyer delivers a Margin Call to Seller on or prior to 12:00 p.m. (Pacific
time) on any Business Day, then Seller shall transfer cash or Additional
Purchased Mortgage Loans to Buyer no later than 5:00 p.m. (Pacific time) the
next Business Day.  If Buyer delivers a Margin Call to Seller after 12:00 p.m.
(Pacific time) on any Business Day, Seller shall be

 

17

--------------------------------------------------------------------------------


 

required to transfer cash or Additional Purchased Mortgage Loans no later than
12:00 p.m. (Pacific time) on the 2nd subsequent Business Day.  Notice of a
Margin Call may be provided by Buyer to Seller electronically or in writing,
such as via electronic mail or posting such notice on Buyer’s customer
website(s).

 

(c)           Buyer’s Discretion.  Buyer’s election not to make a Margin Call at
any time there is a Margin Deficit shall not in any way limit or impair its
right to make a Margin Call at any time a Margin Deficit exists.

 

(d)           Over/Under Account.  Buyer may, in its sole and good faith
discretion, withdraw from the Over/Under Account amounts equal to any Margin
Deficit which is not otherwise satisfied by Seller within the time frames
provided in this Section 6.3.

 

(e)           Credit to Repurchase Price.  Any cash transferred to Buyer
pursuant to this Section 6.3 shall be credited to the Repurchase Price of the
related Transaction(s).

 

6.4           Custody of Mortgage Loan Documents.

 

(a)           Custodial Arrangements.  Buyer may appoint any Person to act as
the Custodian to hold possession of the Mortgage Loan Documents (or a portion
thereof) and to take actions at the direction of Buyer.  Seller hereby consents
to any and all such appointments and agrees to deliver the Mortgage Loan
Documents to the Custodian upon the direction of Buyer.  Seller further agrees
that (i) the Custodian shall be exclusively the agent, bailee and/or custodian
of Buyer; (ii) receipt of the Mortgage Loan Documents by the Custodian shall be
constructive receipt by Buyer of the Mortgage Loan Documents; (iii) Seller shall
not have and shall not attempt to exercise any degree of control over the
Custodian or any Mortgage Loan Document held by the Custodian.

 

(b)           Temporary Withdrawal of Mortgage Loan Documents for Correction. 
Buyer may, in its sole and good faith discretion, permit Seller to withdraw, for
a period not to exceed ten (10) Business Days, specified Mortgage Loan Documents
for the purpose of correcting or completing such documents; provided, however,
that unless otherwise agreed to by Buyer in writing, in no event shall the
outstanding balance of the Transactions related to such Mortgage Loan Documents
exceed five percent (5%) of the Aggregate Transaction Limit.  Notwithstanding
the foregoing, Buyer shall be deemed to be in possession of any Mortgage Loan
Documents released pursuant to this Section 6.4(b), and the interest of Buyer in
the related Purchased Mortgage Loan shall continued unimpaired until the
Mortgage Loan Documents are returned to, or the proceeds thereof are received
by, Buyer.

 

(c)           Delivery of Mortgage Loan Documents to Approved Investors. 
Provided that no Event of Default has occurred and is continuing, upon the
written request of Seller, Buyer may, at its option and in its sole and good
faith discretion, deliver to an Approved Investor set forth in the related
Purchase Commitment, or its custodian, the Mortgage Loan Documents relating to a
specified Purchased Mortgage Loan.  All such Purchased Mortgage Loans and the
related Mortgage Loan Documents shall at all times be covered by one or more
Bailee Agreements, and Buyer or its designee will not release Mortgage Loan
Documents to an Approved Investor unless Buyer or its Custodian has received a
signed Bailee Agreement from the Approved Investor.  Notwithstanding the
foregoing, Buyer shall be deemed to be in possession of any Mortgage Loan
Documents released pursuant to this Section 6.4(c), and the interest of Buyer in
the related Purchased Mortgage Loan shall continue unimpaired until the Mortgage
Loan Documents are returned to, or proceeds thereof are received by, Buyer.  If
the Approved Investor does not purchase a Purchased Mortgage Loan as
contemplated by the related Purchase Commitment, Seller shall, upon the request
of Buyer, assist Buyer in the recovery of any Mortgage Loan Documents not
returned by the Approved Investor to Buyer.

 

18

--------------------------------------------------------------------------------


 

(d)           Delivery of Mortgage Loan Documents Relating to Mortgage-Backed
Securities.  Upon the written request of Seller, Buyer may, at its option and in
its sole and good faith discretion, deliver to the certifying custodian the
Mortgage Loan Documents relating to those Purchased Mortgage Loans that will be
pooled to support a Mortgage-Backed Security.  All such Purchased Mortgage Loans
and the related Mortgage Loan Documents shall at all times be covered by a
Bailee Agreement, and Buyer or its designee will not release Mortgage Loan
Documents to a certifying custodian unless Buyer or its designee has received a
signed tri-party custodial agreement from such custodian, in a form acceptable
to Buyer.  Buyer shall have no obligation to release any Mortgage Loan Documents
to any certifying custodian that will not sign a custodial agreement acceptable
to Buyer.  Notwithstanding the foregoing, Buyer shall be deemed to be in
possession of any Mortgage Loan Documents released pursuant to this
Section 6.4(d), and the interest of Buyer in the related Purchased Mortgage Loan
shall continue unimpaired until the Mortgage Loan Documents are returned to, or
proceeds thereof are received by, Buyer.  Seller shall pay for all costs of the
certifying custodian and use its best efforts to ensure that the issuer delivers
the Mortgage-Backed Securities to the certifying custodian.

 

6.5           Release of Mortgage Loan Documents.  Provided that no Event of
Default has occurred and is continuing, Seller may repurchase a Purchased
Mortgage Loan by either:

 

(a)           paying, or causing an Approved Investor to pay, to Buyer, subject
to Sections 4.6 and 4.7 above, the Repurchase Price; or

 

(b)           transferring to Buyer additional Mortgage Loan(s) satisfactory to
Buyer and/or cash, in aggregate amounts sufficient to cover the amount by which
the aggregate amount of Transactions then outstanding hereunder (plus accrued
interest and accrued fees with respect thereto) exceeds the Asset Value of the
existing Purchased Mortgage Loan(s), excluding the Purchased Mortgage Loan(s) to
be released.

 

Upon receipt of the applicable amount, as set forth above, Buyer shall deliver
or shall cause the Custodian to deliver the related Mortgage Loan Documents to
Seller or Seller’s designee, if such documents have not already been delivered
pursuant to a Bailee Agreement.  If such release gives rise to or perpetuates a
Margin Deficit, Buyer shall notify Seller of the amount thereof and Seller shall
thereupon satisfy the Margin Call in the manner specified in Section 6.3(b). 
Buyer shall have no obligation to release a repurchased Purchased Mortgage Loan
or terminate its security interest in such Purchased Mortgage Loan until such
Margin Call is satisfied.

 

6.6           Sales Transactions; Repurchase Transactions.  For the avoidance of
doubt, Buyer and Seller confirm that the Transactions contemplated by this
Agreement are intended to be sales transactions and absolute assignments of the
Purchased Mortgage Loans by Seller to Buyer, and not borrowings secured by the
Purchased Mortgage Loans.  Title to all Purchased Mortgage Loans and related
Purchased Assets shall pass to Buyer upon payment of the Purchase Price. 
Accordingly, beginning on the Purchase Date and prior to the Repurchase Date,
Buyer may in its sole discretion and without notice to Seller engage in
repurchase transactions with respect to any or all of the Purchased Mortgage
Loans or otherwise pledge, hypothecate, assign, transfer or convey any or all of
the Purchased Mortgage Loans (such transactions, “Repurchase Transactions”),
provided, however, that to the extent Buyer engages in any Repurchase
Transactions, it shall have reacquired title to the Purchased Mortgage Loans
prior to the Repurchase Date.  Seller shall not be responsible for any
additional obligations, costs or fees in connection with such Repurchase
Transactions.  Seller shall not take any action inconsistent with Buyer’s
ownership of a Purchased Mortgage Loan and shall not claim any legal, beneficial
or other interest in such a Purchased Mortgage Loan other than the limited right
and obligations to provide servicing of such Purchased Mortgage Loans where
Buyer designates Seller as servicer as provided in Section 6.2.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 7

CONDITIONS PRECEDENT

 

7.1           Initial Transaction.  As conditions precedent to Buyer considering
whether to enter into the initial Transaction hereunder:

 

(a)           Seller shall have delivered to Buyer, in form and substance
satisfactory to Buyer:

 

(i)            this Agreement signed by Seller;

 

(ii)           the Transactions Terms Letter signed by Seller;

 

(iii)          an Electronic Tracking Agreement signed by Seller;

 

(iv)          if required in the Transactions Terms Letter, a
Guarantee(s) signed by each Guarantor(s);

 

(v)           a Power of Attorney signed by Seller;

 

(vi)          a certified copy of Seller’s articles or certificate of
incorporation and bylaws (or corresponding organizational documents if Seller is
not a corporation) and, if required by Buyer, a certificate of good standing
issued by the appropriate official in Seller’s jurisdiction of organization,
dated no less recently than one (1) month prior to the date hereof;

 

(vii)         a certificate of Seller’s corporate secretary, substantially in
the form of Exhibit C hereto, dated as of the Effective Date, as to the
incumbency and authenticity of the signatures of the officers of Seller
executing the Principal Agreements and the resolutions of the board of directors
of Seller (or its equivalent governing body or Person), substantially in the
form of Exhibit D hereto;

 

(viii)        independently audited financial statements of Seller (and its
Subsidiaries, on a consolidated basis) for each of the two (2) fiscal years most
recently ended (if available), containing a balance sheet and related statements
of income, stockholders’ equity and cash flows, all prepared in accordance with
GAAP, applied on a basis consistent with prior periods, and otherwise acceptable
to Buyer, together with an auditor’s opinion that is unqualified or otherwise is
consented to in writing by Buyer;

 

(ix)           if more than one (1) year has passed since the close of the most
recently ended fiscal year, interim financial statements of Seller covering the
period from the first day of the current fiscal year to the last day of the most
recently ended month;

 

(x)            financial statements of each of the Guarantors, if any, signed by
them, dated no less recently than three (3) months prior to the date of the
initial Transaction;

 

(xi)           Reserved;

 

(xii)          if required by Buyer, a subordination agreement, in form and
substance satisfactory to Buyer, executed by any Person which is, as of the
Effective Date, a creditor of Seller, including each Guarantor (if required by
the Transactions Terms Letter) and each Affiliate of Seller that is a creditor
of Seller;

 

20

--------------------------------------------------------------------------------


 

(xiii)         an Acknowledgement of Confidentiality of Password Agreement;

 

(xiv)        the initial Facility Fee, if applicable;

 

(xv)         a Servicer Notice, if applicable;

 

(xvi)        if so requested by Buyer, the Control Agreement in a form
reasonably satisfactory to Buyer;

 

(xvii)       if required, a Servicing Agreement signed by the Servicer and
Seller;

 

(xviii)      a copy of Seller’s underwriting guidelines for Mortgage Loans; and

 

(xix)         such other documents as Buyer or its counsel may reasonably
request.

 

(b)           Buyer shall have determined that it has received satisfactory
evidence that the appropriate Uniform Commercial Code Financial Statements
(UCC-1) and/or such other instruments as may be necessary  in order to create in
favor of Buyer, a perfected first-priority security interest  in the Purchased
Mortgage Loans and related Purchased Assets should any of the Transactions be
deemed to be loans, and same shall have been duly executed and appropriately
filed or recorded in each office of each jurisdiction in which such filings and
recordations are required to perfect such first-priority security interest.

 

7.2           All Transactions.  As conditions precedent to Buyer considering
whether to enter into any Transaction hereunder, including the initial
Transaction:

 

(a)           Seller shall have delivered to Buyer, in form and substance
satisfactory to Buyer and not later than the Transaction Request Deadline:

 

(i)            an Asset Data Record for the Purchased Mortgage Loan, which Asset
Data Record may be an individual record or part of a group report and shall be
authenticated by Seller with the PIN or the handwritten signature of an
authorized officer of Seller;

 

(ii)           the Mortgage Loan Documents relating to the Purchased Mortgage
Loan, unless such Purchased Mortgage Loan is a Wet Mortgage Loan;

 

(iii)          a copy of a Purchase Commitment for the related Purchased
Mortgage Loan, unless the Transactions Terms Letter states otherwise;

 

(iv)          written evidence that all Transaction Requirements have been
satisfied; and

 

(v)           such other documents pertaining to the Transaction as Buyer may
reasonably request, from time to time.

 

(b)           an amount equal to the Haircut plus the minimum required balance,
as set forth in Section 3.5(a), shall be on deposit in the Over/Under Account;

 

(c)           Seller shall have paid all Facility Fees and Unused Facility Fees
that are due;

 

(d)           Seller shall have designated an Approved Payee, if applicable, to
whom such funds shall be delivered;

 

(e)           the representations and warranties of Seller set forth in
Article 8 hereof shall be true and correct in all material respects as if made
on and as of the date of each Transaction.  At

 

21

--------------------------------------------------------------------------------


 

the request of Buyer, Buyer shall have received an officer’s certificate signed
by a responsible officer of Seller certifying as to the truth and accuracy of
same;

 

(f)                                    if required by Buyer, Seller and each
Guarantor shall have performed all agreements to be performed by them hereunder
and under the Guarantee, respectively, and after giving effect to the requested
Transaction, there shall exist no Event of Default or Potential Default
hereunder;

 

(g)                                 no Potential Default, Event of Default or a
Material and Adverse Change shall have occurred and be continuing; and

 

(h)                                 Seller shall have deposited all amounts
required under Section 6.2(g) into the Custodial Account.

 

For the avoidance of doubt, notwithstanding that foregoing conditions may be
satisfied with respect to any Transaction request, Buyer shall not no obligation
to enter into any Transaction and whether the Buyer enters into any Transaction
shall be at the sole and good faith discretion of Buyer.

 

7.3                               Intercreditor Agreements.  If required by
Buyer, within sixty (60) calendar days following the Effective Date, Seller
shall deliver to Buyer an Intercreditor Agreement signed by each creditor that
provides warehouse lines of credit, repurchase facilities or similar mortgage
finance arrangements to Seller.  By way of example but not limitation, if Seller
has a mortgage financing agreement with a syndication of creditors or if an
Affiliate of Seller is providing Seller a warehouse line of credit or mortgage
financing, Buyer may require that such creditors execute an Intercreditor
Agreement.  If Seller fails to provide Buyer with any required Intercreditor
Agreement within the time frame stated herein, Buyer may, in its sole and good
faith discretion, determine that such failure adversely affects the
creditworthiness of Seller and may modify the terms and conditions under which
it will continue to enter into Transactions with Seller.  Buyer shall not be
liable to Seller for any costs, losses or damages arising from or relating to
any changes made by Buyer to the terms and conditions under which it will
continue to enter into Transactions with Seller. Further, Buyer agrees that it
shall deliver to Seller a signed Intercreditor Agreement substantially in a form
similar to Exhibit L, as requested by Seller if required by any other creditor
that provides Seller warehouse lines of credit, repurchase facilities or similar
mortgage finance arrangements.

 

7.4                               Satisfaction of Conditions.  The entering into
of any Transaction prior to or without the fulfillment by Seller of all the
conditions precedent thereto, whether or not known to Buyer, shall not
constitute a waiver by Buyer of the requirements that all conditions, including
the non-performed conditions, shall be required to be satisfied with respect to
all Transactions.  All conditions precedent hereunder are imposed solely and
exclusively for the benefit of Buyer and may be freely waived or modified in
whole or in part by Buyer.  Any waiver or modification asserted by Seller to
have been agreed by Buyer must be in writing.  Buyer shall not be liable to
Seller for any costs, losses or damages arising from Buyer’s determination that
Seller has not satisfactorily complied with any applicable condition precedent.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

 

8.1                               Representations and Warranties Concerning
Seller.  Seller represents and warrants to and covenants with Buyer that the
representations and warranties on Exhibit L hereto are true and correct as of
the Effective Date through and until the date on which all obligations of Seller
under this Agreement are fully satisfied.

 

8.2                               Representations and Warranties Concerning
Purchased Assets. Seller represents and warrants to and covenants with Buyer
that the representations and warranties contained on Exhibit L hereto are true
and correct with respect to each Purchased Mortgage Loan as of the related
Purchase Date through and until the date on which such Purchased Mortgage Loan
is repurchased by Seller.

 

8.3                               Continuing Representations and Warranties.  By
submitting a Asset Data Record hereunder, Seller shall be deemed to have
represented and warranted the truthfulness and completeness of the
representations and warranties set forth in Exhibit L hereto.

 

8.4                               Amendment of Representations and Warranties. 
From time to time as determined necessary by Buyer, Buyer may amend the
representations and warranties set forth in Exhibit L hereto.  Any such
amendment shall not apply to Transactions entered into prior to the effective
date of the amendment and in no event shall the amendment apply to any
Transaction on a retroactive basis.

 

ARTICLE 9

AFFIRMATIVE COVENANTS

 

Seller hereby covenants and agrees with Buyer that during the term of this
Agreement and for so long as there remain any obligations of Seller to be paid
or performed under the Principal Agreements:

 

9.1                               Financial Statements and Other Reports.

 

(a)                                  Interim Statements. Seller shall deliver to
Buyer financial statements of Seller, including statements of income and changes
in shareholders’ equity for the period from the beginning of such fiscal year to
the end of such month or quarter, within the time frame required in the
Transactions Terms Letter, and the related balance sheet as of the end of such
month or quarter, within the time frame required in the Transactions Terms
Letter, all in reasonable detail and certified by an officer of Seller, subject,
however, to year-end audit adjustments;

 

(b)                                 Annual Statements. Seller shall deliver to
Buyer, within the time frame required in the Transactions Terms Letter, audited
financial statements of Seller, including statements of income and changes in
shareholders’ equity for such fiscal year and the related balance sheet as at
the end of such fiscal year, all in reasonable detail and accompanied by an
opinion of a certified public accounting firm reasonably satisfactory to Buyer
including a management representation letter signed by the chief financial
officer of Seller stating that the financial statements fairly present the
financial condition and results of operations of Seller as of the end of, and
for, such year;

 

(c)                                  Officer’s Certificate.  Together with the
financial statements required to be delivered pursuant to Sections 9.1(a) and
(b), Seller shall deliver to Buyer an officer’s certificate substantially in a
form to be provided by Buyer;

 

(d)                                 Annual Statements of Guarantor.  If required
by Buyer, Seller shall deliver to Buyer updated financial statements of each
Guarantor, signed by each of them, within the time frame required in the
Transactions Terms Letter, and, if no time frame is specified, within ninety
(90) days following the end of each calendar year;

 

23

--------------------------------------------------------------------------------


 

(e)                                  Hedging Reports.  Upon request, Seller
shall deliver to Buyer, or cause to be delivered to Buyer, a reconciliation
report, in a form reasonably satisfactory to Buyer, including, without
limitation, a report of all outstanding Transactions and their related Purchase
Commitments, availability under unused Purchase Commitments and all amounts
outstanding and available under other warehouse lines of credit, repurchase
agreements and similar credit facilities; and

 

(f)                                    Reports and Information Regarding
Purchased Mortgage Loans.  Seller shall deliver to Buyer, with reasonable
promptness, copies of any reports related to the Purchased Mortgage Loans and
any other information in Seller’s possession related to the Purchased Mortgage
Loans as Buyer, in its sole and good faith discretion, may reasonably request.

 

(g)                                 Other Reports. As may be reasonably
requested by Buyer from time to time, Seller shall deliver to Buyer, within
thirty (30) days of filing or receipt (i) copies of all regular or periodic
financial or other reports, if any, that Seller files with any governmental,
regulatory or other agency and (ii) copies of all audits, examinations and
reports concerning the operations of Seller from any Approved Investor, Insurer
or licensing authority. Seller shall also deliver to Buyer, with reasonable
promptness, such further information reasonably related to the business,
operations, properties or financial condition of Seller, in such detail and at
such times as Buyer, in its sole and good faith discretion, may request. Seller
understands and agrees that all reports and information provided to Buyer by or
relating to Seller may be disclosed to Buyer’s Affiliates.

 

9.2                               Inspection of Properties and Books.  As
required by applicable law and prudent mortgage banking practices, Seller shall
keep accurate and complete records of the Purchased Mortgage Loans.  At no cost
to Buyer (except in the case where Buyer desires information from third
parties), Seller shall permit authorized representatives of Buyer to discuss the
business, operations, assets and financial condition of Seller with its officers
and employees and to examine its books of account and make copies and/or
extracts thereof, upon reasonable notice to Seller at Seller’s place of business
during normal business hours. Further, Seller will provide its accountants with
a copy of this Agreement promptly after the execution hereof and will instruct
its accountants to answer, at no cost to Buyer, any and all questions that any
authorized representative of Buyer may address to them in reference to the
financial condition or affairs of Seller.  Seller may have its representatives
in attendance at any meetings between the officers or other representatives of
Buyer and Seller’s accountants held in accordance with this authorization.

 

9.3                               Notice.  Seller shall give Buyer prompt
written notice, in reasonable detail, of:

 

(a)                                  any and all material changes to the
information set forth in the Application;

 

(b)                                 any action, suit or proceeding instituted by
or against Seller in any federal or state court or before any commission or
other regulatory body (federal, state or local, foreign or domestic and if
permitted by such body), or any such action, suit or proceeding threatened in
writing against Seller, in any case, if such action, suit or proceeding, or any
such action, suit or proceeding threatened against Seller, involves a potential
liability, on an individual or aggregate basis, that, if adversely determined,
may reasonably be expected to result in any material and adverse change in the
business, operations, assets, licenses, qualifications or financial condition of
Seller.

 

(c)                                  the filing, recording or assessment of any
valid federal, state or local tax lien against it, or any of its assets;

 

(d)                                 the occurrence of any Event of Default;

 

24

--------------------------------------------------------------------------------


 

(e)                                  the actual or threatened suspension,
revocation or termination of Seller’s licensing or eligibility, in any respect,
as an approved, licensed lender, seller, mortgagee or servicer that, if
adversely determined, may reasonably be expected to result in any material and
adverse change in the business, operations, assets, licenses, qualifications or
financial condition of Seller;

 

(f)                                    the suspension, revocation or termination
of any existing and material credit or investor relationship to facilitate the
sale and/or origination of residential mortgage loans if such suspension
revocation or termination is made by any party other than Seller;

 

(g)                                 any demand(s), whether on an individual or
aggregate basis, by an Approved Investor or Insurer for (i) the repurchase of a
mortgage loan(s) that, if adversely determined, may reasonably be expected to
result in any material and adverse change in the business, operations, assets,
licenses, qualifications or financial condition of Seller;

 

(h)                                 any potential or existing Purchased Mortgage
Loan where a director, officer, shareholder, member, partner or owner of Seller
is the Mortgagor or guarantor or where the related Mortgaged Property is being
sold by a director, officer, shareholder, member, partner or owner of Seller;

 

(i)                                     any Purchased Mortgage Loan ceases to be
an eligible Purchased Asset for the security of the Transactions;

 

(j)                                     any Approved Investor that threatens to
set-off amounts owed by Seller to such Approved Investor against the purchase
proceeds owed by the Approved Investor to Seller for the Purchased Mortgage
Loans (excluding amounts owed by Seller to the Approved Investor which are
directly related to the Purchase Mortgage Loans and which are allowed to be
set-off by the Approved Investor pursuant to the Bailee Agreement);

 

(k)                                  any change in the Executive Management of
Seller;

 

(l)                                     any other action, event or condition of
any nature that could be reasonably expected to lead to or result in a material
adverse effect on the business, operations, assets or financial condition of
Seller or that, without notice or lapse of time or both, would constitute a
default under any agreement, instrument or indenture to which Seller is a party
or to which Seller, its properties or assets may be subject; and

 

(m)                               any (i) change to the location of its
principal place of business from that specified in Section 8.1(t), (ii) change
in the name, identity or corporate structure (or the equivalent) or change in
the location where Seller maintains its records with respect to the Purchased
Assets, or (iii) reincorporation or reorganization of Seller under the laws of
another jurisdiction.

 

9.4                               Additional Financing.  If Seller intends to
enter into any financing or lending arrangements such as or similar to warehouse
lines of credit or repurchase arrangements, Seller shall notify Buyer not fewer
than fifteen (15) Business Days prior to the execution of such arrangement.

 

9.5                               Servicing of Mortgage Loans.  Subject to
Section 6.2 above, Seller shall subservice all Purchased Mortgage Loans at
Seller’s expense and without charge of any kind to Buyer.  Seller may delegate
its obligations hereunder to subservice the Purchased Mortgage Loans (subject to
Section 6.2) to an independent servicer provided that such independent
subservicer and the related Servicing Agreement has been approved by Buyer and
such independent subservicer has executed a Servicing Agreement with Buyer.  The
failure of Seller to obtain the prior approval of Buyer regarding the delegation
of its subservicing obligations to an independent subservicer and/or the failure
of the independent subservicer to execute and return to Buyer a Servicing
Agreement shall be considered an Event of Default hereunder.  In any event,
Seller or its

 

25

--------------------------------------------------------------------------------


 

delegate shall subservice such Purchased Mortgage Loans with the degree of care
and in accordance with the subservicing standards generally prevailing in the
industry, including those required by Fannie Mae, Freddie Mac and Ginnie Mae.

 

9.6                               Evidence of Purchased Assets.  Seller shall
indicate on its computer records that each Purchased Mortgage Loan has been
included in the Purchased Assets and, at the request of Buyer, place on each of
its written records pertaining to the Purchased Mortgage Loans a legend, in form
and content satisfactory to Buyer, indicating that such Purchased Mortgage Loan
has been sold to Buyer.

 

9.7                               Protection of Purchased Mortgage Loans. 
Seller shall allow Buyer (a) to inspect any Mortgaged Property relating to a
Purchased Mortgage Loan; (b) to appear in or intervene in any proceeding or
matter affecting any Purchased Mortgage Loan or other Purchased Assets or the
value thereof; (c) to initiate, commence, appear in and defend any foreclosure,
action, bankruptcy or proceeding which could adversely affect Buyer’s ownership
or security of the Purchased Assets or the value thereof, or the rights and
powers of Buyer; (d) to contest by litigation or otherwise any lien asserted
against the Purchased Mortgage Loans or other Purchased Assets or against the
related Mortgaged Property, the improvements, or the personal property
identified therein; and/or (e) to make payments on account of such encumbrances,
charges, or liens and to service any Purchased Mortgage Loan and take any action
it may deem appropriate to collect any Purchased Assets or any part thereof or
to enforce any rights with respect thereto.  All reasonable costs and expenses,
including reasonable attorneys’ fees (including, but not limited to, those
incurred on appeal), that Buyer may incur with respect to any of the foregoing
and any expenditures it may make, as necessary, to protect or preserve the
Purchased Assets or the rights of Buyer, shall be for the account of Seller. 
Seller shall repay the same to Buyer upon demand with interest, at the Default
Rate, from the date any such expenditure shall have been made until it is
repaid.

 

9.8                               Further Assurances. Seller shall, at its
expense, promptly procure, execute and deliver to Buyer, upon request, all such
other and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of Seller in this Agreement.

 

9.9                               Fidelity Bonds and Insurance. Seller shall
maintain an insurance policy, in a form and substance satisfactory to Buyer,
covering against loss or damage relating to or resulting from any breach of
fidelity by Seller, or any officer, director, employee or agent of Seller, any
loss or destruction of documents (whether written or electronic), fraud, theft,
misappropriation and errors and omissions. This policy shall name Buyer as
insured and loss payee and provide coverage in an amount equal to the greater of
one million dollars ($1,000,000) or that required by Fannie Mae’s Selling Guide,
whichever is greater. The deductible on such insurance policy shall not exceed
one hundred fifty thousand dollars ($150,000).  Following approval by Buyer of a
specific insurance policy, Seller shall not amend, cancel, suspend or otherwise
change such policy without the prior written consent of Buyer.

 

9.10                         Wet Mortgage Loans. In connection with the funding
of each Wet Mortgage Loan, Seller shall provide to the applicable Closing Agent,
in addition to the Irrevocable Closing Instructions, final closing instructions,
which shall, without limitation, make reference to the Irrevocable Closing
Instructions and stipulate the title insurance company that will be issuing the
applicable title insurance policy and Closing Protection Letter; provided,
however, that Seller shall not use these final closing instructions to modify or
attempt to modify the terms of the Irrevocable Closing Instructions unless such
modifications are agreed to in advance and in writing by Buyer.  Seller shall
not otherwise modify or attempt to modify the terms of the Irrevocable Closing
Instructions without Buyer’s prior written approval.  If the Closing Agent is
not a title insurance company, Seller shall also (a) confirm that the closing is
covered by a blanket Closing Protection Letter issued to Buyer by the title
insurance company stipulated in the final closing instructions; or (b) provide
to Buyer (1) a Closing Protection Letter covering the closing issued to Seller
by the title insurance company stipulated in the final closing instructions and
(2) an Assignment of Closing

 

26

--------------------------------------------------------------------------------


 

Protection Letter relating to the above referenced Closing Protection Letter
naming Buyer as the assignee.

 

ARTICLE 10

NEGATIVE COVENANTS

 

Seller hereby covenants and agrees with Buyer that during the term of this
Agreement and for so long as there remain any obligations of Seller to be paid
or performed under this Agreement, Seller shall comply with the following:

 

10.1                         Liabilities and Advances.  Seller shall not, either
directly or indirectly, without the prior written consent of Buyer, lend money
or credit or make any advances to any Person or acquire any stock, obligations
or securities of, or any interest in, or make any capital contribution to any
other Person in an amount greater than ten percent (10%) of Seller’s Tangible
Net Worth, except for Mortgage Loans or other loans extended in the ordinary
course of Seller’s mortgage banking business.  Seller shall not, either directly
or indirectly, without the prior written consent of Buyer, assume, guarantee,
endorse, or otherwise become liable for the obligation of any Person except by
endorsement of negotiable instruments for deposit or collection in the ordinary
course of Seller’s mortgage banking business.

 

10.2                         Debt and Subordinated Debt.  Seller shall not,
either directly or indirectly, without the prior written consent of Buyer, pay
any Debt or Subordinated Debt if such payment shall cause a Potential Default or
Event of Default.  Further, if a Potential Default or an Event of Default shall
have occurred and for as long as such is occurring, Seller shall not, either
directly or indirectly, without the prior written consent of Buyer, make any
payment of any kind thereafter on such Debt or Subordinated Debt until all
obligations of Seller hereunder have been paid and performed in full.

 

10.3                         Loss of Eligibility.  Seller shall not, either
directly or indirectly, without the prior written consent of Buyer, take, or
fail to take, any action that would cause Seller to lose all or any part of its
status as an eligible lender, seller, mortgagee or servicer or willfully
terminate its status as an eligible lender, seller, mortgagee or servicer
without forty-five (45) days prior written notice to Buyer.

 

10.4                         Financial Covenants and Ratios.  Seller shall at
all times comply with any financial covenants and/or financial ratios set forth
in the Transactions Terms Letter.

 

10.5                         Loans to Officers, Employees and Shareholders. 
Except those made in the normal course of Seller’s mortgage banking business,
Seller shall not, either directly or indirectly, without the prior written
consent of Buyer, make any personal loans or advances to any officers,
employees, shareholders, members, partners or owners of Seller in an aggregate
amount exceeding ten percent (10%) of Seller’s Tangible Net Worth; provided,
however, that Seller shall be entitled to make a personal loan or advance to a
majority shareholder, member, partner or owner of Seller without the prior
written consent of Buyer provided that (i) a Potential Default or an Event of
Default is not existing and will not occur as a result thereof, (ii) such Person
is also a Guarantor and (iii) such loan or advance is clearly reflected on
Seller’s financial reports provided to Buyer.

 

10.6                         Liens on Purchased Mortgage Loans and Purchased
Assets; Liens on Other Assets. Seller acknowledges that with each Transaction it
shall have sold the Purchased Mortgage Loans and related Purchased Assets and
shall have granted to Buyer a first priority security interest in such assets in
the event such Transaction is deemed a loan.  Accordingly, Seller shall not
create, incur, assume or suffer to exist any lien upon the Purchased Mortgage
Loans or the Purchased Assets, other than as granted to Buyer herein.  Further,
Seller shall not, or create, incur, assume or suffer any lien upon any of its
other property and assets without the prior written consent of Buyer; provided,
however, that Seller may, without the prior written consent of Buyer, and
provided that an Event of Default is not existing or will not occur as a result
thereof, incur, assume or suffer to exist liens on its other property and assets
for the following purposes (a) liens for

 

27

--------------------------------------------------------------------------------


 

taxes not yet due or taxes being contested in good faith discretion and by
appropriate proceedings for which adequate reserves have been established;
(b) liens in favor of Fannie Mae, Ginnie Mae or Freddie Mac on the right of
Seller to service Mortgage Loans sold to the Agencies; or (c) liens incurred by
Seller in the ordinary course of Seller’s mortgage banking business.

 

10.7                         Transactions with Affiliates.  Seller shall not,
directly or indirectly, enter into any transaction with its Affiliates, if any,
without the prior written consent of Buyer, including, without limitation,
(a) making any loan, advance, extension of credit or capital contribution to an
Affiliate, (b) transferring, selling, pledging, assigning or otherwise disposing
of any of its assets to or on behalf of an Affiliate, (c) purchasing or
acquiring assets from an Affiliate, or (d) paying management fees to or on
behalf of an Affiliate; provided, however, that Seller may, without the prior
written consent of Buyer, and provided that a Potential Default or an Event of
Default is not existing and will not occur as a result thereof, engage in a
transaction(s) with any or all of its Affiliates if (i) such transaction is in
the ordinary course of Seller’s mortgage banking business, (ii) such transaction
is either (A) upon fair and reasonable terms no less favorable to Seller had
Seller entered into a comparable arm length’s transaction with a Person which is
not an Affiliate or (B) otherwise commercially reasonable given the
circumstances, and (iii) such transaction, whether individually or in
combination with other such transactions, does not decrease Seller’s Tangible
Net Worth by ten percent (10%) or more during any calendar year. 
Notwithstanding the foregoing, Seller shall be entitled to pay a commercially
reasonable marketing fee (including without limitation Parent’s standard
transmit fee, computerized loan origination fee or similar fees) to Seller’s
parent company for mortgage loan leads, and Seller’s parent company shall be
entitled to receive such payments, without the prior written approval of Buyer.

 

10.8                         Consolidation, Merger, Sale of Assets and Change of
Control.  Seller shall not (a) wind up, liquidate or dissolve its affairs;
(b) enter into any transaction of merger or consolidation with any Person;
(c) convey, sell, lease or otherwise dispose of, or agree to do any of the
foregoing at any future time, all or any part of its property or assets, or
(d) allow a Change of Control to occur with respect to Seller, without prior
written consent of Buyer; provided, however, that Seller may, without the prior
written consent of Buyer, and provided that a Potential Default or an Event of
Default is not existing and will not occur as a result thereof: (i) merge or
consolidate with any Person if Seller is the surviving and controlling entity
and (ii) convey, sell or dispose of its property or assets in the ordinary
course of Seller’s mortgage banking business, including without limitation
equipment that is uneconomic or obsolete and acquire Mortgage Loans for resale
and sell Mortgage Loans; provided however, in no event shall the conveyance,
sale, lease or disposition of ten percent (10%) or more of the Seller’s property
or assets be considered in the ordinary course of business.

 

10.9                         Payment of Dividends and Retirement of Stock.  The
Payment of Dividends and Retirement of Stock covenant shall be as set forth in
the Transactions Terms Letter.”

 

10.10                   Purchased Assets.  Seller shall not (a) except as
expressly provided for in this Agreement, attempt to resell, reassign,
retransfer or otherwise dispose of, or grant any option with respect to, or
pledge or otherwise encumber any of the Purchased Mortgage Loans or other
Purchased Assets or any interest therein, or without prior written consent of
Buyer (b) amend or modify, or waive any of the terms and conditions of (unless
required by law), or settle or compromise any claim in respect of, any Purchased
Mortgage Loan.

 

10.11                   Secondary Marketing, Underwriting, Third Party
Origination and Interest Rate Risk Management Practices.  Seller shall not,
without the prior written approval of Buyer, change in any material respect any
secondary marketing, underwriting, third party origination and interest rate
risk management practices of Seller that exist as of the Effective Date.  By way
of example but not limitation, any change to Seller’s hedging strategy, any
change to add a new line of Mortgage Loan products not contemplated by this
Agreement, or any change to add third party origination shall be considered
material changes subject to the prior written approval of Buyer.  The fact that
Seller may from time to time disclose to Buyer in writing proposed changes in
such

 

28

--------------------------------------------------------------------------------


 

practices after the date hereof shall not be deemed Buyer’s consent to or
written approval thereof unless Buyer has indicated written approval of such
changes.  It shall be deemed an Event of Default hereunder if Seller changes any
of the foregoing practices without having obtained such prior written approval
from Buyer.

 

ARTICLE 11

DEFAULTS AND REMEDIES

 

11.1                         Events of Default.  The occurrence of any of the
following conditions or events shall be an Event of Default:

 

(a)                                  failure of Seller to pay any amount due
under the Principal Agreements within two (2) Business Days following the
applicable due date;

 

(b)                                 a material breach or default by Seller which
remains uncured within any applicable cure period with respect to any term of
any indebtedness or of any loan agreement, note, mortgage, security agreement,
indenture, guaranty or similar agreement to which Seller is a party or by which
it is bound; for purposes of this subsection, Buyer and Seller agree that a
breach or default shall be deemed material if the effect of such breach or
default is to cause, or to permit any holder thereof to cause, indebtedness of
Seller in the aggregate amount of ten percent (10%) of Seller’s Tangible Net
Worth or more to become or be declared due prior to its stated maturity, it
being understood, however, that this does not create a minimum threshold for
materiality and the materiality of any breach or default shall depend on the
facts and circumstances related thereto;

 

(c)                                  the aggregate original Asset Value of those
Purchased Mortgage Loans that are deemed to be Noncompliant Mortgage Loans is
greater than or equal to the Type Sublimit for Noncompliant Mortgage Loans for
more than two (2) consecutive Business Days;

 

(d)                                 the aggregate original Asset Value of those
Purchased Mortgage Loans that are deemed to be Defective Mortgage Loans is
greater than or equal to ten percent (10%) of the outstanding Transactions for
more than two (2) consecutive Business Days;

 

(e)                                  any of Seller’s representations or
warranties made in Section 8.1 and/or Section 8.2 or in any statement or
certificate at any time given by Seller in writing pursuant hereto or in
connection herewith shall be false in any respect on the date as of which made
and such occurrence shall not have been remedied within three (3) Business Days
after receipt of notice from Buyer of such occurrence;

 

(f)                                    the failure of Seller to perform, comply
with or observe any term, covenant or agreement applicable to Seller as
contained in Articles 9 and 10 of this Agreement;

 

(g)                                 the failure of Seller to perform, comply
with or observe any other term, covenant or agreement applicable to Seller as
contained in this Agreement and such occurrence shall not have been remedied
within thirty (30) days after receipt of notice from Buyer of such occurrence;

 

(h)                                 an Insolvency Event shall have occurred with
respect to Seller or any Guarantor provided, however, that if there are two or
more Guarantors (if required by the Transaction Terms Letter) and an Insolvency
Event occurs with respect to one or more of them, Buyer shall reasonably
consider the aggregate net worth of those Guarantor(s) for which an Insolvency
Event has not occurred and reasonably determine whether such aggregate net worth
is sufficient for Buyer to continue to enter into Transactions with Seller
hereunder, and in the event Buyer makes such a determination, the Insolvency
Event with respect to the Guarantor(s) shall not be considered an Event of
Default under this subsection;

 

29

--------------------------------------------------------------------------------


 

(i)                                     one or more judgments or decrees shall
be entered against Seller involving a liability of five hundred thousand
($500,000) dollars or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within sixty (60) days
after entry thereof;

 

(j)                                     any Plan maintained by Seller or any
subsidiary of Seller shall be terminated within the meaning of Title IV of ERISA
or a trustee shall be appointed by an appropriate United States District Court
to administer any Plan, or the Pension Benefit Guaranty Corporation (or any
successor thereto) shall institute proceedings to terminate any Plan or to
appoint a trustee to administer any Plan if as of the date thereof Seller’s
liability or any such subsidiary’s liability (after giving effect to the tax
consequences thereof) to the Pension Benefit Guaranty Corporation (or any
successor thereto) for unfunded guaranteed vested benefits under the Plan
exceeds the then current value of assets accumulated in such Plan by more than
fifty thousand ($50,000) dollars (or in the case of a termination involving
Seller as a “substantial employer” (as defined in Section 4001(a)(2) of ERISA)
the withdrawing employer’s proportionate share of such excess shall exceed such
amount);

 

(k)                                  Seller as employer under a Plan that is a
multiemployer plan shall have made a complete or partial withdrawal from such
Plan and the plan sponsor of such Plan shall have notified such withdrawing
employer that such employer has incurred a withdrawal liability in an annual
amount exceeding fifty thousand ($50,000) dollars;

 

(l)                                     Seller shall purport to disavow its
obligations hereunder or shall contest the validity or enforceability of the
Principal Agreements or Buyer’s interest in any Purchased Mortgage Loan or other
Purchased Assets;

 

(m)                               if applicable, the death of any
Guarantor(s) who is an individual shall occur;

 

(n)                                 a Material and Adverse Change shall occur;

 

(o)                                 a change in any Key Personnel as set forth
in the Transactions Terms Letter shall occur, if applicable.

 

(p)                                 any Principal Agreement shall for whatever
reason (including an event of default thereunder) be terminated, without the
consent of Buyer (other than, with respect to the Custodial Agreement, due to
the resignation of the Custodian for reasons other than a breach by Seller of
the Custodial Agreement), or this Agreement shall for any reason cease to create
a valid, first priority security interest or ownership interest upon transfer in
any of the Purchased Assets;

 

(q)                                 a breach of any of Seller’s or Servicer’s
subservicing obligations, including, but not limited to, its failure to deposit
any funds required to be deposited under Section 6.2(g) into the Custodial
Account; or

 

(r)                                    if Seller is a member of MERS, Seller’s
membership in MERS is terminated for any reason.

 

With respect to any Event of Default which requires a determination to be made
as to whether such Event of Default has occurred, such determination shall be
made in Buyer’s sole and good faith discretion and Seller hereby agrees to be
bound by and comply with any such determination by Buyer.

 

11.2                         Remedies.  Subject to Section 11.2 (f) below, upon
the occurrence of an Event of Default, Buyer may, by notice to Seller, declare
all or any portion of the Repurchase Prices related to the

 

30

--------------------------------------------------------------------------------


 

outstanding Transactions to be immediately due and payable whereupon the same
shall become immediately due and payable, and the obligation of Buyer to enter
into Transactions shall thereupon terminate.  Further, it is understood and
agreed that upon the occurrence of an Event of Default, Seller shall strictly
comply with the negative covenants contained in Article 10 hereunder and in no
event shall Seller declare and pay any dividends, incur additional Debt or
Subordinated Debt, make payments on existing Debt or Subordinated Debt or
otherwise distribute or transfer any of Seller’s property and assets to any
Person without the prior written consent of Buyer; provided, however, that for
as long as such Event of Default is occurring, Seller may incur and pay trade
Debt that is, or was, incurred in the ordinary course of business of Seller’s
mortgage banking business.  Upon the occurrence of any Event of Default, Buyer
may also:

 

(a)                                  enter the office(s) of Seller and take
possession of any of the Purchased Assets including any records that pertain to
the Purchased Assets;

 

(b)                                 communicate with and notify Mortgagors of
the Purchased Mortgage Loans and obligors under other Purchased Assets or on any
portion thereof, whether such communications and notifications are in verbal,
written or electronic form, including, without limitation, communications and
notifications that the Purchased Assets have been assigned to Buyer and that all
payments thereon are to be made directly to Buyer or its designee; settle
compromise, or release, in whole or in part, any amounts owing on the Purchased
Mortgage Loans or other Purchased Assets or any portion of the Purchased Assets,
on terms acceptable to Buyer; enforce payment and prosecute any action or
proceeding with respect to any and all Purchased Assets; and where any Purchased
Mortgage Loans or other Purchased Assets is in default, foreclose upon and
enforce security interests in, such Purchased Assets by any available judicial
procedure or without judicial process and sell property acquired as a result of
any such foreclosure;

 

(c)                                  collect payments from Mortgagors and/or
assume servicing of, or contract with a third party to subservice, any or all
Purchased Mortgage Loans requiring servicing and/or perform any obligations
required in connection with Purchase Commitments, such third party’s fees to be
paid by Seller.  In connection with collecting payments from Mortgagors and/or
assuming servicing of any or all Purchased Mortgage Loans, Buyer may take
possession of and open any mail addressed to Seller, remove, collect and apply
all payments for Seller, sign Seller’s name to any receipts, checks, notes,
agreements or other instruments or letters or appoint an agent to exercise and
perform any of these rights.  If Buyer so requests, Seller shall promptly
forward to Buyer or its designee, all further mail and all “trailing” documents,
such as title insurance policies, deeds of trust, and other documents, and all
loan payment histories, both in paper and electronic format, in each case, as
same relate to the Purchased Mortgage Loans;

 

(d)                                 proceed against Seller under this Agreement
or against any Guarantor(s) under their respective Guaranty, or both;

 

(e)                                  pursue any rights and/or remedies available
at law or in equity against Seller or any Guarantor(s), or both, and/or

 

(f)                                    if the Event of Default is the occurrence
of a Material and Adverse Change with respect to general market circumstances or
conditions, including, without limitation, if any law, regulation, treaty or
directive or any change therein or in the interpretation or application thereof,
or any circumstance affecting the London interbank market or the repurchase
market for mortgage loans or mortgage-backed securities, the Repurchase Prices
related to the then outstanding Transactions shall be due and payable on their
respective scheduled Repurchase Date unless Buyer has made an additional
determination that such change is severe, in which case, Buyer may declare all
or any portion of the

 

31

--------------------------------------------------------------------------------


 

Repurchase Prices related to the then outstanding Transactions to be immediately
due and payable.

 

11.3                         Treatment of Custodial Account.  During the
existence of an Event of Default, notwithstanding any other provision of this
Agreement, Seller shall have no right to withdraw or release any funds in the
Custodial Account to itself or for its benefit to which it is not entitled under
this Agreement, nor shall it have any right to set-off any amount owed to it by
Buyer against funds held by it for Buyer in the Custodial Account.   During the
existence of an Event of Default, Seller shall promptly remit to or at the
direction of Buyer all funds related to the Purchased Mortgage Loans in the
Custodial Account.

 

11.4                         Sale of Purchased Assets. Following an Event of
Default, and after giving Seller five (5) Business Days in which to purchase for
itself the Purchased Assets, Buyer may securitize or otherwise sell the
Purchased Assets with no obligation to reacquire title as provided in
Section 6.6 and Buyer shall incur no liability as a result of such transaction. 
For the avoidance of doubt, Buyer may sell the Purchased Assets as part of a
pool comprised of, all or part of, the Purchased Assets and other mortgage loans
owned by Buyer; in such instance, the value of the Purchased Assets shall be
determined on a pro rata basis.  Seller hereby waives any claims it may have
against Buyer arising by reason of the fact that the price at which the
Purchased Assets may have been sold at such private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
Repurchase Price amount of the outstanding Transactions, even if Buyer accepts
the first offer received and does not offer the Purchased Assets, or any part
thereof, to more than one offeree.

 

11.5                         No Obligation to Pursue Remedy. Seller waives any
right to require Buyer to (a) proceed against any Person, (b) proceed against or
exhaust all or any of the Purchased Assets or pursue its rights and remedies as
against the Purchased Assets in any particular order, or (c) pursue any other
remedy in its power.  Buyer shall not be required to take any steps necessary to
preserve any rights of Seller against holders of mortgages prior in lien to the
lien of any Purchased Mortgage Loan included in the Purchased Assets or to
preserve rights against prior parties.  No failure on the part of Buyer to
exercise, and no delay in exercising, any right, power or remedy provided
hereunder, at law or in equity shall operate as a waiver thereof; nor shall any
single or partial exercise by Buyer of any right, power or remedy provided
hereunder, at law or in equity preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies herein provided
are cumulative and are not exclusive of any remedies provided at law or in
equity.

 

11.6                         Reimbursement of Costs and Expenses. Buyer may, but
shall not be obligated to, advance any sums or do any act or thing necessary to
uphold and enforce the lien and priority of, or the security intended to be
afforded by, any Purchased Mortgage Loan, including, without limitation, payment
of delinquent taxes or assessments and insurance premiums.  All advances,
charges, reasonable costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Buyer in exercising any right, power or
remedy conferred by this Agreement, or in the enforcement hereof, together with
interest thereon, at the Default Rate, from the time of payment until repaid,
shall become a part of the Repurchase Price.

 

11.7                         Application of Proceeds.  The proceeds of any sale
or other enforcement of Buyer’s interest in all or any part of the Purchased
Assets shall be applied by Buyer:

 

(a)                                  first, to the payment of the costs and
expenses of such sale or enforcement, including reasonable compensation to
Buyer’s agents and counsel, and all expenses, liabilities and advances made or
incurred by or on behalf of Buyer in connection therewith;

 

(b)                                 second, to the payment of any other amounts
due under this Agreement other than the aggregate Repurchase Price;

 

32

--------------------------------------------------------------------------------


 

(c)                                  third, to the payment of the aggregate
Repurchase Price;

 

(d)                                 fourth, to the payment to Seller, or to its
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining from such proceeds.  If the proceeds of any such sale
are insufficient to cover the costs and expenses of such sale, as aforesaid, and
the payment in full of the aggregate Repurchase Price and all other amounts due
hereunder, Seller shall remain liable for any deficiency.

 

11.8                         Rights of Set-Off.  Buyer shall have the following
rights of set-off:

 

(a)                                  If Seller shall default in the payment or
performance of any of its obligations under this Agreement, Buyer shall have the
right, at any time, and from time to time, without notice, to set-off claims and
to appropriate or apply any and all deposits of money or property or any other
indebtedness at any time held or owing by Buyer to or for the credit of the
account of Seller against and on account of the obligations and liabilities of
Seller under this Agreement, irrespective of whether or not Buyer shall have
made any demand hereunder and whether or not said obligations and liabilities
shall have become due; provided, however, that the aforesaid right to set-off
shall not apply to any deposits of escrow monies being held on behalf of the
Mortgagors related to the Purchased Mortgage Loans or other third parties. 
Without limiting the generality of the foregoing, Buyer shall be entitled to
set-off claims and apply property held by Buyer with respect to any Transaction
against obligations and liabilities owed by Seller to Buyer with respect to any
other Transaction.

 

(b)                                 In addition to the rights in subsection (a),
Buyer and its Affiliates, including, without limitation, Balboa Insurance
Group, Inc., Countrywide Home Loans, Inc., Countrywide Securities Corporation
and LandSafe, Inc. (collectively, “Countrywide Related Entities”), shall have
the right to set-off and to appropriate or apply any and all deposits of money
or property or any other indebtedness at any time held or owing by the
Countrywide Related Entity to or for the credit of the account of Seller and its
Affiliates against and on account of the obligations of Seller under any
agreement(s) between Seller and/or its Affiliates, on the one hand, and the
Countrywide Related Entity, on the other hand, irrespective of whether or not
the Countrywide Related Entity shall have made any demand hereunder and whether
or not said obligations shall have matured.  In exercising the foregoing right
to set-off, any Countrywide Related Entity shall be entitled to withdraw funds
in the Over/Under Account which are being held for or owing to Seller to set-off
against any amounts due and owing by Seller to the Countrywide Related Entity. 
If a Countrywide Related Entity other than Buyer intends to exercise its right
to set-off in this subsection (b), such Countrywide Related Entity shall provide
Seller prior notice thereof, and upon Seller’s receipt of such notice, if the
basis for such right to set-off is Seller’s breach or default of its obligations
to the Countrywide Related Entity, Seller shall have three (3) Business Days to
cure any such breach or default in order to avoid such set-off.

 

11.9                         Reasonable Assurances.  If, at any time during the
term of the Agreement, Buyer has reason to believe that Seller is not conducting
its business in accordance with, or otherwise is not satisfying: (i) all
applicable statutes, regulations, rules, and notices of federal, state, or local
governmental agencies or instrumentalities, all applicable requirements of
Approved Investors and Insurers and prudent industry standards or (ii) all
applicable requirements of Buyer, as set forth in this Agreement, then, Buyer
shall have the right to demand, pursuant to notice from Buyer to Seller
specifying with particularity the alleged act, error or omission in question,
reasonable assurances from Seller that such a belief is in fact unfounded, and
any failure of Seller to provide to Buyer such reasonable assurances in form and
substance reasonably satisfactory to Buyer, within the time frame specified in
such notice, shall itself constitute an Event of Default hereunder, without a
further cure period.  Seller hereby authorizes Buyer to take such actions as may
be necessary or

 

33

--------------------------------------------------------------------------------


 

appropriate to confirm the continued eligibility of Seller for Transactions
hereunder, including without limitation (i) ordering credit reports and
(ii) contacting Mortgagors, licensing authorities and Approved Investors or
Insurers.

 

ARTICLE 12

INDEMNIFICATION

 

12.1                         Indemnification.  Seller shall indemnify and hold
harmless Buyer, its Affiliates and any of their respective officers, directors,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, suits, costs, expenses and disbursements
of any kind whatsoever that may be imposed upon, incurred by or asserted against
Buyer, its Affiliates and their respective officers, directors, employees and
agents in any way relating to or arising out of the Principal Agreements or any
other document referred to therein or any of the transactions contemplated
thereby, except for liabilities, losses and damages solely resulting from the
gross negligence or willful misconduct of Buyer and its Affiliates.

 

12.2                         Payment of Taxes.  Seller shall pay and hold Buyer
harmless from and against any and all present and future stamp, documentary and
other similar taxes with respect to the Purchased Assets, the Principal
Agreements and other documents related thereto and hold Buyer harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

ARTICLE 13

TERM AND TERMINATION

 

13.1                         Term. Provided that no Event of Default has
occurred and is continuing, and except as otherwise provided for herein, this
Agreement shall commence on the Effective Date and continue until the Expiration
Date set forth in the Transactions Terms Letter.  Following expiration or
termination of this Agreement, all indebtedness due Buyer under the Principal
Agreements shall be immediately due and payable without notice to Seller and
without presentment, demand, protest, notice of protest or dishonor, or other
notice of default, and without formally placing Seller in default, all of which
are hereby expressly waived by Seller.

 

13.2                         Termination.

 


(A)                                  BUYER MAY, WITH OR WITHOUT CAUSE, TERMINATE
THIS AGREEMENT AT ANY TIME ON NOT LESS THAN SIXTY (60) DAYS PRIOR NOTICE TO
SELLER.  DURING SUCH PRIOR NOTICE TIME PERIOD AND UNTIL THE EXPIRATION THEREOF,
BUYER SHALL CONTINUE TO MAKE TRANSACTIONS TO SELLER PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, PROVIDED, HOWEVER, WITHIN FORTY-FIVE (45) DAYS
AFTER THE EXPIRATION OF SUCH TIME PERIOD, SELLER SHALL PAY THE REPURCHASE PRICE
FOR ALL OUTSTANDING TRANSACTIONS.


 


(B)                                 IN ADDITION TO THE REMEDIES AFFORDED BUYER
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, INCLUDING, WITHOUT LIMITATION, THOSE
REMEDIES AFFORDED BUYER UNDER THIS AGREEMENT, BUYER MAY IMMEDIATELY TERMINATE
THIS AGREEMENT BY PROVIDING NOTICE TO SELLER IF SUCH EVENT OF DEFAULT IS NOT
CURED WITHIN ANY APPLICABLE CURE PERIOD EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT.


 


(C)                                  BUYER MAY IMMEDIATELY TERMINATE THIS
AGREEMENT BY PROVIDING NOTICE TO SELLER IF BUYER DETERMINES THAT THERE HAS BEEN
FRAUD, MISREPRESENTATION OR ANY SIMILAR INTENTIONAL CONDUCT ON BEHALF OF SELLER,
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND/OR ITS REPRESENTATIVES WITH
RESPECT TO ANY OF SELLER’S OBLIGATIONS, RESPONSIBILITIES OR ACTIONS UNDERTAKEN
IN CONNECTION WITH THIS AGREEMENT.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Buyer may immediately terminate this
Agreement if (i) this Agreement or any Transaction is deemed by a court or by
statute to not constitute a “repurchase agreement,” a “securities contract,” or
a “master netting agreement,” as each such term is defined in the Bankruptcy
Code, (ii) payments or security offered hereunder are deemed by a court or by
statute not to constitute “settlement payments” or “margin payments” as each
such term is defined in the Bankruptcy Code or (iii) this Agreement or any
Transaction is deemed by a court or by statute not to constitute an agreement to
provide financial accommodations as described in Bankruptcy Code
Section 365(c)(1); provided, however, that unless Buyer’s cost of funds are
materially and adversely affected by such determination and/or Buyer’s source of
funds requires Buyer to make immediate repayment of any funds provided to Buyer
as a result thereof, Seller shall have forty-five (45) days after termination of
the Agreement to pay the Repurchase Prices related to the then outstanding
Transactions..

 


(E)                                  UPON TERMINATION OF THIS AGREEMENT FOR ANY
REASON, AND EXCEPT AS EXPRESSLY PROVIDED FOR IN SUBSECTIONS (A) AND (D) ABOVE
WITH RESPECT TO THE REPURCHASE PRICES FOR OUTSTANDING TRANSACTIONS, ALL
OUTSTANDING AMOUNTS DUE SELLER UNDER THE PRINCIPAL AGREEMENTS SHALL BE
IMMEDIATELY DUE AND PAYABLE WITHOUT NOTICE TO SELLER AND WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF PROTEST OR DISHONOR, OR OTHER NOTICE OF DEFAULT, AND
WITHOUT FORMALLY PLACING SELLER IN DEFAULT, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY SELLER.  FURTHER, ANY TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT
THE OUTSTANDING OBLIGATIONS OF SELLER UNDER THIS AGREEMENT AND ALL SUCH
OUTSTANDING OBLIGATIONS AND THE RIGHTS AND REMEDIES AFFORDED BUYER IN CONNECTION
THEREWITH, INCLUDING, WITHOUT LIMITATION, THOSE RIGHTS AND REMEDIES AFFORDED
BUYER UNDER THIS AGREEMENT, SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. 
BUYER SHALL NOT BE LIABLE TO SELLER FOR ANY COSTS, LOSS OR DAMAGES ARISING FROM
OR RELATING TO A TERMINATION BY BUYER IN ACCORDANCE WITH ANY SUBSECTION OF THIS
SECTION 13.2.


 

13.3                         Extension of Term.  Upon mutual agreement of Seller
and Buyer, the term of this Agreement may be extended.  Such extension may be
made subject to the terms and conditions hereunder and to any other terms and
conditions as Buyer, in its sole and good faith discretion, may deem necessary
or advisable.  Under no circumstances shall such an extension by Buyer be
interpreted or construed as a forfeiture by Buyer of any of its rights,
entitlements or interest created hereunder.  Seller acknowledges and understands
that Buyer is under no obligation whatsoever to extend the term of this
Agreement beyond the initial term.

 

ARTICLE 14

GENERAL

 

14.1                         Integration; Servicing Provisions Integral and
Non-Severable. This Agreement, together with the other Principal Agreements, and
all other documents executed pursuant to the terms hereof and thereof,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supercedes any and all prior or contemporaneous oral or
written communications with respect to the subject matter hereof, all of which
such communications are merged herein.  All Transactions hereunder constitute a
single business and contractual relationship and each Transaction has been
entered into in consideration of the other Transactions.  Without limiting the
generality of the foregoing, the provisions of this Repurchase Agreement related
to the servicing and servicing rights of the Mortgage Loans subject to
Transactions hereunder are integral, interrelated, and are non-severable from
the purchase and sale provisions of the Repurchase Agreement.   Buyer has relied
upon such provisions as being integral and non-severable in determining whether
to enter into this Repurchase Agreement and in determining the Purchase Price
methodology for the Mortgage Loans.  The integration of these servicing
provisions is necessary to enable Buyer to obtain the maximum value from the
sale of the Mortgage Loans by having the ability to sell the servicing rights
related to the Mortgage Loans free from any claims or encumbrances.  Further,
the fact that Seller or the Servicer may be entitled to a servicing fee for
interim servicing of the Purchased Mortgage Loans or that Buyer

 

35

--------------------------------------------------------------------------------


 

may provide a separate notice of default to Seller or the Servicer regarding the
servicing of the Purchased Mortgage Loans shall not affect or otherwise change
the intent of Seller and Buyer regarding the integral and non-severable nature
of the provisions in the Repurchase Agreement related to servicing and servicing
rights nor will such facts affect or otherwise change Buyer’s ownership of the
servicing rights related to the Mortgage Loans

 

14.2                         Amendments.  No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is in
writing and signed by the party against whom the enforcement of such
modification, waiver, amendment, discharge or change is sought.

 

14.3                         No Waiver.  No failure or delay on the part of
Seller or Buyer in exercising any right, power or privilege hereunder and no
course of dealing between Seller and Buyer shall operate as a waiver thereof nor
shall any single or partial exercise of any right, power or privilege hereunder 
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 

14.4                         Remedies Cumulative.  The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies that Seller or Buyer would otherwise have. No notice or demand on
Seller in any case shall entitle Seller to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of Buyer
to any other or further action in any circumstances without notice or demand.

 

14.5                         Assignment.  The Principal Agreements may not be
assigned by Seller.  The Principal Agreements, along with Buyer’s right, title
and interest, including its security interest, in any or all of the Purchased
Assets, may, at any time, be transferred or assigned, in whole or in part, by
Buyer, and upon providing notice to Seller of such transfer or assignment, any
transferee or assignee thereof may enforce the Principal Agreements and such
security interest directly against Seller; provided, however, that if Buyer
transfers or assigns the Principal Agreements for the purpose of a transferee or
assignee assuming the obligations of Buyer hereunder with respect to entering
into Transactions with Seller, any such transferee or assignee must be capable
of complying with such obligations.

 

14.6                         Successors and Assigns.  The terms and provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

14.7                         Participations.  Buyer may from time to time sell
or otherwise grant participations in this Agreement, and the holder of any such
participation, if the participation agreement so provides, (i) shall, with
respect to its participation, be entitled to all of the rights of Buyer and
(ii) may exercise any and all rights of set-off or banker’s lien with respect
thereto, in each case as fully as though Seller were directly obligated to the
holder of such participation in the amount of such participation; provided,
however, that Seller shall not be required to send or deliver to any of the
participants other than Buyer any of the materials or notices required to be
sent or delivered by it under the terms of this Agreement, nor shall it have to
act except in compliance with the instructions of Buyer.

 

14.8                         Invalidity.  In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had not been included.

 

14.9                         Additional Instruments.  Seller shall execute and
deliver such further instruments and shall do and perform all matters and things
necessary or expedient to be done or observed for the purpose of effectively
creating, maintaining and preserving the security and benefits intended to be
afforded by this Agreement.

 

36

--------------------------------------------------------------------------------


 

14.10                   Survival.  All representations, warranties, covenants
and agreements herein contained on the part of Seller shall survive any
Transaction and shall be effective so long as this Agreement is in effect or
there remains any obligation of Seller hereunder to be performed.

 

14.11                   Notices.

 

(a)                                  All notices, demands, consents, requests
and other communications required or permitted to be given or made hereunder in
writing shall be mailed (first class, return receipt requested and postage
prepaid) or delivered in person or by overnight delivery service or by
facsimile, addressed to the respective parties hereto at their respective
addresses set forth below or, as to any such party, at such other address as may
be designated by it in a notice to the other:

 

If to Seller:

That address set forth in the Transactions Terms Letter

 

 

If to Buyer:

Bank of America Home Loans

 

Warehouse Lending

 

8511 Fallbrook Ave. 3rd Floor

 

Mail Code: CA9-911-03-23

 

West Hills, CA 91304

 

Facsimile No:     (818) 316-8841

 

All written notices shall be conclusively deemed to have been properly given or
made when duly delivered, if delivered in person or by overnight delivery
service, or on the third (3rd) Business Day after being deposited in the mail,
if mailed in accordance herewith, or upon transmission by the receiving party of
a facsimile confirming receipt, if delivered by facsimile.  Notwithstanding the
foregoing, any notice of termination shall be deemed effective upon mailing,
transmission, or delivery, as the case may be.

 

(b)                                 All notices, demands, consents, requests and
other communications required or permitted to be given or made hereunder which
are not required to be in writing may also be provided electronically either
(i) as an electronic mail sent and addressed to the respective parties hereto at
their respective electronic mail addresses set forth below, or as to any such
party, at such other electronic mail address as may be designated by it in a
notice to the other or (ii) with respect to Buyer, via a posting of such notice
on Buyer’s customer website(s).

 

If to Seller:

That email address(es) specified in the Transactions Terms Letter, if any.

 

 

If to Buyer:

Blair.Kenny@bankofamerica.com

 

14.12                   Personal Identification Number.  Seller shall adopt a
Personal Identification Number or PIN to be entered into the computer system in
connection with all documents transmitted from Seller to Buyer electronically. 
Further, any document required to be signed by Seller may be signed by
handwritten signature or transmitted electronically in conjunction with the PIN,
except any written notification designating or changing the PIN and those
documents required to be delivered pursuant to Section 7.1(a) above, which must
be signed by hand.  Seller shall provide Buyer with written notification of its
PIN and any changes thereto; provided, however, that any change to the PIN may
not become effective for twenty four (24) hours following Buyer’s confirmation
of receipt of such notice by Seller.  Seller and Buyer agree that transmitting a
document in conjunction with the PIN shall have the same force and effect as a
handwritten signature and shall be sufficient to verify that Seller originated
such document. Seller shall employ security procedures to ensure that all
transmissions of documents accompanied by the PIN are authorized, authentic,
reliable and complete and shall promptly notify Buyer if Seller discovers the
PIN has been improperly disclosed to any Person.  Notwithstanding the foregoing
or any other breach of security, Buyer

 

37

--------------------------------------------------------------------------------


 

shall be entitled to rely upon the PIN of Seller until such time as (a) Seller
provides Buyer with written instructions to the contrary and (b) Buyer has
sufficient time to notify the appropriate employees and modify its computerized
systems.

 

14.13                   Governing Law. This Agreement and the rights and
obligations of the parties under the Principal Agreements shall be construed in
accordance with and governed by the laws of the State of California, without
regard to principles of conflicts of laws.  All legal actions between or among
the parties regarding this Agreement, including, without limitation, legal
actions to enforce this Agreement or because of a dispute, breach or default of
this Agreement, shall be brought in the federal or state courts located in Los
Angeles County, California, which courts shall have sole and exclusive in
personam, subject matter and other jurisdiction in connection with such legal
actions and the parties acknowledged and agree that venue in such courts shall
be convenient and appropriate for all purposes.

 

14.14                   Counterparts. This Agreement may be executed in any
number of counterparts by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

 

14.15                   Headings. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
or interpretation of any provisions hereof.

 

14.16                   Joint and Several Liability of Each Seller.  To the
extent there is more than one Person which is named as a Seller under this
Agreement, each such Person shall be jointly and severally liable for the
rights, covenants, obligations and warranties and representations of “Seller” as
contained herein and the actions of any Person (including another Seller) or
third party shall in no way affect such joint and several liability.

 

14.17                   Confidential Information.  To effectuate this Agreement,
Buyer and Seller may disclose to each other certain confidential information
relating to the parties’ operations, computer systems, technical data, business
methods, and other information designated by the disclosing party or its agent
to be confidential, or that should be considered confidential in nature by a
reasonable person given the nature of the information and the circumstances of
its disclosure (collectively the “Confidential Information”).  Confidential
Information can consist of information that is either oral or written or both,
and may include, without limitation, any of the following: (i) any reports,
information or material concerning or pertaining to businesses, methods, plans,
finances, accounting statements, and/or projects of either party or their
affiliated or related entities; (ii) any of the foregoing related to the parties
or their related or affiliated entities and/or their present or future
activities and/or (iii) any term or condition of any agreement (including this
Agreement) between either party and any individual or entity relating to any of
their business operations.  With respect to Confidential Information, the
parties hereby agree:

 

(a)                                  not to use the Confidential Information
except in furtherance of this Agreement;

 

(b)                                 to use reasonable efforts to safeguard the
Confidential Information against disclosure to any unauthorized third party with
the same degree of care as they exercise with their own information of similar
nature; and

 

(c)                                  not to disclose Confidential Information to
anyone other than employees, agents or contractors with a need to have access to
the Confidential Information and who are bound to the parties by like
obligations of confidentiality, except that the parties shall not be prevented
from using or disclosing any of the Confidential Information which: (i) is
already known to the receiving party at the time it is obtained from the
disclosing party; (ii) is now, or becomes in the future, public knowledge other
than through wrongful acts or omissions of the party receiving the Confidential
Information; (iii) is lawfully obtained by the party from sources independent of
the party disclosing the Confidential Information and without confidentiality
and/or non-use restrictions; or (iv) is independently developed

 

38

--------------------------------------------------------------------------------


 

by the receiving party without any use of the Confidential Information of the
disclosing party.  Notwithstanding anything contained herein to the contrary,
Buyer may share any Confidential Information of Seller with an Affiliate of
Buyer for any valid business purpose, such as, but not limited to, to assist an
Affiliate in evaluating a current or potential business relationship with
Seller.

 

If any party or any of its successors, subsidiaries, officers, directors,
employees, agents and/or representatives, including, without limitation, its
insurers, sureties and/or attorneys, breaches its respective duty of
confidentiality under this Agreement, the nonbreaching party(ies) shall be
entitled to all remedies available at law and/or in equity, including, without
limitation, injunctive relief.

 

14.18      Intent.  Seller and Buyer recognize and intend that:

 

(a)                                  this Agreement and each Transaction
hereunder constitutes a “repurchase agreement” as that term is defined in
Section 101(47) of the Bankruptcy Code,  a “securities contract” as that term is
defined in Section 741(7) of the Bankruptcy Code and a “master netting
agreement” as that term is defined in Section 101(38A) of the Bankruptcy Code. 
Seller and Buyer further recognize and intend that this Agreement is an
agreement to provide financial accommodations and is not subject to assumption
pursuant to Bankruptcy Code Section 365(a);

 

(b)                                 Buyer’s right to liquidate the Purchased
Mortgage Loans delivered to it in connection with the Transactions hereunder or
to accelerate or terminate this Agreement or otherwise exercise any other
remedies herein is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Bankruptcy Code Sections 555, 559 and 561;any
payments or transfers of property made with respect to this Agreement or any
Transaction to: (i) satisfy a Margin Deficit, (ii) comply with a Margin Call, or
(iii) satisfy the provision of Guarantees an/or additional security agreements
to provide enhancements to satisfy a deficiency in the Over/Under Account, shall
in each case be considered a “margin payment” as such term is defined in
Bankruptcy Code Section 741(5); and

 

(c)                                  any payments or transfers of property by
Seller (i) on account of a Haircut, (ii) in partial or full satisfaction of a
repurchase obligation, or (iii) fees and costs under this Agreement or under any
Transaction shall in each case constitute “settlement payments” as such term is
defined in Bankruptcy Code Section 741(8).

 

14.19                   Right to Liquidate.  It is understood that either
party’s right to liquidate Purchased Mortgage Loans delivered to it in
connection with Transactions hereunder or to terminate or accelerate obligations
under this Agreement or any individual Transaction, are contractual rights for
same as described in Sections 555 and 559 of the Bankruptcy Code.

 

14.20                   Insured Depository Institution.  If a party hereto is an
“insured depository institution” as such term is defined in the Federal Deposit
Insurance Act (as amended, the “FDIA”), then each Transaction hereunder is a
“qualified financial contract” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder except insofar as the type of
assets subject to such Transaction would render such definition inapplicable.

 

14.21                   Netting Contract.  This Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to the FDICIA except insofar as one or
more of the parties hereto is not a “financial institution” as that term is
defined in the FDICIA.

 

39

--------------------------------------------------------------------------------


 

14.22                   Reimbursement of Expenses.  If any claim, legal action
or any arbitration or other proceeding is brought for the enforcement of this
Agreement or because of a dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and other reasonable
costs in that claim, action, arbitration or proceeding, in addition to any other
relief to which such party may be entitled.

 

14.23                   Examination and Oversight by Regulators.  Seller agrees
that the transactions with Buyer under this Agreement may be subject to
regulatory examination and oversight, including, without limitation, examination
and oversight by the Office of Thrift Supervision (“OTS”).  Seller shall comply
with all regulatory requirements of Buyer and Seller shall grant regulatory
agencies, including, but not limited to, the OTS, the right to audit the books
and records of Seller in order to monitor or verify Seller’s performance under
and compliance with the terms of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BUYER:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Blair Kenny

 

 

 

Name:

Blair Kenny

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

SELLER:

 

HOME LOAN CENTER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rian Furey

 

 

 

Name:

Rian Furey

 

 

 

Title:

Senior Vice President

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GLOSSARY OF DEFINED TERMS

 

Accepted Servicing Practices:  With respect to any Purchased Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Purchased Mortgage Loan in
the jurisdiction where the related Mortgaged Property is located.

 

Acknowledgement of Confidentiality of Password Agreement:  That certain
Acknowledgement of Confidentiality of Password Agreement attached hereto as
Exhibit I.

 

Additional Purchased Mortgage Loans:  Those additional Mortgage Loans or cash
provided by Seller to Buyer pursuant to Section 6.3 of this Agreement.

 

Affiliate: With respect to any specified entity, any other entity controlling or
controlled by or under common control with such specified entity.  For the
purposes of this definition, “control” when used with respect to a specified
entity means the power to direct the management and policies of such entity,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” having
meanings correlative to the foregoing.

 

Agency:  Fannie Mae or Freddie Mac.

 

Aggregate Transaction Limit: The maximum aggregate principal amount of
Transactions that may be outstanding at any one time, as set forth in the
Transactions Terms Letter.

 

Applicable Pricing Rate: With respect to any date of determination, the daily
rate per annum (rounded up to three (3) decimal places) for one-month U.S.
dollar denominated deposits as offered to prime banks in the London interbank
market (“One-Month LIBOR”) as published on Bloomberg or in the Wall Street
Journal.  It is understood that the Applicable Pricing Rate shall be initially
set to the then current One-Month LIBOR in effect on the date the Purchase Price
is paid and shall thereafter be adjusted on a daily basis to the then current
One-Month LIBOR.

 

Application:  The application or “Buyer Application Profile,” including all
supporting documentation, submitted by Seller to Buyer with respect to this
Agreement.

 

Approved Investor:  Fannie Mae, Freddie Mac, Ginnie Mae or a third party which
is deemed acceptable by Buyer in its sole and good faith discretion, purchasing
Purchased Mortgage Loans from Seller pursuant to a Purchase Commitment.

 

Approved Payee:  A Closing Agent or warehouse lender approved by Buyer in
accordance with Section 3.7.

 

Asset Data Record:  A document, in the form required by Buyer and as may from
time to time be amended by Buyer, as such form may be set forth in the Handbook,
completed by Seller and submitted to Buyer with respect to each Purchased
Mortgage Loan.

 

Asset Value:  With respect to each Purchased Mortgage Loan for any date of
determination, an amount equal to the following, as applicable, as same may be
reduced in accordance with Section 4.3:

 

(a)           if the Purchased Mortgage Loan has Standard Status, the product of
the Mortgage Loan Value and the Type Purchase Price Percentage for the type of
Purchased Mortgage Loan.

 

(b)           if the Purchased Mortgage Loan is a Noncompliant Mortgage Loan,
the product of the Mortgage Loan Value and the Type Purchase Price Percentage
for a Noncompliant Mortgage Loan; or

 

A-1

--------------------------------------------------------------------------------


 

(c)           if the Purchased Mortgage Loan is a Defective Mortgage Loan, zero.

 

For purposes of the foregoing, “Mortgage Loan Value” shall mean the lesser of
(i) the outstanding principal balance of the Purchased Mortgage Loan; (ii) the
committed purchase price of the Purchased Mortgage Loan, as evidenced by the
related Purchase Commitment; and (iii) the fair market value of the Purchased
Mortgage Loan, as determined by Buyer in its sole and good faith discretion.

 

Assignment:  A duly executed assignment to Buyer in recordable form of a
Purchased Mortgage Loan, of the indebtedness secured thereby and of all
documents and rights related to such Purchased Mortgage Loan.

 

Assignment of Closing Protection Letter:  An assignment assigning and
subrogating Buyer to all of Seller’s rights in a Closing Protection Letter,
substantially in the form of Exhibit F hereto.

 

Assignment of Fidelity Bond and Errors and Omission Policy:  An assignment
assigning and subrogating Buyer to all of Seller’s rights in a Fidelity Bond and
Errors and Omissions Policy, substantially in the form of Exhibit G hereto.

 

Bailee Agreement:  A bailee agreement substantially in the form acceptable to
Buyer.

 

Bankruptcy Code:  Title 11 of the United States Code, now or hereafter in
effect, as amended, or any successor thereto.

 

Bond Loans – 1st Liens:  Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan, other than a Nonperforming/Subperforming
Mortgage Loan, that is eligible for sponsorship, facilitated or insured by a
qualifying local or state home governmental homeownership program.

 

Bond Loans – 2nd Liens:  Unless defined otherwise in the Transactions Terms
Letter, a second lien mortgage loan for a fixed amount drawn at closing, that is
eligible for sponsorship, facilitated or insured by a qualifying local or state
governmental home homeownership program.

 

Breakage Fee:  That fee, if set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then-current schedule of fees, payable by Seller
to Buyer if Seller fails to consummate a Transaction after Seller has submitted
an Asset Data Record in connection with such requested Transaction.

 

Business Day:  Any day, excluding Saturday, Sunday and any day that is a legal
holiday under the laws of the State of California.

 

Cash Equivalents:  Any (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
Eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any commercial bank having
capital, surplus and retained earnings in excess of $70,000,000, (c) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or p-1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market, mutual or similar funds which

 

A-2

--------------------------------------------------------------------------------


 

invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition, (h) available draws from warehouse or repurchase
facilities.

 

Cashiers Check Fee:  That fee, as set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then-current schedule of fees, payable by Seller
for each disbursement made by a cashiers check issued to Seller or its Approved
Payee.

 

Change of Control:  Change of Control shall mean any of the following:

 

(a)           if Seller is a corporation, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
Seller under an employee benefit plan of Seller, becomes the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Seller representing 50% or more of (A) the
outstanding shares of common stock of Seller or (B) the combined voting power of
Seller’s then-outstanding securities;

 

(b)           if Seller is a legal entity other than a corporation, the majority
voting control of Seller, or its equivalent, under Seller’s governing documents
is transferred to any Person;

 

(c)           Seller is party to a merger or consolidation, or series of related
transactions, which results in the voting securities or majority voting control
interest of Seller outstanding immediately prior thereto failing to continue to
represent (either by remaining outstanding or by being converted into voting
securities or a majority voting controlling interest of the surviving or another
entity) at least fifty (50%) percent of the combined voting power of the voting
securities or majority voting control interest of Seller or such surviving or
other entity outstanding immediately after such merger or consolidation;

 

(d)           the sale or disposition of all or substantially all of Seller’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect);

 

(e)           there occurs a change in the composition of the Board of Directors
or governing body of Seller within a one (1) year period, as a result of which
fewer than a majority of the directors or governing body members are incumbent;

 

(f)            the dissolution or liquidation of Seller; or

 

(g)           any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing.

 

Closed-End Second Lien Mortgage Loan:  Unless defined otherwise in the
Transactions Terms Letter, a second lien mortgage loan for a fixed amount drawn
at closing and underwritten in accordance with Seller’s underwriting guidelines
for second lien mortgages, as same have been approved by Buyer.

 

Closing Agent:  The Person designated by Seller and approved by Buyer in
accordance with Section 3.7 to receive Purchase Prices from Buyer, for the
account of Seller, for the purpose of funding a Purchased Mortgage Loan.

 

Closing Protection Letter:  A document issued by a title insurance company to
Seller and/or Buyer and relied upon by Buyer to provide closing protection for
one or more mortgage loan closings and to insure Seller and/or Buyer, without
limitation, against embezzlement by the Closing Agent and loss or damage
resulting from the failure of the Closing Agent to comply with all applicable
closing instructions.

 

Contingent Obligations:  Any obligation of Seller arising from an existing
condition or situation that involves uncertainty as to outcome and that will be
resolved by the occurrence or nonoccurrence of some future event, including,
without limitation, any obligation guaranteeing or intended to guarantee any
Debt, leases, dividends or other obligations of any other Person in any manner,
whether directly or indirectly; provided; however, that endorsements of
instruments for deposit or collection in the ordinary course of

 

A-3

--------------------------------------------------------------------------------


 

business shall not be included. With respect to guarantees, the amount of the
Contingent Obligation shall be equal to the stated or determinable amount of the
primary obligation in respect of the guarantee or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined by Buyer.

 

Control Agreement: the agreement to perfect Buyer’s security interest in the
Custodial Account as described at Section 6.2(g) of this Agreement.

 

Conventional Conforming Mortgage Loan:  Unless defined otherwise in the
Transactions Terms Letter, a first lien mortgage loan that fully conforms to all
underwriting standards, loan amount limitations and other requirements of that
standard Agency mortgage loan purchase program accepting only the highest
quality mortgage loans underwritten without dependence on expanded criteria
provisions, or that is approved by Desktop Underwriter or Loan Prospector.

 

Current Assets:  Those assets set forth in the consolidated balance sheet of
Seller, prepared in accordance with GAAP, as current assets, defined as those
assets that are now cash or will by their terms or disposition be converted to
cash within one (1) year of the date of the determination.

 

Current Liabilities:  Those liabilities set forth in the consolidated balance
sheet of Seller, prepared in accordance with GAAP, as current liabilities,
defined as those liabilities due upon demand or within one (1) year of the date
of determination.

 

Custodial Account: The account described at Section 6.2(g) of this Agreement.

 

Custodian:  Bank of America, N.A. or such other custodian selected by Buyer in
its sole and good faith discretion.

 

Date of Disbursement:  The date of disbursement shall mean (i) with respect to a
wire transfer, the date such funds are wired, (ii) with respect to a cashiers
check, the date such check is issued by the bank and (iii) with respect to a
funding draft, the date that the draft is posted by the bank on which the draft
is drawn.

 

Debt:  The debt of Seller consisting of, without duplication: (a) indebtedness
for borrowed money, including principal, interest, fees and other charges;
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations to pay the deferred purchase price of property or
services; (d) obligations as lessee under leases that shall have been or should
be in accordance with GAAP, recorded as capital leases; (e) obligations secured
by any lien upon property or assets owned by Seller, even though Seller has not
assumed or become liable for payment of such obligations; (f) obligations in
connection with any letter of credit issued for the account of Seller;
(g) obligations under direct or indirect guarantees in respect of and
obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to above; and (h) all Contingent
Obligations. Notwithstanding the foregoing, the term “Debt” shall not include
any obligations of Seller under that certain Early Purchase Program Addendum to
Loan Purchase Agreement by and between Seller and Buyer.

 

Default Rate:  The maximum nonusurious interest rate, if any, that at any time,
or from time to time, may be contracted for, taken, reserved, charged or
received under the laws of the United States and the State of California, not to
exceed the sum of five percent (5%) plus the Applicable Rate.

 

Defective Loan Fee:  A fee equal to five hundred dollars ($500) payable by
Seller for each Purchased Mortgage Loan that is or becomes a Defective Mortgage
Loan.

 

A-4

--------------------------------------------------------------------------------


 

Defective Mortgage Loan:  A Purchased Mortgage Loan:

 

(a)           that has not been repurchased within the Maximum Dwell Time for a
Noncompliant Mortgage Loan or is ineligible to be a Noncompliant Mortgage Loan
because the aggregate original Asset Value of other Purchased Mortgage Loans
that are deemed to be Noncompliant Mortgage Loans is equal to or greater than
the Type Sublimit for Noncompliant Mortgage Loans;

 

(b)           that is the subject of fraud by any Person involved in the
origination of such Mortgage Loan and such fraud shall not have been remedied
within three (3) Business Days after receipt of notice from Buyer to do so;

 

(c)           where the related Mortgaged Property is the subject of material
damage or waste and such damage or waste shall not have been remedied within
three (3) Business Days after receipt of notice from Buyer to do so;

 

(d)           in connection with which any other breach of a warranty or
representation set forth in Section 8.2 occurs and remains uncured for a period
of ten (10) calendar days;

 

(e)           in connection with which a default occurs under the Purchased
Mortgage Loan and remains uncured for a period of ten (10) calendar days; or

 

(f)            where the related Mortgagor fails to make the first payment due
under the Mortgage Note on or before the applicable due date, including any days
of grace, and such default shall not have been remedied within three
(3) Business Days after receipt of notice from Buyer to do so; provided,
however, that with respect to any Nonperforming/Subperforming Mortgage Loan
where specific payment conditions have been set forth in the Transactions Terms
Letter, such Nonperforming/Subperforming Mortgage Loan shall only be deemed a
Defective Mortgage Loan for failure of the Mortgagor to make payment if such
failure constitutes a breach of the such specific payment conditions.

 

Document Deposit Fee:  That fee, as set forth in the Transactions Terms Letter
or otherwise indicated on Buyer’s then-current schedule of fees, payable by
Seller for each Mortgage Loan Document delivered to Buyer after the initial
delivery date of the related Mortgage Loan File.

 

Dry Mortgage Loan:  A Mortgage Loan for which Buyer or its Custodian has
possession of the related Mortgage Loan Documents, in a form and condition
acceptable to Buyer, prior to the payment of the Purchase Price.

 

Effective Date:  That effective date set forth in the Transactions Terms Letter.

 

Electronic Tracking Agreement:  An Electronic Tracking Agreement in a form
acceptable to Buyer.

 

Eligible Bank: A bank selected by Seller and approved by Buyer in writing and
authorized to conduct trust and other banking business in any state in which
Seller conducts operations.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended from
time to time and any successor statute.

 

ERISA Affiliate:  Any person (as defined in section 3(9) of ERISA) that together
with Seller or any of its subsidiaries would be a member of the same “controlled
group” within the meaning of Section 414(b), (m), (c) and (o) of the Internal
Review Code of 1986, as amended.

 

Executive Management:  Chairman of the board of directors, chief executive
officer, president, and chief financial officer.

 

A-5

--------------------------------------------------------------------------------


 

Expanded Criteria Mortgage Loan:  Unless defined otherwise in the Transactions
Terms Letter, a first lien mortgage loan underwritten to the same high credit
standards as a Conventional Conforming Mortgage Loan except with respect to loan
programs and parameters that may have broader specifications of eligibility.

 

Event of Default:  Any of the conditions or events set forth in Section 11.1.

 

Expiration Date:  The Expiration Date set forth in the Transactions Terms Letter
for the expiration of this Agreement.

 

Facility Fee:  The non-refundable, annual commitment fee, as set forth in the
Transactions Terms Letter.

 

Fannie Mae:  The Federal National Mortgage Association and any successor
thereto.

 

FHA:  The Federal Housing Administration of the United States Department of
Housing and Urban Development and any successor thereto.

 

File Fee:  That fee, as set forth in the Transactions Terms Letter or otherwise
indicated on Buyer’s then current schedule of fees,  payable by Seller upon
submission of the related Asset Data Record whether or not the Transaction is
actually made.

 

Freddie Mac:  The Federal Home Loan Mortgage Corporation and any successor
thereto.

 

Funding Draft Fee:  That fee, as set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then-current schedule of fees, payable by Seller
for each payment of the Purchase Price by funding draft.

 

GAAP:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
and that are applicable to the circumstances as of the date of determination.

 

Ginnie Mae:  Government National Mortgage Association or any successor thereto.

 

Government Mortgage Loan:  Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan, other than a Nonperforming/Subperforming
Mortgage Loan, that is (a) eligible for insurance by FHA and is so insured or is
subject to a current binding and enforceable commitment for such insurance
pursuant to the provisions of the National Housing Act, as amended, and is
otherwise eligible for inclusion in a Ginnie Mae mortgage-backed security pool;
or (b) eligible to be guaranteed by the VA and is so guaranteed or is subject to
a current binding and enforceable commitment for such guarantee pursuant to the
provisions of the Servicemen’s Readjustment Act, as amended, and is otherwise
eligible for inclusion in a Ginnie Mae mortgage-backed security pool.

 

Guarantee:  A guarantee signed by a Guarantor, in a form acceptable to Buyer.

 

Guarantors:  Those guarantors as set forth in the Transactions Terms Letter.

 

Handbook:  The guide prepared by Buyer containing additional policies and
procedures, as same may be amended from time to time.

 

Haircut:  With respect to each Transaction, if the Purchase Price is less than
par, an amount equal to the difference between par and the Purchase Price, which
shall be considered a “settlement payment” as defined in Bankruptcy Code
Section 741(8).

 

A-6

--------------------------------------------------------------------------------


 

HELOC 1st Mortgages:  Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan that is a home equity line of credit underwritten in
accordance with Seller’s underwriting guidelines for HELOCs, as same have been
approved by Buyer.

 

HELOC Mortgage Loan:  Unless defined otherwise in the Transactions Terms Letter,
a home equity line of credit underwritten in accordance with Seller’s
underwriting guidelines for HELOCs, as same have been approved by Buyer.

 

HUD:  The United States Department of Housing and Urban Development or any
successor thereto.

 

Insolvency Event:  The occurrence of any of the following events:

 

(a)           such Person shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar law or seeking dissolution, liquidation or reorganization
or the appointment of a receiver, trustee, custodian, conservator or liquidator
for itself or a substantial portion of its property, assets or business or to
effect a plan or other arrangement with its creditors, or shall file any answer
admitting the jurisdiction of the court and the material allegations of an
involuntary petition filed against it in any bankruptcy, insolvency or similar
proceeding, or shall be adjudicated bankrupt, or shall make a general assignment
for the benefit of creditors, or such Person, or a substantial part of its
property, assets or business, shall be subject to, consent to or acquiesce in
the appointment of a receiver, trustee, custodian, conservator or liquidator for
itself or a substantial property, assets or business;

 

(b)           corporate action shall be taken by such Person for the purpose of
effectuating any of the foregoing;

 

(c)           an order for relief shall be entered in a case under the
Bankruptcy Code in which such Person is a debtor; or

 

(d)           involuntary proceedings or an involuntary petition shall be
commenced or filed against such Person under any bankruptcy, insolvency or
similar law or seeking the dissolution, liquidation or reorganization of such
Person or the appointment of a receiver, trustee, custodian, conservator or
liquidator for such Person or of a substantial part of the property, assets or
business of such Person, or any writ, order, judgment, warrant of attachment,
execution or similar process shall be issued or levied against a substantial
part of the property, assets or business of such Person, and such proceeding or
petition shall not be dismissed, or such execution or similar process shall not
be released, vacated or fully bonded, within sixty (60) days after commencement,
filing or levy, as the case may be.

 

Insurer:  A private mortgage insurer, which is acceptable to Buyer in its sole
and good faith discretion.

 

Intercreditor Agreement:  An agreement substantially in the form acceptable to
Buyer.

 

Irrevocable Closing Instructions:  Closing instructions, including wire
instructions, in the form of Exhibit B issued in connection with funds disbursed
for the funding of a Wet Mortgage Loan.

 

Jumbo Mortgage Loan:  Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan underwritten to the same standards as a Conventional
Conforming Mortgage Loan except with respect to the original principal balance,
which is greater than that permitted by the Agencies but less than one million
($1,000,000) dollars.

 

Key Personnel:  Any employee, officer, director, agent or representative of
Seller identified in the Transactions Terms Letter as a Key Person.

 

Liquidity:  If applicable, the cash and Cash Equivalents liquidity requirement
of Seller as set forth in the Transactions Terms Letter.

 

A-7

--------------------------------------------------------------------------------


 

Margin:  With respect to each Transaction, the pricing rate set forth in the
Transactions Terms Letter that shall be added to the Applicable Pricing Rate to
determine the pricing rate for the Purchase Price.

 

Margin Call:  A margin call, as defined and described in Section 6.3.

 

Margin Deficit:  A margin deficit, as defined and described in Section 6.3.

 

Material and Adverse Change:  A material and adverse change with respect to
(i) the business, operations, properties or financial condition of Seller or
(ii) general market circumstances or conditions, including, without limitation,
if any law, regulation, treaty or directive or any change therein or in the
interpretation or application thereof, or any circumstance affecting the London
interbank market or the repurchase market for mortgage loans or mortgage-backed
securities, in either case of (i) or (ii), as such material and adverse change
is determined by Buyer in its sole and good faith discretion.

 

Maximum Dwell Time: The maximum number of days a Purchased Mortgage Loan can be
not repurchased by Seller before such Purchased Mortgage Loan may be deemed to
be a Noncompliant Mortgage Loan and with respect to a Noncompliant Mortgage
Loan, the maximum number of days that a Purchased Mortgage Loan can be deemed to
be a Noncompliant Mortgage Loan before such Noncompliant Mortgage Loan may be
deemed to be a Defective Mortgage Loan, all as set forth in the Transactions
Terms Letter.

 

MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.

 

Mortgage:  A first-lien or second-lien mortgage, deed of trust, security deed or
similar instrument on improved real property.

 

Mortgage-Backed Securities: Any security, including, without limitation, a
participation certificate, that is (a) guaranteed by Ginnie Mae that represents
an interest in a pool of mortgages, deeds of trusts or other instruments
creating a lien on real property; (b) issued by Fannie Mae or Freddie Mac that
represents interests in such a pool; or (c) privately placed and represents
undivided interests in or otherwise supported by such a pool.

 

Mortgage Loan: A Conventional Conforming Mortgage Loan, Government Mortgage
Loan, Jumbo Mortgage Loan, Super Jumbo Mortgage Loan, Expanded Criteria Mortgage
Loan, Subprime Mortgage Loan, Closed-End Second Lien Mortgage Loan, HELOC
Mortgage Loan or Nonperforming/Subperforming Mortgage Loan, which Mortgage Loan
may be either a Dry Mortgage Loan or a Wet Mortgage Loan.

 

Mortgage Loan Documents:  With respect to each Purchased Mortgage Loan:

 

(a)           the original Mortgage Note evidencing the Mortgage Loan, endorsed
by Seller in blank, with a complete chain from the originator to Seller;

 

(b)           an original assignment in blank, executed by Seller, for the
Mortgage securing the Mortgage Note, in recordable form but unrecorded, with a
complete chain of intervening assignments from the originator to Seller;

 

(c)           a certified or true copy of the Mortgage securing the Mortgage
Note bearing evidence of the recordation of such Mortgage with the appropriate
governmental authority, or if such recording information is unavailable because
the document has not yet come back from the recording office, then a copy of
evidence that such original Mortgage was sent out for recording by a Closing
Agent; and

 

(d)           an original or copy of the title insurance policy insuring the
first lien or second lien position of the Mortgage, as applicable, in at least
the original principal amount of the related Mortgage Note and containing only
those exceptions permitted by the Purchase Commitment or an unconditional
commitment to issue such a title insurance policy.

 

A-8

--------------------------------------------------------------------------------


 

Mortgage Loan File:  With respect to each Mortgage Loan, that file that contains
the Mortgage Loan Documents and is delivered to Buyer or its Custodian.

 

Mortgage Note:  A promissory note secured by a Mortgage and evidencing a
Mortgage Loan.

 

Mortgaged Property:  The real property securing repayment of the debt evidenced
by a Mortgage Note.

 

Mortgagor: The obligor of a Mortgage Loan.

 

Noncompliant Mortgage Loan:  As of any date of determination, a Purchased
Mortgage Loan that has been:

 

(a)           not repurchased within the Maximum Dwell Time permitted, given the
type of Purchased Mortgage Loan, but less than the Maximum Dwell Time for
Noncompliant Mortgage Loans;

 

(b)           rejected by the Approved Investor set forth in the related
Purchase Commitment; or

 

(c)           determined to be ineligible for sale as a Purchased Mortgage Loan
of the type originally stipulated.

 

Noncompliant Mortgage Loan Fee:  A one-time fee, as set forth in the
Transactions Terms Letter or otherwise indicated on Buyer’s then current
schedule of fees, payable by Seller for each Purchased Mortgage Loan that is
deemed to be a Noncompliant Mortgage Loan.

 

Nonperforming/Subperforming Mortgage Loan:  Unless defined otherwise in the
Transactions Terms Letter, a first or second lien Mortgage Loan that when
originated qualified as a Conventional Conforming Mortgage Loan, Government
Mortgage Loan, Expanded Criteria Mortgage Loan, Subprime Mortgage Loan,
Closed-End Second Lien Mortgage Loan or HELOC Mortgage Loan, however, such
Mortgage Loan has a history of late payments during the past twelve months (the
exact number permitted late payment to be determined by Buyer in its sole and
good faith discretion) or is currently past due more than thirty (30) days.

 

One Time Close Loan: Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan underwritten to the same credit standards as a
Conventional Conforming Mortgage Loan, Expanded Criteria Mortgage Loan, Jumbo
Mortgage Loans or Super Jumbo Mortgage Loan and has the additional feature of
combining a construction loan advance with a conversion provision to permanent
financing in a single loan transaction.

 

Other Mortgage Loan Documents:  In addition to the Mortgage Loan Documents, the
following: (i) the original recorded Mortgage, if not included in the Mortgage
Loan Documents; (ii) the original policy of mortgagee’s title insurance or
unexpired commitment for a policy of mortgagee’s title insurance, if not
included in the Mortgage Loan Documents; (iii) the original Closing Protection
Letter; (iv) the original Purchase Commitment; (v) the original FHA certificate
of insurance or commitment to insure, the VA certificate of guaranty or
commitment to guaranty and the private mortgage insurer’s certificate or
commitment to insure, as applicable; (vi) the survey, flood certificate, hazard
insurance policy and flood insurance policy, as applicable; (vii) the original
of any assumption, modification, written assurance or substitution of liability
agreement, if any; (viii) copy of each instrument necessary to complete
identification of any exception set forth in the exception schedule in the title
policy; (ix) the loan application; (x) verification of employment and income, if
applicable; (xi) verification of source and amount of downpayment; (xii) credit
report on Mortgagor; (xiii) appraisal of Mortgaged Property; (xiv) the original
executed disclosure statement; (xv) Tax receipts, insurance premium receipts,
ledger sheets, payment records, insurance claim files and correspondence,
current and historical computerized data files, underwriting standards used for
origination and all other related papers and records; and (xvi) all other
documents relating to the Purchased Mortgage Loan.

 

Over/Under Account: That account maintained by Buyer, as described in
Section 3.5.

 

A-9

--------------------------------------------------------------------------------


 

Payment Date:  The fifth (5th) day of each month, or if such date is not a
Business Day, the Business Day immediately preceding the fifth (5th) day of the
month; provided, however, Buyer may change the Payment Date from time to time
upon thirty (30) days prior notice to Seller.

 

Person: Includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.

 

Personal Identification Number or PIN: An electronic identification number,
unique to Seller, consisting of any combination of symbols, codes, letters or
numerals.

 

Plan:  Any multiemployer plan or single-employer plan as defined in section 4001
of ERISA, that is maintained and contributed to by (or to which there is an
obligation to contribute of), or at any time during the five (5) calendar years
preceding the date of this Agreement was maintained or contributed to by (or to
which there is an obligation to contribute of), Seller or by a subsidiary of
Seller or an ERISA Affiliate.

 

Potential Default:  The occurrence of any event or existence of any condition
that, but for the giving of notice, the lapse of time, or both, would constitute
an Event of Default.

 

Power of Attorney:  That certain power of attorney attached hereto as Exhibit H.

 

Principal Agreements:  This Agreement, the Transactions Terms Letter, the
Electronic Transfer Agreement, any Servicing Agreement, the Guarantee(s), if
applicable, and all other documents and instruments evidencing the Transactions,
as same may from time to time be supplemented, modified or amended, and any
other agreement entered into between Buyer and Seller in connection herewith or
therewith.

 

Proceeds: Whatever is receivable or received when Purchased Assets or proceeds
is sold, collected, exchanged or otherwise disposed of, whether such disposition
is voluntary or involuntary, and includes, without limitation, all rights to
payment, including return premiums, with respect to any insurance relating
thereto.

 

Property Charges: All taxes, fees, assessments, water, sewer and municipal
charges (general or special) and all insurance premiums, leasehold payments or
ground rents.

 

Purchase Advice: In connection with each wire transfer to be made to Buyer by
Seller or an Approved Investor, a written or electronic notification setting
forth (a) the loan number assigned by Buyer or last name of the Mortgagor for
each Mortgage Loan that is related to the Transaction in connection with which a
payment is being made; (b) the amount of the wire transfer to be applied in the
Transaction; and (c) the total amount of the wire.

 

Purchase Commitment:  A trade ticket or other written commitment, in form and
substance satisfactory to Buyer, issued in favor of Seller by an Approved
Investor pursuant to which that Approved Investor commits to purchase one or
more Purchased Mortgage Loans, along with the related correspondent or whole
loan purchase agreement by and between Seller and the Approved Investor, in form
and substance satisfactory to Buyer, governing the terms and conditions of any
such purchases.

 

Purchase Date:  The date on which Buyer purchases a Purchased Mortgage Loan from
Seller.  If the Purchase Price is made by wire transfer, the Purchase Date shall
be the date such funds are wired.  If the Purchase Price is made by a cashiers
check, the Purchase Date shall be the date such check is issued by the bank.  If
the Purchase Price is paid by a funding draft, the Purchase Date shall be the
date that the draft is posted by the bank on which the draft is drawn.

 

A-10

--------------------------------------------------------------------------------


 

Purchase Price:  The price at which each Purchased Mortgage Loan is sold by
Seller to Buyer which shall be equal to the lesser of (A) the unpaid principal
balance of the Purchased Mortgage Loan multiplied by the lesser of (i) the
applicable Type Purchase Price Percentage (ii) par, (iii) the purchase price
percentage set forth in the related Purchase Commitment(s), if applicable or
(iv) the Market Value purchase price percentage of such Mortgage Loan on the
Purchase Date or (B) ninety eight percent (98%) multiplied by the lesser of
(i) the purchase price committed by the related Approved Investor, if applicable
or (ii) the Market Value of such Mortgage Loan.

 

Purchased Assets:  All now existing and hereafter arising right, title and
interest of Seller in, under and to the following:

 

(a)           all Mortgage Loans, now owned and hereafter acquired, including
all Mortgage Notes and Mortgages evidencing such Mortgage Loans and the related
Mortgage Loan Documents, for which a Transaction has been entered into between
Buyer and Seller hereunder and for with the Repurchase Price has not been paid
in full and all Mortgage Loans, including all Mortgage Notes and Mortgages
evidencing such Mortgage Loans and the related Mortgage Loan Documents, which,
from time to time, are delivered, or caused to be delivered, to Buyer (including
delivery to a custodian or other third party on behalf of Buyer) as additional
security for the performance of Seller’s obligations hereunder;

 

(b)           all Mortgage-Backed Securities, now owned or hereafter acquired by
Seller, that are supported by any Mortgage Loan constituting Purchased Assets
hereunder, all right to the payment of monies in non-cash distributions on
account thereof and all new, substituted and additional securities at any time
issued with respect thereto;

 

(c)           all rights of Seller under all Purchase Commitments, now existing
and hereafter arising, covering any part of the Purchased Assets, all rights to
deliver such Mortgage Loans and Mortgage-Backed Securities to permanent
investors and other purchasers pursuant thereto and all Proceeds resulting from
the disposition of such Purchased Assets thereto;

 

(d)           all now existing and hereafter established accounts maintained
with broker-dealers by Seller for the purpose of carrying out transactions under
Purchase Commitments relating to any part of the Purchased Assets;

 

(e)           all now existing and hereafter arising rights of Seller to
service, administer and/or collect on the Mortgage Loans included as Purchased
Assets hereunder and any and all rights to the payment of monies on account
thereof;

 

(f)            all now existing and hereafter arising accounts, contract rights
and general intangibles constituting or relating to any of the Purchased Assets;

 

(g)           all mortgage insurance and all commitments issued by Insurers to
insure or guaranty any Mortgage Loans included as Purchased Assets, including,
without limitation, the right to receive all insurance proceeds and condemnation
awards that may be payable in respect of the premises encumbered by any
Mortgage; and all other documents or instruments delivered to Buyer in respect
of the Mortgage Loans included as Purchased Assets;

 

(h)           All documents, files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records and other
information and data of Seller relating to Mortgage Loans included as Purchased
Assets;

 

(i)            All rights, but not any obligations or liabilities, of Seller
with respect to the Approved Investors;

 

(j)            All property of Seller, in any form or capacity now or at any
time hereafter in the possession or control of Buyer, including, without
limitation, all deposit accounts and any funds at any time held therein, into
which Proceeds of the foregoing Purchased Assets are at any time deposited;

 

A-11

--------------------------------------------------------------------------------


 

(k)           All products and Proceeds of the foregoing Purchased Assets; and

 

(l)            Any funds of Seller at any time deposited or held in the
Over/Under Account.

 

Purchased Mortgage Loan:  A Mortgage Loan that has been purchased by Buyer from
Seller in connection with a Transaction and which has not been repurchased by
Seller hereunder.

 

Reportable Event:  An event described in Section 4043(b) of ERISA with respect
to a Plan as to which the thirty (30) days notice requirement has not been
waived by the Pension Benefit Guaranty Corporation.

 

Repurchase Acceleration Event:  Any of the conditions or events set forth in
Section 4.2.

 

Repurchase Date:  The date on which Seller is to repurchase a Purchased Mortgage
Loan subject to a Transaction from Buyer, as specified in the related
Transaction and/or Asset Data Record, or if not so specified, the date
identified to Buyer by Seller as the date that the related Purchased Mortgage
Loan is to be sold pursuant to a Purchase Commitment; provided, however, that if
the Repurchase Date is not a date within the Maximum Dwell Time, Buyer may, at
its discretion, deem such Purchased Mortgage Loan a Noncompliant Mortgage Loan
and Buyer may pursue any rights and remedies accorded Buyer hereunder as a
result thereof, including, without limitation, charging Seller any applicable
fees as a result thereof.  The Repurchase Date for each Purchased Mortgage Loan
shall in no event occur later than one year after the Purchase Date of such
Purchased Mortgage Loan.

 

Repurchase Price:  The price at which a Purchased Mortgage Loan is to be
transferred from Buyer or its designee to Seller upon termination of a
Transaction, which shall be determined as the sum of (i) the Purchase Price,
(ii) any applicable fees owed by Seller in connection with the Purchased
Mortgage Loan and (iii) the price differential due on such Purchase Price
pursuant to Section 2.6 as of the date of such determination.

 

Repurchase Transaction:  A repurchase transaction, as defined and described in
Section 6.6.

 

Servicer:  BAC Home Loans Servicing LP, or such other entity responsible for
servicing of the Purchased Mortgage Loans, which is acceptable to Buyer and
approved by Buyer in writing, or any successor or permitted assigns.

 

Servicer Notice:  The notice acknowledged by the Servicer substantially in the
form of Exhibit L hereto.

 

Servicing Agreement: If the Purchased Mortgage Loans are serviced by any third
party servicer, the agreement with that third party in form and substance
acceptable to Buyer.

 

Shipping Fee:  That fee, as set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then current schedule of fees, payable by Seller
to Buyer for each Mortgage Loan File, or portion thereof, Buyer delivers to
Seller, an Approved Investor or other designee.

 

Standard Status:  As of any date of determination, the Purchased Mortgage Loan
has been subject to a Transaction for less than the Maximum Dwell Time and is
not a Noncompliant Mortgage Loan or a Defective Mortgage Loan.

 

Subordinated Debt:  Debt of Seller that has been subordinated to Buyer as
provided in this Agreement or as otherwise approved by Buyer.

 

Successor Servicer:  The subservicer of the Purchased Mortgage Loans appointed
by Buyer as described in Section 6.2(e) of this Agreement.

 

Super Jumbo Mortgage Loan:  Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan underwritten to the same standards as a
Conventional Conforming Mortgage Loan except

 

A-12

--------------------------------------------------------------------------------


 

with respect to the original principal balance, which is greater than one
million ($1,000,000) dollars but less than the one million five hundred thousand
($1,500,000) dollars.

 

Super Jumbo Plus:  Unless defined otherwise in the Transactions Terms Letter, a
first lien mortgage loan underwritten to the same standards as a Conventional
Conforming Mortgage Loan except with respect to the original principal balance,
which is greater that one million five hundred thousand ($1,500,000) dollars.

 

Tangible Net Worth:  With respect to any Person at any date, the excess of the
total assets over total liabilities of such Person on such date, each to be
determined in accordance with GAAP consistent with those applied in the
preparation of Seller’s financial statements less the sum of the following
(without duplication): (a) the book value of all investments in non-consolidated
subsidiaries, and (b) any other assets of Seller and consolidated subsidiaries
that would be treated as intangibles under GAAP including, without limitation,
good will, research and development costs, trademarks, trade names, copyrights,
patents, rights to refunds and indemnification and unamortized debt discount and
expenses; provided further that, to the extent not already excluded, there shall
be excluded from Tangible Net Worth, those assets of any Person which, if such
Person were a HUD mortgagee, would be deemed by HUD to be non-acceptable in
calculating adjusted net worth in accordance with its requirements in effect as
of such date, as such requirements appear in the “Audit Guide for Use by
Independent Public Accountants in Audits of HUD-Approved Nonsupervised
Mortgagees, Loan Correspondents and Coinsuring Mortgagees” or any successor or
replacement audit guide published by HUD.  Notwithstanding the foregoing,
servicing rights shall be included in the calculation of total assets.

 

Total Liabilities:  The sum of (a) the total liabilities of Seller on any given
date of determination, to be determined in accordance with GAAP consistent with
those applied in the preparation of Seller’s financial statements, plus (b) to
the extent not already included under GAAP, the total aggregate outstanding
amount owed by Seller under any repurchase, refinance or other similar credit
arrangements, plus (c) to the extent not already included under GAAP, any “off
balance sheet” repurchase, refinance or other similar credit arrangements, less
(d) the amount of the “Credit Off Feature,” if any, as set forth in the
Transactions Terms Letter less (e) if applicable, the aggregate unpaid principal
balance of the outstanding Loans sold by Seller to Buyer under the Early
Purchase Program Addendum (the “EPP Addendum”) to Loan Purchase Agreement by and
between Seller and Buyer for which the Review Period (as defined in the EPP
Addendum) has not been completed.

 

Transaction:  A transaction between Buyer and Seller as contemplated under this
Agreement.

 

Transaction Request Deadline:  That time, as set forth in the Transactions Terms
Letter, by which Seller must submit to Buyer certain documents in order to
initiate a Transaction.

 

Transaction Requirements:  Those terms and conditions, as set forth in the
Transactions Terms Letter, applicable to a specific type of Purchased Mortgage
Loan.

 

Transactions Terms Letter:  The document executed by Buyer and Seller,
referencing this Agreement and setting forth certain specific terms, and any
additional terms, with respect to this Agreement.

 

Type Purchase Price Percentage:  With respect to each type of Purchased Mortgage
Loan that corresponds to the Type, the corresponding purchase price percentage,
as set forth in the Transactions Terms Letter.

 

Type Margin:  With respect to each type of Purchased Mortgage Loan that
corresponds to the Type, the corresponding annual rate of interest that shall be
added to the Applicable Pricing Rate to determine the annual rate of interest
for the related Purchase Price, as set forth in the Transactions Terms Letter.

 

Type Sublimit:  Any of the applicable Type Sublimits, as set forth in the
Transactions Terms Letter.

 

A-13

--------------------------------------------------------------------------------


 

Underwriter Approval:  Written evidence, in form and substance acceptable to
Buyer, that a Purchased Mortgage Loan has been underwritten to the satisfaction
of the Approved Investor issuing the applicable Purchase Commitment.

 

Unused Facility Fee:  A fee, as set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then current schedule of fees, payable by Seller
quarterly in arrears based upon the unused portion of the Aggregate Transaction
Limit; provided, however, that no fee shall be due if the average difference
between the Aggregate Transaction Limit and actual outstanding principal amount
of all Transactions, calculated on a daily basis, during such quarter is less
than that percent of the Aggregate Transaction Limit set forth in the
Transactions Terms Letter.

 

VA:  The Department of Veterans Affairs and any successor thereto.

 

Warehouse Credit:  The aggregate amount of credit, committed and uncommitted,
available to Seller through warehouse lines of credit, repurchase facilities or
similar mortgage finance arrangements.

 

Wet Deficiency Fee:  That fee, as set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then current schedule of fees, payable by Seller
for each calendar day that Seller fails to deliver to Buyer or its Custodian the
Mortgage Loan Documents relating to any Wet Mortgage Loan purchased by Buyer
following expiration of the Wet Mortgage Loans Maximum Dwell Time.

 

Wet Mortgage Loan:  A Mortgage Loan as to which Buyer purchases from Seller by
delivering funds to the applicable Closing Agent prior to receipt by Buyer or
its Custodian of the related Mortgage Loan Documents, subject to Seller’s
obligation to deliver the related Mortgage Loan Documents within the Wet
Mortgage Loans Maximum Dwell Time.

 

Wet Mortgage Loans Maximum Dwell Time: That period of time, as set forth in the
Transactions Terms Letter, by which Seller must deliver to Buyer or its designee
the Mortgage Loan Documents for a Wet Mortgage Loan.

 

Wet Mortgage Loans Sublimit: The maximum aggregate principal amount of Purchased
Mortgage Loans that may be Wet Mortgage Loans at any time, as set forth in the
Transactions Terms Letter.

 

Wire Transfer Fee:  That fee, as set forth in the Transactions Terms Letter or
otherwise indicated on Buyer’s then current schedule of fees, payable by Seller
for each payment of the Purchase Price by wire transfer or for any payment
(including the Repurchase Price) received by Buyer from Seller or its Approved
Investor.

 

A-14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

IRREVOCABLE CLOSING INSTRUCTIONS

 

May 1, 2009

 

                                             (“Closing Agent”)

                                                                          

                                                                            

Dear                                                                     

 

Re:                             Irrevocable Closing Instructions

 

Closing Protection Letter Issued By, if applicable: 
                                               

 

Ladies and Gentlemen:

 

This letter is being sent in accordance with that Master Repurchase Agreement
dated as of May 1, 2009 (the “Agreement”) between Home Loan Center, Inc.
(“Seller”) and Bank of America, N.A. (“Buyer”), the terms of which do not affect
Closing Agent except as set forth herein.

 

Pursuant to the Agreement, you have been identified as either:

·                  the title insurer to close and provide title insurance on
certain mortgage loans made by Seller; or

·                  the closing agent to close and fund certain mortgage loans
made by Seller and covered by the above referenced  closing protection letter
(the “Mortgage Loans”).

 

From time to time, Buyer will wire to you, for the account of Seller, funds
requested by Seller under the terms of the Agreement to be used by you for the
purpose of funding such Mortgage Loan(s) and for no other purpose. 
Notwithstanding anything to the contrary contained herein, you are not to
distribute any of such funds to Seller.  You must immediately return the funds
to Buyer at the following account if one of the following conditions occurs:

·                  You do not close any Mortgage Loan within forty-eight (48)
hours of the time you receive the applicable funds; or

·                  You receive funds for a Mortgage Loan for which you have not
been instructed by Seller to (a) obtain title insurance from the title insurance
company specified in the above referenced closing protection letter or
(b) underwrite the title insurance.

 

 

Bank:

 

 

ABA No.:

 

 

Account No.:

 

 

Credit:

 

 

Reference:

 

 

If the Mortgage Loan Documents (as described below) have not been delivered to
Seller prior to the funding of the Transaction, within forty eight (48) hours of
closing any Mortgage Loan, unless otherwise instructed by Buyer, you must
deliver to Seller, the following Mortgage Loan Documents:

 

(a)                                  the original mortgage note evidencing the
Mortgage Loan, endorsed by Seller in blank, with a complete chain from the
originator to Seller;

 

B-1

--------------------------------------------------------------------------------


 

(b)                                 if in your possession, an original
assignment in blank executed by Seller for the mortgage or deed of trust
securing the mortgage note, in recordable form but unrecorded, with a complete
chain of intervening assignments from the originator to Seller;

 

(c)                                  a certified copy of the executed mortgage
or deed of trust securing the mortgage note; and

 

(d)                                 an original or copy of the title insurance
policy insuring the first lien or second lien position of the mortgage or deed
of trust, as applicable, in at least the original principal amount of the
related mortgage note and containing only those exceptions permitted by the
purchase commitment, as set forth in the final closing instructions referred to
below, or an unconditional commitment to issue such a title insurance policy, or
a preliminary report and instructions received from Seller relating to the
issuance of such a title insurance policy.

 

With respect to each Mortgage Loan for which you act as Closing Agent, Seller
will deliver to you final closing instructions specific to such Mortgage Loan.
In the event that the terms of the final closing instructions contradict the
terms of these irrevocable closing instructions, the terms of these irrevocable
closing instructions shall govern.  Permission to change the scheduled closing
date for any Mortgage Loan beyond the time permitted herein or permission to
otherwise deviate from these irrevocable closing instructions must be furnished
to you in a writing signed by Buyer and Seller.

 

By your participation in the closing and funding of a Mortgage Loan as Closing
Agent, you agree to act as Buyer’s bailee with respect to such Mortgage Loan and
the Mortgage Loan Documents referenced above and you thereby acknowledge your
responsibility to Buyer as holder of an interest in such Mortgage Loan and to
care for and protect Buyer’s interest in such Mortgage Loan.   Facsimile
signatures on these instructions shall be deemed valid and binding to the same
extent as the original.

 

Sincerely,

 

Bank of America, N.A.

 

Home Loan Center, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECRETARY’S CERTIFICATE

 

I,                                                               , am the duly
elected Secretary of Home Loan Center, Inc. (“Company”), and I hereby certify
that:

 

1.                                       Each of the persons listed below has
been duly elected to and now holds the office of the Company set forth opposite
his or her name and is currently serving, in such capacity, and the signature of
each such person set forth opposite his or her title is his or her true and
genuine signature:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                       Attached hereto as Exhibit A is a true
and complete copy of the Articles of Incorporation of the Company (or its
equivalent if the Company is not a corporation), as in full force and effect. 
No amendment or other document relating to or affecting the Articles of
Incorporation (or its equivalent) has been filed in the office of the Secretary
of State of incorporation or formation and no action has been taken by the
Company or its shareholders, directors or officers in contemplation of the
filing of any such amendment or other documents and no proceedings therefore
have occurred;

 

3.                                       Attached hereto as Exhibit B is a true
and complete copy of the By-laws of the Company (or its equivalent if the
Company is not a corporation), as in full force and effect, and such By-laws (or
its equivalent) have not been amended, except for amendments included in the
copy attached hereto; and

 

4.                                       Attached hereto as Exhibit C is true
and complete copy of the resolutions duly and validly adopted either at a
special or regular meeting or by unanimous consent that apply to the Master
Repurchase Agreement between the Company and Bank of America, N.A., and such
resolutions have not been amended, modified or rescinded in any respect and
remain in full force and effect without modification or amendment as of the date
hereof.

 

Dated:

 

 

By:

 

 

 

 

 

Secretary

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RESOLUTIONS

 

WHEREAS, Home Loan Center, Inc. (the “Company”) desires to enter into mortgage
loan purchase transactions (the “Transactions”) in an aggregate amount not to
exceed Fifty Million Dollars ($50,000,000) with Bank of America, N.A. (“Buyer”)
pursuant to a Master Repurchase Agreement substantially in the form attached
hereto (the “Agreement”).

 

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF DIRECTORS (OR ITS EQUIVALENT) OF
THE COMPANY THAT:

 

1.                                       Company is hereby authorized and
directed to enter into and execute each of the following documents:

 

(a)                                  the Agreement between Company and Buyer,
attached hereto; and

 

(b)                                 any and all other agreements and documents
in connection with the Transactions,

 

2.                                       Any one of the following officers are
separately and independently authorized and directed to execute and deliver the
Agreement and any and all other agreements and documents related to the
Transactions, and to do any and all things which he or she may deem necessary or
desirable in connection with the Transactions, including approving, executing
and delivering any amendments or modifications to the Agreement.

 

Name/Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                 Any one of the following officers, directors
and/or employees is separately and independently authorized to take the
following actions in connection with the Agreement and Transactions: (a) request
Transactions; (b) sign receipts acknowledging delivery of funds and documents
from Buyer; (c) request and effect transfers of funds; and (d) ship and release
documents to Buyer:

 

Name/Title

 

Specimen Signature

 

Restrictions, if any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

4.                                       The employees of Buyer are hereby
appointed as assistant secretaries and vice presidents of Seller, and, as such,
are authorized to, in the name of Seller, do any of the following:

 

(a)                                  to receive, endorse and collect all checks
made payable to the order of Seller representing any payment on account of the
Purchased Assets (as defined in the Agreement);

 

(b)                                 to assign or endorse any mortgage, deed of
trust, promissory note or other instrument relating to the Purchased Assets;

 

(c)                                  to correct any assignment, mortgage, deed
of trust or promissory note or other instrument relating to the Purchased
Assets, including, without limitation, unendorsing and re-endorsing a promissory
note to another investor;

 

(d)                                 to complete and execute lost note affidavits
or other lost document affidavits relating to the Purchased Assets;

 

(e)                                  to issue title requests and instructions
relating to the Purchased Assets;

 

(f)                                    to give notice to any individual or
entity of its interest in the Purchased Assets under the Agreement; and

 

(g)                                 to service and administer the Purchased
Assets, including, without limitation, the receipt and collection of all sums
payable in respect of the Purchased Assets.

 

I,                                         , being the Secretary of Seller,
hereby certify that the foregoing is a true copy of the Resolutions duly adopted
by the Board of Directors (or its equivalent) of Seller, effective as of
                                , which is in full force and effect on this date
and does not conflict with Seller’s governing documents.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

Secretary

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OFFICER’S CERTIFICATE

 

I,                                     , the duly elected
                               of Home Loan Center, Inc. (“Seller”), do hereby
certify as follows:

 

1.                                       The representations and warranties made
by Seller under the Principal Agreements (as defined in the Master Repurchase
Agreement dated as of May 1, 2009 (the “Agreement”) between Seller and Bank of
America, N.A. (“Buyer”) are accurate and true on and as of the date hereof with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

 

2.                                       Seller is in compliance with all of the
terms and provisions set forth in the Principal Agreements on its part to be
performed and observed, and no Event of Default or Potential Default (as defined
in the Agreement) has occurred and is continuing.

 

3.                                       Since
                                          , no material change in the Executive
Management (as defined in the Agreement), business, assets or financial or other
condition of Seller and its consolidated Subsidiaries (as defined in the
Agreement) taken as a whole has occurred.

 

4.                                       All funds required under the Agreement
to be deposited and segregated in the Custodial Account have been so deposited
and segregated.

 

IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name on  
                                .

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT OF CLOSING PROTECTION LETTER

 

Home Loan Center, Inc. (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates Bank of America, N.A. (“Assignee”) unto, all of Assignor’s
claims, demands, rights and causes of action, past, present or future, that
Assignor has for loss or damage covered by the closing protection letter issued
by                                    (Title Company) attached hereto (“Closing
Protection Letter”).  Such rights being assigned by Assignor hereunder include,
without limitation, the right to demand, sue, collect, receive, protect,
preserve and enforce performance under the Closing Protection Letter.  Assignee
shall succeed to all rights of recovery of Assignor under the Closing Protection
Letter and Assignor shall execute such instruments and documents necessary and
proper to further secure such rights to Assignee and shall not act in any manner
hereafter to prejudice or impair the rights of Assignee. Assignor hereby grants
Assignee an irrevocable mandate and power of attorney coupled with an interest
with full power of substitution to transact this act of assignment and
subrogation.

 

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of May 1, 2009.

 

Home Loan Center, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT OF FIDELITY BOND AND ERRORS AND OMISSION POLICY

 

Home Loan Center, Inc. (“Assignor”) declares that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
does hereby convey, transfer, assign, deliver and give to Assignee, and hereby
expressly subrogates Bank of America, N.A. (“Assignee”) unto, all of Assignor’s
claims, demands, rights and causes of action, past, present or future, that
Assignor has for loss or damage covered by Assignor’s fidelity bond and errors
and omission policy (collectively, the “Policy”). Such rights being assigned by
Assignor hereunder include, without limitation, the right to demand, sue,
collect, receive, protect, preserve and enforce performance under the Policy. 
Assignee shall succeed to all rights of recovery of Assignor under the Policy
and Assignor shall execute such instruments and documents necessary and proper
to further secure such rights to Assignee and shall not act in any manner
hereafter to prejudice or impair the rights of Assignee.  Assignor hereby grants
Assignee an irrevocable mandate and power of attorney coupled with an interest
with full power of substitution to transact this act of assignment and
subrogation.

 

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of May 1, 2009.

 

Home Loan Center, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS:

 

WHEREAS, Bank of America, N.A. (“Buyer”) and Home Loan Center, Inc. (“Seller”)
have entered into the Master Repurchase Agreement, dated as of May 1, 2009 (the
“Agreement”), pursuant to which Buyer has agreed to purchase from Seller certain
mortgage loans from time to time, subject to the terms and conditions set forth
therein;

 

WHEREAS, Seller has agreed to give to Buyer a power of attorney on the terms and
conditions contained herein in order for Buyer to take any action that Buyer may
deem necessary or advisable to accomplish the purposes of the Agreement;

 

NOW, THEREFORE, Seller hereby irrevocably constitutes and appoints Buyer its
true and lawful Attorney-in-Fact, with full power and authority hereby conferred
in its name, place and stead and for its use and benefit, to do and perform the
following in connection with mortgage loan purchased by Buyer from Seller under
the Agreement (the “Purchased Assets”) or as otherwise provided below:

 

(1)                                  to receive, endorse and collect all checks
made payable to the order of Seller representing any payment on account of the
Purchased Assets;

 

(2)                                  to assign or endorse any mortgage, deed of
trust, promissory note or other instrument relating to the Purchased Assets;

 

(3)                                  to correct any assignment, mortgage, deed
of trust or promissory note or other instrument relating to the Purchased
Assets, including, without limitation, unendorsing and re-endorsing a promissory
note to another investor;

 

(4)                                  to complete and execute lost note
affidavits or other lost document affidavits relating to the Purchased Assets;

 

(5)                                  to issue title requests and instructions
relating to the Purchased Assets;

 

(6)                                  to give notice to any individual or entity
of its interest in the Purchased Assets under the Agreement; and

 

(7)                                  to service and administer the Purchased
Assets, including, without limitation, the receipt and collection of all sums
payable in respect of the Purchased Assets.

 

Seller hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

 

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.

 

Home Loan Center, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

H-1

--------------------------------------------------------------------------------


 

WITNESS my hand this                          day of
                                , 20      .

 

STATE OF

 

County of

 

This instrument was acknowledged, subscribed and sworn to before me this
                   day of                                   ,
by                       

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Seal:

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ACKNOWLEDGEMENT OF PASSWORD CONFIDENTIALITY AGREEMENT

 

Home Loan Center, Inc. (“Seller”) has entered into a Master Repurchase Agreement
with Bank of America, N.A. (“Buyer”).  In connection therewith, Seller is being
provided access to the website at www.warehouselending.com (the “Website”).  As
consideration for being provided access to and use of the Website, Seller agrees
that:

 

1.                                       Seller may only access the Website by
using a user name and password issued by Buyer.

 

2.                                       Buyer reserves the right to revoke or
deactivate any user name and/or password at any time.

 

3.                                       Seller shall designate in writing an
authorized representative (the “Authorized Representative”) to communicate with
Buyer regarding the authorized users of the Website.  The Authorized
Representative shall be responsible for notifying Buyer of any changes,
additions or deletions to the authorized users.  Under no circumstances may user
names and passwords be transferred between authorized users.  Seller shall be
solely responsible for all actions of its Authorized Representative and shall
immediately notify Buyer of any change in its Authorized Representative.  Buyer
shall be entitled to rely on the authority and directions of the Authorized
Representative without further inquiry.  Authorized Representative shall
communicate with Buyer in writing or via telephone by dialing (877) 425-3463,
Option 5

 

4.                                       Seller shall be solely responsible for
safeguarding access to user names and passwords and for implementing controls to
prevent unauthorized usage of the Website.

 

5.                                       Seller is responsible for all requests,
approvals and other transactions on the Website accessed through user names
and/or passwords issued to Seller.

 

6.                                       Buyer shall be entitled to rely on all
requests, approvals and other communications made on the Website through a user
name and/or password issued to Seller until such time as:

 

(a)                                  Seller provides Buyer with written
instructions to the contrary; and

 

(b)                                 Buyer has sufficient time to notify the
appropriate employees and modify its computerized systems to deactivate the
affected user name and/or password.

 

7.                                       Any dispute regarding the use of user
names and/or passwords shall be resolved in accordance with the terms and
conditions of the Agreement.

 

By signing below you acknowledge your agreement to the terms and conditions set
forth herein. Facsimile signatures shall be deemed valid and binding to the same
extent as the original.

 

SELLER AUTHORIZATIONS:

 

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Seller under this Agreement as an
Authorized Representative.

 

By:

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

 

Home Loan Center, Inc.

 

 

 

 

 

 

Number

 

Print Name:

 

 

Assigned:

 

 

 

 

 

 

Signature:

 

 

Date:

 

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

WIRING INSTRUCTIONS

 

Seller’s Wire Instructions:

 

Account #;

Account Holder’s name:

ABA #:

Bank name:

Bank Address:

Further Credit:

 

Buyer’s Wire Instructions:

 

Bank:

 

 

ABA No.:

 

 

Account No.:

 

 

Reference:

 

 

 

These wiring instructions may not be changed except by an authorized
representative of Buyer or Seller, as applicable.  Buyer shall be entitled to
rely on these wiring instructions without further inquiry or verification.

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[DRAFT]

FORM OF SERVICER NOTICE

 

May 1, 2009

 

[                                ], as Servicer
[ADDRESS]
Attention:             

 

Re:                               Master Repurchase Agreement, dated as of
[                 ], 200[    ] (the “Repurchase Agreement”), by and among
[                      ] (the “Seller”) and Bank of America, N.A. (the “Buyer”).

 

Ladies and Gentlemen:

 

[                                      ] (“Servicer”) is servicing certain
mortgage loans for Seller pursuant to that certain Servicing Agreement between
Servicer and Seller.  Pursuant to the Repurchase Agreement between Buyer and
Seller, Servicer is hereby notified that Seller may from time to time sell to
Buyer certain mortgage loans which are then currently being serviced by
Servicer.

 

Upon receipt of notice from Buyer in which Buyer shall identify the mortgage
loans which are then sold to Buyer under the Repurchase Agreement (the “Mortgage
Loans”), Servicer shall segregate all amounts collected on account of such
Mortgage Loans, hold them in trust for the sole and exclusive benefit of Buyer,
and remit such collections in accordance with Buyer’s written instructions. 
Further, Servicer shall follow the instructions of Buyer with respect to the
Mortgage Loans, and shall deliver to Buyer any information with respect to the
Mortgage Loans as reasonably requested by Buyer.

 

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, Servicer may conclusively rely on any information delivered by Buyer,
and Seller shall indemnify and hold the Servicer harmless for any and all claims
asserted against it for any actions taken in good faith by the Servicer in
connection with the delivery of such information.

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following addresses:
Bank of America, N.A., [ADDRESS]; Attention:; Telephone:  [          ];
Facsimile:  [        ].

 

 

 

Very truly yours,

 

 

 

[                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ACKNOWLEDGED:

 

[                                    ],
as Servicer

 

By:

 

 

 

Title:

 

 

Telephone:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties Concerning Seller.  Seller represents and
warrants to and covenants with Buyer that the following are true and correct as
of the Effective Date through and until the date on which all obligations of
Seller under this Agreement are fully satisfied:

 

(a)                                  Due Formation and Good Standing.  Seller is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has the full legal power and authority to own
its property and to carry on its business as currently conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the transaction of its business makes such qualification necessary.

 

(b)                                 Authorization. The execution, delivery and
performance by Seller of the Principal Agreements and all other documents and
transactions contemplated thereby, are within Seller’s corporate powers, have
been duly authorized by all necessary corporate action and do not constitute or
will not result in (i) a breach of any of the terms, conditions or provisions of
Seller’s articles or certificate of incorporation or bylaws (or corresponding
organizational documents if Seller is not a corporation); (ii) a material breach
of any legal restriction or any agreement or instrument to which Seller is now a
party or by which it is bound; (iii) a material default or an acceleration under
any of the foregoing; or (iv) the violation of any law, rule, regulation, order,
judgment or decree to which Seller or its property is subject.

 

(c)                                  Enforceable Obligation.  The Principal
Agreements and all other documents contemplated thereby constitute legal,
binding and valid obligations of Seller, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditor’s rights.

 

(d)                                 Approvals.  The execution and delivery of
the Principal Agreements and all other documents contemplated thereby and the
performance of Seller’s obligations thereunder do not require any license,
consent, approval, authorization or other action of any Person, including any
state, federal, governmental or regulatory authority, or if required, such
license, consent, approval, authorization or other action has been obtained
prior to the Effective Date.

 

(e)                                  Compliance with Laws.  Seller is not in
violation of any provision of any applicable law, or of any judgment, award,
rule, regulation, order, decree, writ or injunction of any court or public
regulatory body or authority that might have a material adverse effect on the
business, operations, assets or financial condition of Seller.

 

(f)                                    Financial Condition.  All financial
statements of Seller and each Guarantor delivered to Buyer fairly and accurately
present the financial condition of the parties for whom such statements are
submitted. The financial statements of Seller have been prepared in accordance
with GAAP consistently applied throughout the periods involved, and there are no
contingent liabilities not disclosed thereby that would adversely affect the
financial condition of Seller. Since the close of the period covered by the
latest financial statement delivered to Buyer with respect to Seller, there has
been no material adverse change in the assets, liabilities or financial
condition of Seller nor is Seller aware of any facts that, with or without
notice or lapse of time or both, would or could result in any such material
adverse change. No event has occurred, including, without limitation, any
litigation or administrative proceedings, and no condition exists or, to the
knowledge of Seller, is threatened, that (i) is probable and estimable that it
may render Seller unable to perform its obligations under the Principal
Agreements and all other documents contemplated thereby; (ii) would constitute a
Potential Default or Event of Default; or (iii) might adversely affect the
financial condition of Seller or the validity, priority or enforceability of the
Principal Agreements or any other documents contemplated thereby.

 

--------------------------------------------------------------------------------


 

(g)                                 Credit Facilities.  The only credit
facilities, including repurchase agreements for mortgage loans and
mortgage-backed securities, of Seller that are presently in effect and are
secured by mortgage loans or provide for the purchase, repurchase or early
funding of mortgage loan sales, are with Persons disclosed to Buyer at the time
of application, or thereafter disclosed to and approved by Buyer, and, if
required by Buyer, such Persons have executed and delivered an Intercreditor
Agreement (or will execute and deliver an Intercreditor Agreement within sixty
(60) days following the Effective Date in accordance with Section 7.3) or
warehouse lenders that are Approved Payees.

 

(h)                                 Title to Assets.  Seller has good, valid,
insurable (in the case of real property) and marketable title to all of its
properties and other assets, whether real or personal, tangible or intangible,
reflected on the financial statements delivered to Buyer with respect to Seller,
except for such properties and other assets that have been disposed of in the
ordinary course of business of Seller’s mortgage banking business, and all such
properties and other assets are free and clear of all liens except as disclosed
in such financial statements.

 

(i)                                     Litigation. There are no actions,
claims, suits, investigations or proceedings pending, or to the knowledge of
Seller, threatened or reasonably anticipated against or affecting Seller in any
court or before or by any arbitrator, government commission, board, bureau or
other administrative agency that, if adversely determined, may reasonably be
expected to result in any material and adverse change in the business,
operations, assets, licenses, qualifications or financial condition of Seller.

 

(j)                                     Payment of Taxes.  Seller has filed all
tax returns and reports required to be filed and has paid all taxes,
assessments, fees and other governmental charges levied upon it or its property
or income that are due and payable, including interest and penalties, or has
provided adequate reserves for the payment thereof.

 

(k)                                  No Defaults.  Seller is not in default
under any indenture, mortgage, deed of trust, agreement or other instrument or
contractual or legal obligation to which it is a party or by which it is bound.

 

(l)                                     ERISA.  Seller is in compliance in all
material respects with the requirements of ERISA, and no Reportable Event has
occurred under any Plan maintained by Seller.

 

(m)                               Approved Mortgagee.  If represented in Buyer’s
Credit Application or otherwise indicated by Seller to Buyer, Seller is an
approved FHA, VA, Ginnie Mae, Fannie Mae and/or Freddie Mac seller, mortgagee
and/or servicer and is in good standing with these agencies.

 

(n)                                 True and Complete Disclosure.  Seller has
made full disclosure to Buyer of all information that could adversely affect the
execution, delivery and performance by Seller of its obligations under the
Principal Agreements. All information furnished to Buyer by or on behalf of
Seller in connection with the Principal Agreements or any transaction
contemplated thereby, including, without limitation, all information set forth
in the Application, was true, accurate and complete in all material respects on
the date furnished, and there has been no material adverse change in the
condition, financial or otherwise, of Seller from the time such information was
provided to Buyer.

 

(o)                                 Ownership; Priority of Liens. Seller owns
all Mortgage Loans identified in the Transactions Terms Letter that are to
become Purchased Mortgage Loans, and any Transaction shall convey all of
Seller’s right, title and interest in and to such Purchased Mortgage Loans,
including the servicing rights related thereto, and other Purchased Assets to
Buyer.  This Agreement shall also create in favor of Buyer, a valid,
enforceable, perfected first priority lien and security interest in the
Purchased Mortgage Loans and other Purchased Assets, prior to the rights of all
third Persons and subject to no other liens.

 

(p)                                 Investment Company Act. Seller is not an
“investment company” or a company controlled by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------


 

(q)                                 Filing Jurisdictions; Relevant States. 
Schedule 1 sets forth all of the jurisdictions and filing offices in which a
financing statement should be filed in order for Buyer to perfect its security
interest in the Purchased Assets.  Schedule 1 sets forth all of the states or
other jurisdictions in which Seller originates Mortgage Loans in its own name or
through brokers on the date of this Agreement.

 

(r)                                    Seller Solvent; Fraudulent Conveyance. 
As of the date hereof and immediately after giving effect to each Transaction,
the fair value of the assets of Seller is greater than the fair value of the
liabilities (including, without limitation, contingent liabilities if and to the
extent required to be recorded as a liability on the financial statements of
Seller in accordance with GAAP) of Seller and Seller is and will be solvent, is
and will be able to pay its debts as they mature and does not and will not have
an unreasonably small capital to engage in the business in which it is engaged
and proposes to engage. Seller does not intend to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Seller is
not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets. Seller is not transferring any Mortgage Loans with any intent to hinder,
delay or defraud any of its creditors.

 

(s)                                  Custodial Account.  All funds required to
be segregated and deposited into the Custodial Account have been so segregated
and deposited.

 

(t)            Chief Executive Office.  Seller’s chief executive office on is
located at 163 Technology Drive Irvine, CA 92618.

 

Representations and Warranties Concerning Purchased Assets. Seller represents
and warrants to and covenants with Buyer that the following are true and correct
with respect to each Purchased Mortgage Loan as of the related Purchase Date
through and until the date on which such Purchased Mortgage Loan is repurchased
by Seller:

 

(a)                                  Eligible Loan.  The Mortgage Loan is a
Conventional Conforming Mortgage Loan, Government Mortgage Loan, Jumbo Mortgage
Loan, Super Jumbo Mortgage Loan, Expanded Criteria Mortgage Loan, Subprime
Mortgage Loan, Closed-End Second Lien Mortgage Loan, HELOC Mortgage Loan or
Nonperforming/Subperforming Mortgage Loan, as applicable. The Mortgage Loan is a
legal, valid and binding obligation of the Mortgagor thereunder, enforceable in
accordance with its terms and subject to no offset, defense or counterclaim,
obligating Mortgagor to make the payments specified therein.

 

(b)                                 Purchase Commitment.  Unless otherwise
stated in the Transactions Terms Letter, the Mortgage Loan is covered by a
Purchase Commitment that permits assignment thereof to Buyer, does not exceed
the availability under such Purchase Commitment, conforms to the requirements
and specifications set forth in such Purchase Commitment and the related
regulations, rules, requirements and/or handbooks of the applicable Approved
Investor and is eligible for sale to and insurance or guaranty by, respectively,
the applicable Approved Investor and any applicable Insurer.

 

(c)                                  Asset Data Record.  The information
contained in the Asset Data Record is true, correct and complete.

 

(d)                                 Origination and Servicing.  The Mortgage
Loan has been originated and serviced in material compliance with all industry
standards, applicable Approved Investor and Insurer requirements and all
applicable federal, state and local statutes, regulations and rules, including,
without limitation, the Federal Truth-in-Lending Act of 1968, as amended, and
Regulation Z thereunder, the Federal Fair Credit Reporting Act, the Federal
Equal Credit Opportunity Act, the Federal Real

 

--------------------------------------------------------------------------------


 

Estate Settlement Procedures Act of 1974, as amended, and Regulation X
thereunder, and all applicable usury, licensing, real property, consumer
protection and other laws.

 

(e)                                  Mortgage Loan Documents.  The Mortgage Loan
is evidenced by instruments acceptable to FHA, VA, Fannie Mae, Freddie Mac or
the Approved Investor, as applicable, given the type of Mortgage Loan. The
Mortgage Loan Documents and other mortgage loan documents have been duly
executed and delivered by the Mortgagor and create valid and legally binding
obligations of the Mortgagor, enforceable in accordance with their terms, except
as may be limited by bankruptcy or other laws affecting the enforcement of
creditor’s rights generally, and there are no rights of rescission, set-offs,
counterclaims or other defenses with respect thereto.

 

(f)                                    Lien Position.  The Mortgage Loan is
secured by a valid first priority lien on the Mortgaged Property under the laws
of the state where the related mortgaged property in located; provided, however,
that if the Mortgage Loan is a Closed-End Second Lien Mortgage Loan or HELOC
Mortgage Loan, it is secured by a valid second lien on the Mortgaged Property.

 

(g)                                 No Future Advances.  The full original
principal amount of each Mortgage Loan, net of any discounts, has been fully
advanced or disbursed to the Mortgagor named therein, unless otherwise expressly
agreed by the parties in writing. There is no requirement for future advances
and any and all requirements as to completion of any on-site or off-site
improvements and as to disbursements of any escrow funds therefor have been
satisfied.

 

(h)                                 No Default.  There is no default, breach,
violation or event of acceleration existing under the Mortgage or the related
Mortgage Note, and no event has occurred that, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration. Seller has not waived any
default, breach, violation or event of acceleration.

 

(i)                                     No Waiver.  The terms of the Mortgage
Loan have not been waived, impaired, changed or modified, except to the extent
such amendment or modification has been disclosed to Buyer in writing and does
not affect the salability of the Mortgage Loan pursuant to the applicable
Purchase Commitment.

 

(j)                                     Taxes and Insurance.  All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents that previously became due and owing
have been paid or a escrow of funds has been established in an amount sufficient
to pay for every such item that remains unpaid.

 

(k)                                  Private Mortgage Insurance.  Each
Conventional Conforming Mortgage Loan is insured by a policy of private mortgage
insurance in the amount required by Fannie Mae or Freddie Mac, as applicable,
and by an Insurer and all provisions of such private mortgage insurance policy
have been and are being complied with, such policy is in full force and effect
and all premiums due thereunder have been paid. There are no defenses,
counterclaims or rights of setoff affecting the Conventional Conforming Mortgage
Loan or affecting the validity or enforceability of any private mortgage
insurance applicable to such Mortgage Loan.

 

(l)                                     Government Mortgage Loans.  If the
Mortgage Loan is represented by Seller to have, or to be eligible for, FHA
insurance, such Mortgage Loan is insured, or eligible to be insured, pursuant to
the National Housing Act. If the Mortgage Loan is represented by Seller to be
guaranteed, or to be eligible for guarantee, by the VA, such Mortgage Loan is
guaranteed, or eligible to be guaranteed, under the provisions of Chapter 37 of
Title 38 of the United States Code. As to each FHA insurance certificate or each
VA guaranty certificate, Seller has complied with applicable provisions of the
insurance for guaranty contract and federal statutes and regulations, all
premiums or other charges due in connection with such insurance or guarantee
have been paid, there has been no act or omission that would or may invalidate
any such insurance or guaranty, and the insurance or guaranty is, or when
issued, will be in full force and effect with respect to

 

--------------------------------------------------------------------------------


 

such Government Mortgage Loan. There are no defenses, counterclaims or rights of
setoff affecting the Government Mortgage Loan or affecting the validity or
enforceability of the FHA insurance or VA guaranty applicable to such Mortgage
Loan.

 

(m)                               Hazard Insurance.  The Mortgage Loan is
covered by a policy of hazard insurance, flood insurance and insurance against
other insurable risks and hazards as required by the applicable Approved
Investor and the agreements applicable to such Mortgage Loan, in amounts not
less than the outstanding principal balance of the Mortgage Loan or such maximum
lesser amount as permitted by the applicable Approved Investor and applicable
law, all in a form usual and customary in the industry and that is in full force
and effect, and all amounts required to have been paid under any such policy
have been paid.

 

(n)                                 Title Insurance.  A valid and enforceable
title insurance policy has been issued or a commitment to issue such title
insurance policy has been obtained for the Mortgage Loan in an amount not less
than the original principal amount of such Mortgage Loan, which title insurance
policy insures that the Mortgage relating thereto is a valid first lien or
second lien, as applicable, on the property therein described and that the
mortgaged property is free and clear of all encumbrances and liens having
priority over the first lien of the Mortgage (unless the Mortgage Loan is a
Closed-End Second Lien Mortgage Loan or HELOC Mortgage Loan) and otherwise in
compliance with the requirements of the applicable Approved Investor. The title
insurance company that issued the applicable Closing Protection Letter has also
issued or has committed to issue the title insurance policy.

 

(o)                                 Assignment.  The Assignment (i) has been
duly authorized by all necessary corporate action by Seller, duly executed and
delivered by Seller and is the legal, valid and binding obligation of Seller
enforceable in accordance with its terms, and (ii) complies with all applicable
laws including all applicable recording, filing and registration laws and
regulations and is adequate and legally sufficient for the purpose intended to
be accomplished thereby, including, without limitation, the assignment of all of
the rights, powers and benefits of Seller as mortgagee.

 

(p)                                 No Fraud.  No error, omission,
misrepresentation, negligence, fraud or similar occurrence has taken place with
respect to the Mortgage Loan on the part of any Person, including, without
limitation, the Mortgagor, any appraiser, any builder or developer or any other
party involved in the origination of the Mortgage Loan or in the application of
any insurance in relation to such Mortgage Loan.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Filing Jurisdictions and Offices

 

--------------------------------------------------------------------------------